Exhibit 10.1

[EXECUTION COPY]

 

 

 

Deal CUSIP No. 00836DAC5

Revolver CUSIP No. 00836DAD3

AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of January 18, 2019

among

AFFILIATED MANAGERS GROUP, INC.,

as Borrower,

BANK OF AMERICA, N.A.,

as Administrative Agent, Swingline Lender and L/C Issuer

and

The Several Lenders

from Time to Time Parties Hereto

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

CITIZENS BANK, N.A.

and

MUFG BANK, LTD.,

as Joint Book Runners and Joint Lead Arrangers

BARCLAYS BANK PLC, JPMORGAN CHASE BANK, N.A., CITIGROUP GLOBAL

MARKETS INC.,

ROYAL BANK OF CANADA

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Joint Lead Arrangers

CITIZENS BANK, N.A. and MUFG BANK, LTD.,

as Co-Syndication Agents

CITIGROUP GLOBAL MARKETS INC.,

ROYAL BANK OF CANADA

and

WELLS FARGO BANK, NATIONAL ASSOCIATION, JPMORGAN CHASE BANK,

N.A. and BARCLAYS BANK PLC,

as Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

 

SECTION 1.

 

  DEFINITIONS AND INTERPRETATION

     1  

1.1    

 

Defined Terms

     1  

1.2    

 

Other Definitional and Interpretive Provisions

     29  

1.3    

 

Accounting Terms

     30  

1.4    

 

Exchange Rates; Currency Equivalents

     30  

1.5    

 

Additional Alternative Currencies

     31  

1.6    

 

Change of Currency

     32  

1.7    

 

Times of Day

     32  

1.8    

 

Letter of Credit Amounts

     32  

1.9    

 

Rounding

     33  

SECTION 2.

 

  THE COMMITMENTS AND CREDIT EXTENSIONS

     33  

2.1    

 

Revolving Loans

     33  

2.2    

 

Procedure for Borrowing Revolving Loans

     33  

2.3    

 

Increase of Commitments

     34  

2.4    

 

Fees

     36  

2.5    

 

Termination or Reduction of Commitments

     36  

2.6    

 

Repayment of Loans; Evidence of Debt

     37  

2.7    

 

Swingline Loans

     38  

2.8    

 

Procedure for Swingline Borrowing and Prepayment; Refunding of Swingline Loans

     38  

2.9    

 

Obligations of Lenders Several

     40  

2.10  

 

Letters of Credit

     40  

SECTION 3.

 

  GENERAL PROVISIONS APPLICABLE TO THE LOANS

     49  

3.1    

 

Optional Prepayments

     49  

3.2    

 

Mandatory Prepayments

     50  

3.3    

 

Conversion and Continuation Options

     50  

3.4    

 

Minimum Amounts and Maximum Number of Tranches

     52  

3.5    

 

Interest Rates and Payment Dates

     52  

3.6    

 

Computation of Interest and Fees

     52  

3.7    

 

Inability to Determine Interest Rate

     53  

3.8    

 

Pro Rata Treatment and Payments

     55  

3.9    

 

Illegality

     57  

3.10  

 

Requirements of Law

     57  

3.11  

 

Taxes

     59  

3.12  

 

Indemnity

     64  

3.13  

 

Change of Lending Office

     65  

3.14  

 

Replacement of Lenders

     65  

3.15  

 

Defaulting Lenders

     66  

3.16  

 

Cash Collateral

     69  



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 4.

 

  REPRESENTATIONS AND WARRANTIES

     70  

4.1    

 

Financial Condition

     70  

4.2    

 

No Change

     70  

4.3    

 

Existence; Compliance with Law

     70  

4.4    

 

Power; Authorization; Enforceable Obligations

     71  

4.5    

 

No Legal Bar

     71  

4.6    

 

No Material Litigation

     71  

4.7    

 

No Default

     71  

4.8    

 

Federal Regulations

     71  

4.9    

 

ERISA

     72  

4.10  

 

Investment Company Act; Investment Advisers Act

     72  

4.11  

 

Subsidiaries and Other Ownership Interests

     73  

4.12  

 

Use of Proceeds

     73  

4.13  

 

OFAC

     73  

4.14  

 

Anti-Corruption Laws

     73  

4.15  

 

Disclosure

     73  

SECTION 5.

 

  CONDITIONS PRECEDENT

     73  

5.1    

 

Conditions to Initial Credit Extensions

     73  

5.2    

 

Conditions to all Credit Extensions

     75  

SECTION 6.

 

  AFFIRMATIVE COVENANTS

     76  

6.1    

 

Financial Statements

     76  

6.2    

 

Certificates; Other Information

     77  

6.3    

 

Payment of Taxes

     78  

6.4    

 

Conduct of Business and Maintenance of Existence

     78  

6.5    

 

Maintenance of Property; Insurance

     78  

6.6    

 

Inspection of Property; Books and Records; Discussions

     79  

6.7    

 

Notices

     79  

6.8    

 

Anti-Corruption Laws

     80  

SECTION 7.

 

  NEGATIVE COVENANTS

     80  

7.1    

 

Financial Condition Covenants

     80  

7.2    

 

Limitation on Priority Debt

     81  

7.3    

 

Limitation on Liens

     81  

7.4    

 

Limitation on Fundamental Changes

     82  

7.5    

 

Limitation on Sale of Assets

     83  

7.6    

 

Sanctions

     83  

7.7    

 

Anti-Corruption Laws

     84  

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

         Page  

SECTION 8.

 

  EVENTS OF DEFAULT

     84  

8.1    

 

Events of Default

     84  

8.2    

 

Application of Funds

     86  

SECTION 9.

 

  THE ADMINISTRATIVE AGENT

     86  

9.1    

 

Appointment and Authorization

     86  

9.2    

 

Rights as a Lender

     87  

9.3    

 

Exculpatory Provisions

     87  

9.4    

 

Reliance by Administrative Agent

     88  

9.5    

 

Delegation of Duties

     88  

9.6    

 

Resignation of Administrative Agent

     89  

9.7    

 

Non-Reliance on Administrative Agent and Other Lenders

     90  

9.8    

 

Administrative Agent May File Proofs of Claim

     91  

9.9    

 

Other Agents; Arrangers and Managers

     91  

9.10  

 

Certain ERISA Matters

     92  

SECTION 10.

 

  MISCELLANEOUS

     93  

10.1    

 

Amendments and Waivers

     93  

10.2    

 

Notices

     94  

10.3    

 

No Waiver; Cumulative Remedies

     96  

10.4    

 

Survival of Representations and Warranties

     96  

10.5    

 

Expenses; Indemnity; Waiver of Damages

     96  

10.6    

 

Successors and Assigns; Participations and Assignments

     98  

10.7    

 

Adjustments; Set-off

     103  

10.8    

 

Counterparts

     104  

10.9    

 

Severability

     104  

10.10  

 

Integration

     104  

10.11  

 

GOVERNING LAW

     104  

10.12  

 

Submission To Jurisdiction; Waivers

     104  

10.13  

 

Acknowledgements

     105  

10.14  

 

WAIVERS OF JURY TRIAL

     106  

10.15  

 

Confidentiality

     106  

10.16  

 

Survival of Representations and Warranties

     107  

10.17  

 

USA Patriot Act

     107  

10.18  

 

Electronic Execution of Assignments and Certain Other Documents

     107  

10.19  

 

Judgment Currency

     108  

10.20  

 

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

     108  

10.21  

 

Amendment and Restatement of Existing Credit Agreement

     109  

 

-iii-



--------------------------------------------------------------------------------

ANNEX

 

Annex I

  

—

  

Pricing Grid

SCHEDULES

 

Schedule I

  

—

  

Lender Commitments

Schedule 4.1

  

—

  

Financial Condition

Schedule 4.2

  

—

  

Certain Changes

Schedule 4.11

  

—

  

Subsidiaries

Schedule 10.2

  

—

  

Addresses

EXHIBITS

 

Exhibit A

  

—

  

Form of Note

Exhibit B

  

—

  

Form of Borrower Certificate

Exhibit C

  

—

  

Form of Opinion of Borrower’s Counsel

Exhibit D

  

—

  

Form of Assignment and Assumption

Exhibit E

  

—

  

Form of Confidentiality Agreement

Exhibit F

  

—

  

Terms and Conditions of Subordinated Indebtedness

Exhibit G

  

—

  

Form of Compliance Certificate

Exhibit H

  

—

  

Form of Borrowing Notice

Exhibit I

  

—

  

Form of Conversion/Continuation Notice

Exhibit J

  

—

  

Form of Joinder Agreement

Exhibit K

  

—

  

Forms of U.S. Tax Compliance Certificates

Exhibit L

  

—

  

Form of Swingline Loan Notice



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT

This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 18, 2019, is
among Affiliated Managers Group, Inc., a Delaware corporation (the “Borrower”),
the several banks and other financial institutions from time to time parties to
this Agreement as lenders (collectively, the “Lenders”), and Bank of America,
N.A. (“Bank of America”), as Administrative Agent, Swingline Lender and L/C
Issuer.

WHEREAS, the Borrower, the Lenders party thereto, and the Administrative Agent
and the other agents and arrangers from time to time party thereto have entered
into that certain Credit Agreement, dated as of September 22, 2015 (as amended,
restated, supplemented or otherwise modified from time to time prior to the date
hereof, the “Existing Credit Agreement”), pursuant to which the Lenders party
thereto made loans to the Borrower; and

WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility and that the Administrative Agent and the Lenders make certain other
modifications to the terms of the Existing Credit Agreement, and the
Administrative Agent and the Lenders have agreed to the requested modifications
and to provide a revolving credit facility, all on the terms and conditions set
forth herein.

In consideration of the foregoing and of the mutual covenants and agreements
herein contained, the parties hereto covenant and agree as follows:

SECTION 1.    DEFINITIONS AND INTERPRETATION

1.1      Defined Terms. As used in this Agreement, the following terms shall
have the following meanings:

“ABR” means for any day a fluctuating rate per annum equal to the highest of
(a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate,” and (c) the Eurodollar Rate plus 1.00%, and if the ABR shall be
less than zero, such rate shall be deemed to be zero for purposes of this
Agreement. The “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate. Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change. If
the Base Rate is being used as an alternate rate of interest pursuant to
Section 3.7 hereof, then the Base Rate shall be the greater of clauses (a) and
(b) above and shall be determined without reference to clause (c) above.

“ABR Loan” means a Loan that bears interest at a rate based upon the ABR. All
ABR Loans shall be denominated in Dollars.

“Adjusted Consolidated EBITDA” means, for any Computation Period, Consolidated
EBITDA for such Computation Period adjusted by giving effect on a pro forma
basis to acquisitions and dispositions completed during such Computation Period.



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America in its capacity as administrative
agent under this Agreement and the other Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 10.2, or such other address or account with respect to any such
currency as the Administrative Agent may from time to time notify the Borrower
and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors of such Person or
(b) direct or cause the direction of the management and policies of such Person,
whether by contract or otherwise.

“Agent Parties” is defined in Section 10.2(d).

“Aggregate Commitments” means the aggregate Commitments of all Lenders. The
Aggregate Commitments are $1,250,000,000 as of the Closing Date.

“Agreement” means this Credit Agreement.

“Agreement Currency” is defined in Section 10.19.

“Alternative Currency” means each of the following currencies: Euro, Sterling
and Canadian Dollar, together with each other currency (other than Dollars) that
is approved in accordance with Section 1.5.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the L/C
Issuer, as the case may be, at such time on the basis of the Spot Rate
(determined in respect of the most recent Revaluation Date) for the purchase of
such Alternative Currency with Dollars.

“Applicable Law” means, as to any Person, all applicable laws binding upon such
Person or to which such a Person is subject.

“Applicable Margin” means (a) with respect to Eurodollar Loans and ABR Loans,
from time to time, the rate per annum set forth under the headings “Applicable
Margin for Eurodollar Loans” and “Applicable Margin for ABR Loans,”
respectively, and (b) with respect to Letters of Credit, from time to time, the
rate per annum set forth under the heading “Applicable Margin for Letters of
Credit,” each as set forth on Annex I and determined based upon the Debt Rating.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as

 

- 2 -



--------------------------------------------------------------------------------

may be reasonably determined by the Administrative Agent or the L/C Issuer, as
the case may be, to be necessary for timely settlement on the relevant date in
accordance with normal banking procedures in the place of settlement.

“Arrangers” means collectively Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citizens Bank, N.A., MUFG Bank, Ltd., Barclays Bank PLC, Citigroup
Global Markets Inc., JPMorgan Chase Bank, N.A., Royal Bank of Canada and Wells
Fargo Bank, National Association in their capacity as joint lead arrangers.

“Assignment and Assumption” means an assignment and assumption entered into by
(x) a Lender, (y) an Eligible Assignee and (z) any party whose consent is
required by Section 10.6(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit D or any other form (including electronic
documentation generated by MarkitClear or other electronic platform) approved by
the Administrative Agent.

“Attorney Costs” means and includes all reasonable and documented fees, expenses
and disbursements of any law firm or other external counsel.

“Available Commitment” means as to any Lender at any time, an amount equal to
the excess, if any, of (a) the amount of such Lender’s Commitment over (b) the
aggregate principal amount of all outstanding Revolving Loans made by such
Lender plus its Commitment Percentage of the Outstanding Amount of the L/C
Obligations plus, for all purposes other than Section 2.4(a), its Commitment
Percentage of all outstanding Swingline Loans.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“Bank of America” is defined in the preamble and includes any successor thereto.

“Beneficial Ownership Certification” means a certification, on the form provided
by a Lender, in form and substance satisfactory to the Borrower, as to
beneficial ownership of the Borrower, as required by the Beneficial Ownership
Regulation and delivered by the Borrower upon any request by a Lender to the
extent required hereunder.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) the assets of any such “employee benefit plan” or “plan”.

“Book Runners” means collectively Merrill Lynch, Pierce, Fenner & Smith
Incorporated, Citizens Bank, N.A., and MUFG Bank, Ltd., in their capacity as
joint book runners.

 

- 3 -



--------------------------------------------------------------------------------

“Borrower” is defined in the preamble and includes any successor thereto.

“Borrower Materials” is defined in Section 6.2.

“Borrowing” means (a) a borrowing consisting of simultaneous Revolving Loans of
the same Type, in the same currency and, in the case of Eurodollar Loans, having
the same Interest Period made by each of the Lenders pursuant to Section 2.1 or
(b) a Swingline Borrowing, as the context may require.

“Borrowing Date” means any Business Day specified in a notice pursuant to
Section 2.2 or 2.8 as a date on which the Borrower requests the Lenders or the
Swingline Lender to make Loans hereunder.

“Borrowing Notice” means a notice of a Borrowing, which shall be substantially
in the form of Exhibit H or such other form as may be approved by the
Administrative Agent (including any form on an electronic platform or electronic
transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the laws of, or are in fact
closed in, the state where the Administrative Agent’s Office (with respect to
Obligations denominated in Dollars) is located and:

(a)        if such day relates to any interest rate settings as to a Eurodollar
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurodollar Loan, or any other
dealings in Dollars to be carried out pursuant to this Agreement in respect of
any such Eurodollar Loan, means any such day that is also a London Banking Day;

(b)        if such day relates to any interest rate settings as to a Eurodollar
Loan denominated in Euro, any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurodollar Loan, or any other dealings in Euro to
be carried out pursuant to this Agreement in respect of any such Eurodollar
Loan, means any such day that is also a TARGET Day;

(c)        if such day relates to any interest rate settings as to a Eurodollar
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d)        if such day relates to any fundings, disbursements, settlements and
payments in a currency other than Dollars or Euro in respect of a Eurodollar
Loan denominated in a currency other than Dollars or Euro, or any other dealings
in any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurodollar Loan (other than any interest rate
settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

- 4 -



--------------------------------------------------------------------------------

“Canadian Dollar” and “CAD$” mean the lawful currency of Canada.

“Capital Securities” means the “Preferred Securities” issued in connection with
(and as defined in) the Capital Trust Indentures.

“Capital Stock” means any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants or options to purchase any of the foregoing.

“Capital Trust II” means AMG Capital Trust II, a special purpose Delaware
statutory trust established by the Borrower, of which the Borrower holds all of
the common securities and other securities having the power to vote generally.

“Capital Trust II Indenture” means the Indenture dated October 17, 2007 between
the Borrower and U.S. Bank National Association, successor in interest to Bank
of America, N.A., successor by merger to LaSalle Bank National Association, as
Debenture Trustee.

“Capital Trust Indentures” means, collectively, the Capital Trust II Indenture
and any indentures issued in exchange for the foregoing or in addition to the
foregoing so long as such indentures have economic terms consistent with and
substantially similar to, the terms contained in the foregoing indenture.

“Capital Trusts” means, collectively, Capital Trust II and other similar special
purpose vehicles established by the Borrower, of which the Borrower holds all of
the common securities and other securities having the power to vote generally,
which special purpose vehicle issues Capital Securities.

“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the L/C Issuer or the
Lenders, as collateral for L/C Obligations or obligations of the Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and the L/C Issuer shall agree in their sole
discretion, other credit support, in each case pursuant to documentation in form
and substance reasonably satisfactory to the Administrative Agent and the L/C
Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.

“Cash Equivalent” means, at any time, (a) any evidence of indebtedness, maturing
not more than one (1) year after such time, issued or guaranteed by the United
States or any agency thereof, (b) commercial paper, maturing not more than one
(1) year from the date of issue, or corporate demand notes, in each case (unless
issued by a Lender or its holding company) rated at least A-1 or A-2 by S&P or
P-1 or P-2 by Moody’s (or carrying an equivalent rating by an
internationally-recognized rating agency), (c) any certificate of deposit (or
time deposits represented by such certificates of deposit) or banker’s
acceptance, maturing not more than one year after such time, or overnight
Federal Funds transactions or money market deposit accounts that are issued or
sold by, or maintained with, a commercial bank or financial institution
incorporated under the laws of the United States, any state thereof or the
District of Columbia which is rated at least A-1 or A-2 by S&P or P-l or P-2 by
Moody’s (or carrying an equivalent

 

- 5 -



--------------------------------------------------------------------------------

rating by an internationally-recognized rating agency), (d) any repurchase
agreement entered into with a commercial bank or financial institution meeting
the requirements of clause (c) above which (i) is secured by a fully perfected
security interest in any obligation of the type described in any of clauses
(a) through (c) above and (ii) has a market value at the time such repurchase
agreement is entered into of not less than 100% of the repurchase obligation of
such commercial bank or financial institution thereunder, (e) securities with
maturities of six (6) months or less from the date of acquisition backed by
standby letters of credit issued by any commercial bank or financial institution
meeting the requirements of clause (c) above, (f) any short-term (or readily
marketable or immediately redeemable) investment in a structured investment
vehicle, structured investment deposit or similar instrument with a financial
strength rating of A by S&P or Moody’s, (g) shares of money market mutual or
similar funds which invest primarily in assets satisfying the requirements of
clauses (a) through (f) of this definition, or (h) instruments equivalent to
those referred to in any of clauses (a) through (g) above that are comparable in
credit quality and tenor to that referenced in the applicable clause and are
customarily used by corporations similar to the Borrower for cash management
purposes outside the United States.

“Change of Control” means an event or series of events by which:

(a)        any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 50% or more of the Capital Stock of the Borrower entitled to vote
for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right); or

(b)        during any period of twelve (12) consecutive months, a majority of
the members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

“Closing Date” means the date on which the conditions precedent set forth in
Section 5.1 shall be satisfied or waived in accordance with Section 10.1.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.

 

- 6 -



--------------------------------------------------------------------------------

“Commitment” means, as to any Lender, the obligation of such Lender to (a) make
Revolving Loans to the Borrower hereunder, (b) purchase participations in L/C
Obligations and (c) purchase participations in Swingline Loans, in an aggregate
principal amount at any one time outstanding not to exceed the Dollar amount set
forth opposite such Lender’s name on Schedule I or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be increased or reduced from time to time in accordance with
the provisions of this Agreement.

“Commitment Fee Rate” means, from time to time, the rate per annum set forth
under the heading “Commitment Fee Rate” on Annex I based upon the Debt Rating.

“Commitment Percentage” means, with respect to any Lender at any time, the
percentage (carried out to nine decimal places) which such Lender’s Commitment
then constitutes of the Aggregate Commitments (or, at any time after the
commitment of each Lender to make Loans and the obligation of the L/C Issuer to
make L/C Credit Extensions shall have expired or terminated, then the Commitment
Percentage of each Lender shall be determined based on the Commitment Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments). The initial Commitment Percentage of each Lender is set forth
opposite the name of such Lender on Schedule I to this Agreement or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.

“Commitment Period” means the period from and including the Closing Date to the
earliest of (a) the Termination Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.5, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of the L/C
Issuer to make L/C Credit Extensions pursuant to Section 8.1.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit G.

“Computation Period” means each period of four consecutive fiscal quarters
ending on the last day of a fiscal quarter.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means for any period the consolidated EBITDA of the
Borrower and its Subsidiaries for such period.

“Consolidated Cash Interest Expense” means, for any period, the amount of
interest expense (controlling interest) of the Borrower and its Subsidiaries
payable in cash on a consolidated basis for such period.

“Consolidated Interest Expense” means, for any period, the amount of interest
expense (controlling interest) of the Borrower and its Subsidiaries on a
consolidated basis for such period.

 

- 7 -



--------------------------------------------------------------------------------

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Conversion/Continuation Notice” means a notice of (a) a conversion of Loans
from one Type to the other, or (b) a continuation of Eurodollar Loans pursuant
to Section 3.3, which shall be substantially in the form of Exhibit I or such
other form as may be approved by the Administrative Agent (including any form on
an electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the Borrower.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” means, as of any date of determination, the ratings by the Rating
Agencies of the Borrower’s non-credit-enhanced, senior unsecured long-term debt
(or other similar corporate rating acceptable to the Administrative Agent);
provided that (a) (i) if the Borrower does not have any such rating issued by a
Rating Agency, the Debt Rating applicable to Pricing Level 5 in the pricing grid
attached as Annex I shall apply, (ii) if the Borrower shall have a rating for
such debt issued by only one Rating Agency, then the Debt Rating shall be the
rating issued by such Rating Agency, (iii) if the Borrower shall have ratings
for such debt issued by only two of the three Rating Agencies, then the Debt
Rating shall be determined by reference to each such rating in the manner set
forth in clause (b) below and (iv) if the Borrower shall have ratings for such
debt issued by each such Rating Agency, then the Debt Rating shall be determined
by reference to the highest two ratings issued by such Rating Agencies in the
manner set forth in clause (b) below, and (b) in the event that clauses (a)(iii)
and (a)(iv) above apply, the Debt Rating shall be the ratings issued by the
applicable Rating Agencies; provided that (i) if the respective ratings issued
by the applicable Rating Agencies differ by one Pricing Level in the pricing
grid attached as Annex I, then the Debt Rating applicable to the Pricing Level
for the higher of such two ratings shall apply (with the Debt Rating for Pricing
Level 1 being the highest and the Debt Rating for Pricing Level 5 being the
lowest) and (ii) if there is a split in the respective ratings issued by the
applicable Rating Agencies of more than one Pricing Level, then the Debt Rating
applicable to the Pricing Level that is one Level higher than the Pricing Level
of the lower rating shall apply.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of the United States or other applicable
jurisdictions from time to time in effect.

“Default” means any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Default Rate” means (a) except as provided in clause (b) below, an interest
rate equal to (i) the ABR plus (ii) the Applicable Margin, if any, applicable to
ABR Loans plus (iii) 2% per annum; and (b) with respect to a Eurodollar Loan,
the Default Rate shall be an interest rate equal

 

- 8 -



--------------------------------------------------------------------------------

to (i) the Eurodollar Rate applicable to such Loan plus (ii) the Applicable
Margin applicable to Eurodollar Loans plus (iii) 2% per annum.

“Defaulting Lender” means, subject to Section 3.15(b), any Lender that (a) has
failed to (i) fund all or any portion of its Revolving Loans within two
(2) Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in good
faith in writing that such failure is the result of such Lender’s determination
that one or more conditions precedent to funding (each of which conditions
precedent, together with any applicable default, shall be specifically
identified in such writing) has not been satisfied, or (ii) pay to the
Administrative Agent, the L/C Issuer, the Swingline Lender or any other Lender
any other amount required to be paid by it hereunder (including in respect of
its participation in Letters of Credit or Swingline Loans) within two
(2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, the L/C Issuer or the Swingline Lender in writing that it
does not intend to comply with its funding obligations hereunder, or has made a
public statement to that effect (unless such writing or public statement relates
to such Lender’s obligation to fund a Revolving Loan hereunder and states in
good faith that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity or
(iii) become the subject of a Bail-In Action; provided that a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Capital Stock in that Lender or any direct or indirect parent company thereof by
a Governmental Authority so long as such ownership interest does not result in
or provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender. Any determination by the Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above, and of
the effective date of such status, shall be conclusive and binding absent
manifest error, and such Lender shall be deemed to be a Defaulting Lender
(subject to Section 3.15(b)) as of the date established therefor by the
Administrative Agent in a written notice of such determination, which shall be
delivered by the Administrative Agent to the Borrower, the L/C Issuer, the
Swingline Lender and each other Lender promptly following such determination.

“Designated Indebtedness” is defined in paragraph (f) of the definition of
“Total Indebtedness”.

 

- 9 -



--------------------------------------------------------------------------------

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

“Dollars” and “$” mean the lawful currency of the United States.

“Dollar Equivalent” means at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the L/C Issuer, as the case
may be, at such time on the basis of the Spot Rate (determined in respect of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.

“EBITDA” means, for any Person for any period, the amount equal to the sum of
(without duplication) its (a) net income (controlling interest) plus (b) to the
extent deducted in determining its net income (controlling interest), (i) taxes,
(ii) Consolidated Interest Expense, (iii) depreciation expense, (iv) intangible
amortization expense and non-cash asset impairment expense, (v) Non-Cash Based
Compensation Costs, (vi) other non-cash charges, (vii) contingent payment
arrangement expenses, and (viii) unusual or otherwise non-recurring charges and
losses, minus (c) to the extent included in determining its net income
(controlling interest), (i) gains related to contingent payment arrangements,
(ii) unusual or otherwise non-recurring gains, and (iii) non-cash gains.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.6(b) (subject to such consents, if any, as may be
required under Section 10.6(b)(iii)).

“Environmental Law” means any federal, state, local or foreign statute, law,
regulation, ordinance, rule, judgment, order, decree, permit, concession, grant,
franchise, license, agreement or governmental restriction relating to pollution
or the protection of the environment or the release of any material into the
environment, including any of the foregoing related to hazardous substances or
wastes, air emissions or discharges to waste or public systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities),

 

- 10 -



--------------------------------------------------------------------------------

directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated) that
together with the Borrower is treated as a single employer under Section 414(b)
or (c) of the Code or, solely for purposes of Sections 412 and 430 of the Code,
is treated as a single employer under Section 414(m) or (o) of the Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan; (d) the filing of a notice of intent to
terminate or the treatment of a Pension Plan amendment as a termination under
Section 4041 or 4041A of ERISA; (e) the institution by the PBGC of proceedings
to terminate a Pension Plan; (f) any event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan; (g) the failure by Borrower or any
ERISA Affiliate to make any required contribution to a Multiemployer Plan;
(h) the determination that any Pension Plan is considered in at-risk status
(within the meaning of Section 430 of the Code or Section 303 of ERISA) or that
a Multiemployer Plan is in endangered or critical status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); or (i) the imposition of any
liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate
with respect to a Pension Plan or Multiemployer Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurodollar Base Rate” means:

(a)        with respect to any Eurodollar Loan:

(i)        denominated in a LIBOR Quoted Currency, for any Interest Period, the
rate per annum equal to the London Interbank Offered Rate as administered by ICE
Benchmark Administration (or any successor to, or substitute for, such service,
providing rate quotations comparable to those currently provided by ICE
Benchmark Administration; collectively, such administrator, the “LIBOR
Administrator”)) for such LIBOR Quoted Currency for a period equal in length to
such Interest Period (“LIBOR”),

 

- 11 -



--------------------------------------------------------------------------------

or a comparable or successor rate which rate is approved by the Administrative
Agent, as published on the applicable Reuters screen page or such other
commercially available source providing such quotations as may be designated by
the Administrative Agent from time to time (collectively, the “LIBOR Source”) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, for deposits in the relevant currency (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period or;

(ii)        denominated in Canadian Dollars, for any Interest Period, the rate
per annum equal to the Canadian Dealer Offered Rate (“CDOR”), or a comparable or
successor rate which rate is approved by the Administrative Agent, as published
on the applicable Reuters screen page (or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario time) on the
Rate Determination Date with a term equivalent to such Interest Period;

(iii)        denominated in any other Non-LIBOR Quoted Currency, for any
Interest Period, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the Lenders pursuant to Section 1.5; and

(b)        for any rate calculation with respect to an ABR Loan on any date, the
rate per annum equal to LIBOR at approximately 11:00 a.m., London time
determined two (2) Business Days prior to such date for Dollar deposits with a
term of one (1) month commencing on that day; provided, that to the extent a
comparable or successor rate is approved by the Administrative Agent in
connection with any rate set forth in this definition, the approved rate shall
be applied in a manner consistent with market practice; provided further, that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent, and if the
Eurodollar Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement. It is understood and agreed that all of the
terms and conditions of this definition of “Eurodollar Base Rate” shall be
subject to Section 3.7.

“Eurodollar Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate. Eurodollar Loans may be denominated in Dollars or in an
Alternative Currency. All Revolving Loans denominated in an Alternative Currency
must be Eurodollar Loans.

“Eurodollar Rate” means, a rate per annum determined by the Administrative Agent
pursuant to the following formula:

 

            Eurodollar Rate =

                 Eurodollar Base Rate               
                                1.00 - Eurodollar Reserve Percentage   

“Eurodollar Reserve Percentage” means, for any day during any Interest Period,
the reserve percentage (expressed as a decimal, carried out to five decimal
places) in effect on such day, whether or not applicable to any particular
Lender, under regulations issued from time to time by the FRB for determining
the maximum reserve requirement (including any emergency,

 

- 12 -



--------------------------------------------------------------------------------

supplemental or other marginal reserve requirement) with respect to Eurodollar
funding (currently referred to as “Eurocurrency liabilities”). The Eurodollar
Rate for each outstanding Eurodollar Loan shall be adjusted automatically as of
the effective date of any change in the Eurodollar Reserve Percentage.

“Event of Default” means any of the events specified in Section 8.1.

“Excluded Intercompany Indebtedness” means, (i) Indebtedness owed by the
Borrower or any Subsidiary to a Wholly-Owned Subsidiary or the Borrower and
(ii) up to an aggregate amount of $100,000,000 of Indebtedness owed by the
Borrower or any Subsidiary to any Subsidiary that is not a Wholly-Owned
Subsidiary.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) U.S. federal withholding Taxes imposed
on amounts payable to or for the account of such Recipient with respect to an
applicable interest in a Loan or Commitment pursuant to a law in effect on the
date on which (i) such Recipient acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 3.14) or (ii) such Recipient changes its Lending Office, except in each
case to the extent that, pursuant to Section 3.11(b)(ii), (b)(iii) or (d),
amounts with respect to such Taxes were payable either to such Recipient’s
assignor immediately before such Recipient became a party hereto or to such
Recipient immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 3.11(f) and
(d) any U.S. federal withholding Taxes imposed pursuant to FATCA.

“Existing Credit Agreement” has the meaning specified in the preamble of this
Agreement.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
on the Business Day next succeeding such day; provided that (a) if such day is
not a Business Day, the Federal Funds Rate for such day shall be such rate on
such transactions on the next preceding Business Day, and (b) if no such rate is
so published on such next succeeding Business Day, the Federal Funds Rate for
such day shall be the average rate (rounded upward, if necessary, to a whole
multiple of 1/100 of 1%)

 

- 13 -



--------------------------------------------------------------------------------

charged to Bank of America on such day on such transactions as determined by the
Administrative Agent.

“Fee Letters” means, collectively, (a) that certain fee letter, dated as of
December 10, 2018 by and among Bank of America, Merrill Lynch, Pierce, Fenner &
Smith Incorporated and the Borrower and (b) each other fee letter entered into
between, respectively, the Borrower and each other Book Runner.

“Financial Statements” is defined in Section 4.1.

“Financing Lease” means any lease of property, real or personal, the obligations
of the lessee in respect of which are required in accordance with GAAP to be
capitalized on a balance sheet of the lessee.

“Fitch” means Fitch, Inc., doing business as Fitch Ratings.

“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes. For purposes of this
definition, the United States, each state thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Commitment Percentage of the
Outstanding Amount of all outstanding L/C Obligations other than L/C Obligations
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders or Cash Collateralized in accordance with the terms
hereof, and (b) with respect to the Swingline Lender, such Defaulting Lender’s
Commitment Percentage of the Outstanding Amount of all Swingline Loans other
than Swingline Loans as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders in accordance with the terms
hereof.

“Funds” means the collective reference to all Investment Companies and other
investment accounts or funds (in whatever form and whether personal or
corporate) for which any Subsidiary provides advisory, management or
administrative services.

“GAAP” means generally accepted accounting principles in the United States in
effect from time to time.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.

“Guarantee Obligation” means as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement,

 

- 14 -



--------------------------------------------------------------------------------

counterindemnity or similar obligation, in any such case guaranteeing or in
effect guaranteeing any Indebtedness, leases, dividends or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided that the term Guarantee
Obligation shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, toxic mold, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Impacted Loans” is defined in Section 3.7.

“Increase Effective Date” is defined in Section 2.3(c).

“Increasing Lender” is defined in Section 2.3(b).

“Indebtedness” means, as to any Person at any date and without duplication, all
of the following, whether or not included as Indebtedness or liabilities in
accordance with GAAP: (a) all indebtedness of such Person for borrowed money or
for the deferred purchase price of property or services (other than current
trade liabilities incurred in the ordinary course of business and payable in
accordance with customary practices), (b) any other indebtedness of such Person
which is evidenced by a note, bond, debenture or similar instrument, (c) all
obligations of such Person under Financing Leases, (d) all obligations of such
Person, contingent or otherwise, as an account party or applicant under or in
respect of bankers’ acceptances, letters of credit, bank guarantees, surety
bonds or similar facilities issued or created for the account of such Person,
(e) all liabilities secured by any Lien on any property owned by such Person
even though such Person has not assumed or otherwise become liable for the
payment thereof (the amount of any such non-recourse Indebtedness at any time to
be deemed to be an amount equal to the lesser of (x) the fair market value of
the property subject to such Lien and (y) the face

 

- 15 -



--------------------------------------------------------------------------------

amount of such Indebtedness), (f) all net obligations of such Person under
interest rate, commodity, foreign currency and financial markets swaps, options,
futures and other hedging obligations (valued, at such date, in accordance with
the Borrower’s customary practices, as approved by its independent certified
public accountants), (g) all Guarantee Obligations of such Person in respect of
any Indebtedness (as defined above) of any other Person, and (h) all
Indebtedness (as defined above) of any partnership or joint venture (other than
a joint venture that is itself a corporation or limited liability company) in
which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person.

For purposes of the foregoing definition (including for purposes of Section 7.1,
Section 7.2 and Section 7.3(h)), (A) with regard to a Subsidiary, the term
“Indebtedness” shall include only a percentage of Indebtedness incurred by such
Subsidiary equal to the percentage of the Borrower’s direct and indirect
ownership interest in such Subsidiary and (B) with regard to the Borrower or any
Subsidiary, the term “Indebtedness” shall include, after any reduction in
accordance with the foregoing clause (A), only a percentage of Indebtedness
incurred by the Borrower or such Subsidiary and owed to another Subsidiary that
is not a Wholly-Owned Subsidiary equal to the percentage of the minority
interest not owned, directly or indirectly, by the Borrower. For the avoidance
of doubt, the term “Indebtedness” shall not include (i) Synthetic Lease
Obligations, (ii) any Guarantee Obligations in respect of Synthetic Lease
Obligations, or (iii) any liabilities secured by any Lien in connection with
Synthetic Lease Obligations.

The term “Indebtedness” shall not include contingent obligations to make
payments under affiliate equity interest purchases, put or call rights, or
operating agreements entered into in the ordinary course of business, consistent
with past practices of the Borrower and its Subsidiaries, unless (A) such
payment has become due and payable and (B) any of (x) such payment is secured by
any Lien on assets of the Borrower, (y) such payment is to be made by a
Subsidiary, or (z) such payment is not made within five (5) Business Days of
when due.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

“Indemnitee” is defined in Section 10.5(b).

“Interest Payment Date” means (a) as to any ABR Loan, (i) the last Business Day
of each March, June, September and December and (ii) the last day of the
Commitment Period and, (b) as to any Eurodollar Loan, (i) the last day of each
Interest Period therefor, (ii) if any Interest Period is longer than three
(3) months, each three-month anniversary of the first day of such Interest
Period, (iii) the date of any prepayment thereof and (iv) the last day of the
Commitment Period.

“Interest Period” means, with respect to any Eurodollar Loan:

(i)        initially, the period commencing on the Borrowing Date with respect
to such Eurodollar Loan or on the date on which an ABR Loan is converted into a
Eurodollar Loan and ending one week or one, two, three or six months thereafter,
in each

 

- 16 -



--------------------------------------------------------------------------------

case, subject to availability (or such other period as is requested by the
Borrower and consented to by all Lenders and the Administrative Agent), as
selected by the Borrower in its Borrowing Notice or Conversion/Continuation
Notice, as the case may be, given with respect thereto; and

(ii)        thereafter, each period commencing on the last day of the next
preceding Interest Period applicable to such Eurodollar Loan and ending one week
or one, two, three or six months thereafter, in each case, subject to
availability (or such other period as is requested by the Borrower that is
twelve months or less and consented to by all Lenders and the Administrative
Agent), as selected by the Borrower in its Conversion/Continuation Notice given
with respect thereto;

provided that the foregoing provisions relating to Interest Periods are subject
to the following:

(1)        if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;

(2)        the Borrower may not select any Interest Period that would extend
beyond the scheduled Termination Date; and

(3)        unless otherwise agreed by the Borrower, all Lenders and the
Administrative Agent, any Interest Period (other than a one week Interest
Period) that begins on the last Business Day of a calendar month (or on a day
for which there is no numerically corresponding day in the calendar month at the
end of such Interest Period) shall end on the last Business Day of the
appropriate subsequent calendar month.

“Investment Advisers Act” means the Investment Advisers Act of 1940.

“Investment Company” means an “investment company” as such term is defined in
the Investment Company Act.

“Investment Company Act” means the Investment Company Act of 1940.

“Investment Firm” means any Subsidiary or other Person engaged, directly or
indirectly, primarily in the business of providing investment advisory,
management, distribution or administrative services to Funds (or investment
accounts or funds which will be included as Funds after the Borrower acquires a
direct or indirect interest in such other Person) and in which the Borrower,
directly or indirectly, has purchased or otherwise acquired, or has entered into
an agreement to purchase or otherwise acquire, Capital Stock or other interests
entitling the Borrower, directly or indirectly, to a share of five percent
(5.00%) or more of the revenues, earnings or value thereof.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice (or such later version thereof as may be in effect at the time of
issuance).

 

- 17 -



--------------------------------------------------------------------------------

“Issuer Documents” means, with respect to any Letter of Credit, the Letter of
Credit Application and any other document, agreement or instrument entered into
by the L/C Issuer and the Borrower or in favor of the L/C Issuer and relating to
such Letter of Credit.

“Joinder Agreement” is defined in Section 2.3(b).

“Judgment Currency” is defined in Section 10.19.

“Junior Subordinated Debentures” means (a) the 5.15% Junior Subordinated
Convertible Debentures due October 15, 2037 issued by the Borrower to the
Capital Trust II in exchange for the proceeds of the issuance of the Capital
Securities and certain related common trust securities and (b) any debentures
issued in exchange for the foregoing or in addition to the foregoing so long as
such debentures have economic terms consistent with and substantially similar
to, the terms contained in the foregoing debentures.

“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Commitment Percentage.
All L/C Advances shall be denominated in Dollars.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Borrowing. All L/C Borrowings shall be denominated in Dollars.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.8. For all purposes of this Agreement, if on any date of determination
a Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lenders” is defined in the preamble (and, unless the context requires
otherwise, such term includes the Swingline Lender).

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent, which office may include any Affiliate of such Lender or
any domestic or foreign branch of such Lender or such Affiliate. Unless the
context otherwise requires, each reference to a Lender shall include its
applicable Lending Office.

 

- 18 -



--------------------------------------------------------------------------------

“Letter of Credit” means any standby letter of credit issued hereunder providing
for the payment of cash upon the honoring of a presentation thereunder. Letters
of Credit may be issued in Dollars or in an Alternative Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the Termination Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.10(h).

“Letter of Credit Sublimit” means an amount equal to $150,000,000. The Letter of
Credit Sublimit is part of, and not in addition to, the Aggregate Commitments.

“Leverage Ratio” means, as of any date, the ratio of (a) the remainder of Total
Indebtedness minus all (but not more than $200,000,000) consolidated
unrestricted cash and Cash Equivalents of the Borrower (which cash and Cash
Equivalents shall not, for the avoidance of doubt, include the proceeds of any
Designated Indebtedness), in each case as of such date, to (b) Adjusted
Consolidated EBITDA for the Computation Period ending on (or, if such date is
not the last day of a Computation Period, most recently prior to) such date.

“Leverage Ratio Increase Election” has the meaning specified in Section 7.1(b).

“Leverage Ratio Increase Period” has the meaning specified in Section 7.1(b).

“LIBOR” has the meaning specified in the definition of “Eurodollar Base Rate.”

“LIBOR Administrator” has the meaning specified in the definition of “Eurodollar
Base Rate.”

“LIBOR Quoted Currency” means each of the following currencies: Dollars, Euros
and Sterling; in each case as long as there is a published LIBOR rate with
respect thereto.

“LIBOR Screen Rate” means the LIBOR quote as published by the LIBOR Source.

“LIBOR Source” has the meaning specified in the definition of “Eurodollar Base
Rate.”

“LIBOR Successor Rate” has the meaning specified in Section 3.7(c).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Eurodollar
Base Rate, Interest Period, timing and frequency of determining rates and making
payments of interest and other administrative matters as may be appropriate, in
the discretion of the Administrative Agent in consultation with the Borrower, to
reflect the adoption of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with prevailing market practice (or, if the Administrative Agent
determines that

 

- 19 -



--------------------------------------------------------------------------------

adoption of any portion of such market practice is not administratively feasible
or that no market practice for the administration of such LIBOR Successor Rate
exists, in such other manner of administration as the Administrative Agent
reasonably determines is necessary in connection with the administration of this
Agreement).

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any Financing Lease or synthetic lease
having substantially the same economic effect as any of the foregoing).

“Loan Documents” means this Agreement, any Notes, the Fee Letters, each Issuer
Document, and any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 3.16.

“Loans” means as applicable, and as the context may require, either (a) a
Revolving Loan or a Swingline Loan or (b) collectively, the Revolving Loans and
the Swingline Loans.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Material Acquisition” means an acquisition, merger, consolidation or
amalgamation that, when taken together with all other acquisitions, mergers,
consolidations or amalgamations that have closed in the preceding six-month
period, involves consideration consisting of a purchase price payable in cash
plus a principal amount of Indebtedness assumed in connection with such
acquisition, merger, consolidation or amalgamation in an aggregate amount equal
to at least $500,000,000. For the avoidance of doubt, the aggregate
consideration relating to each acquisition, merger, consolidation or
amalgamation during any applicable preceding six-month period shall be
calculated consistent with this definition.

“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, property or financial condition of the Borrower and its Subsidiaries
taken as a whole, (b) the ability of the Borrower to perform its payment
obligations under any Loan Document to which it is a party or (c) the validity
or enforceability against the Borrower of any material Issuer Document or any
other Loan Document to which it is a party or the rights or remedies of the
Administrative Agent or the Lenders hereunder or thereunder.

“Material Subsidiary” means, at any time, Subsidiaries of the Borrower which,
together with their respective Subsidiaries, individually or in the aggregate,
(a) contribute at least ten percent (10%) of the Consolidated EBITDA of the
Borrower and its Subsidiaries for the Computation Period most recently ended or
(b) constitute at least ten percent (10%) of the consolidated assets of the
Borrower and its Subsidiaries as of the last day of the most recently ended
fiscal quarter.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 100% of the Fronting Exposure of the L/C Issuer with respect to
Letters of Credit issued and outstanding at such time, (b) with

 

- 20 -



--------------------------------------------------------------------------------

respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 3.16(a)(i), (a)(ii) or
(a)(iii), an amount equal to 103% of the Outstanding Amount of all L/C
Obligations, and (c) otherwise, an amount determined by the Administrative Agent
and the L/C Issuer in their sole reasonable discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Pension Plan that has two or more contributing
sponsors (at least one of whom is the Borrower or an ERISA Affiliate) at least
two of whom are not under common control, as such a Pension Plan described in
Section 4064 of ERISA.

“Non-Cash Based Compensation Costs” means for any period, the amount of non-cash
expense or costs computed under ASC 718 and related interpretations, which
relate to the issuance of interests in the Borrower, any Subsidiary or any
Investment Firm.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Note” is defined in Section 2.6(e).

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, or any other document
made, delivered or given in connection therewith, in each case, whether direct
or indirect (including those acquired by assumption), absolute or contingent,
due or to become due, now existing or hereafter arising and including interest
and fees that accrue after the commencement by or against the Borrower or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising solely from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, engaged in any other transaction
pursuant to or enforced any Loan Document, or sold or assigned an interest in
any Loan or Loan Document).

 

- 21 -



--------------------------------------------------------------------------------

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, or otherwise with respect to, any Loan Document, except any such Taxes that
are Other Connection Taxes imposed with respect to an assignment, grant of a
participation, or other transfer (other than an assignment made pursuant to
Section 3.14(a)(i) or (ii)).

“Outstanding Amount” means (a) with respect to Revolving Loans on any date, the
Dollar Equivalent amount of the aggregate outstanding principal amount thereof
after giving effect to any borrowings and prepayments or repayments of such
Revolving Loans occurring on such date; (ii) with respect to Swingline Loans on
any date, the aggregate outstanding principal amount thereof after giving effect
to any borrowings and prepayments or repayments of such Swingline Loans
occurring on such date; and (iii) with respect to any L/C Obligations on any
date, the Dollar Equivalent amount of the aggregate outstanding amount of such
L/C Obligations on such date after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuer, or the Swingline Lender,
as the case may be, in accordance with banking industry rules on interbank
compensation, and (b) with respect to any amount denominated in an Alternative
Currency, the rate of interest per annum at which overnight deposits in the
applicable Alternative Currency, in an amount approximately equal to the amount
with respect to which such rate is being determined, would be offered for such
day by a branch or Affiliate of Bank of America in the applicable offshore
interbank market for such currency to major banks in such interbank market.

“Participant Register” is defined in Section 10.6(d).

“Participants” is defined in Section 10.6(d).

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PATRIOT Act” means the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in Sections 412, 430, 431, 432 and
436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan but excluding any Multiemployer Plan) that is maintained or is
contributed to by

 

- 22 -



--------------------------------------------------------------------------------

the Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA
or is subject to the minimum funding standards under Section 412 of the Code.

“Person” means an individual, partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture, Governmental Authority or other entity of whatever nature.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan but excluding any Multiemployer Plan),
maintained for employees of the Borrower or any ERISA Affiliate or any such Plan
to which the Borrower or any ERISA Affiliate is required to contribute on behalf
of any of its employees.

“Platform” is defined in Section 6.2.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” is defined in Section 6.2.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as reasonably determined
by the Administrative Agent; provided that to the extent such market practice is
not administratively feasible for the Administrative Agent, such other day as
otherwise reasonably determined by the Administrative Agent).

“Rating Agencies” means S&P, Moody’s and Fitch.

“Recipient” means the Administrative Agent, any Lender, the L/C Issuer, the
Swingline Lender or any Arranger.

“Refunded Swingline Loans” is defined in Section 2.8(b).

“Refunding Date” is defined in Section 2.8(c).

“Register” is defined in Section 10.6(c).

“Regulation U” means Regulation U of the FRB.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors, service providers and representatives of
such Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

“Required Lenders” means, at any time, Lenders having Total Credit Exposures
representing, in the aggregate, more than 50% of the Total Credit Exposures of
all Lenders. The

 

- 23 -



--------------------------------------------------------------------------------

Total Credit Exposure of any Defaulting Lender shall be disregarded in
determining Required Lenders at any time; provided that, the amount of any
participation in any Swingline Loan and Unreimbursed Amounts that such
Defaulting Lender has failed to fund that has not been reallocated to and funded
by another Lender shall be deemed to be held by the Lender that is the Swingline
Lender or the L/C Issuer, as the case may be, in making such determination.

“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Responsible Officer” means each of the chief executive officer, the president,
the chief financial officer, the general counsel, the chief administrative
officer, the secretary, any executive vice president, any senior vice president
or any vice president of the Borrower or, with respect to any certifications
provided pursuant to Section 6.1(b) or Section 6.2(a), the chief executive
officer, the president, the chief financial officer, any executive vice
president, any senior vice president with financial responsibilities or
treasurer of the Borrower, in each case acting singly, and, solely for purposes
of notices given pursuant to Section 2, any other officer or employee of the
Borrower so designated by any of the foregoing officers in a notice to the
Administrative Agent or any other officer or employee of the Borrower designated
in or pursuant to an agreement between the Borrower and the Administrative
Agent. Any document delivered hereunder that is signed by a Responsible Officer
of the Borrower shall be conclusively presumed to have been authorized by all
necessary corporate action on the part of the Borrower and such Responsible
Officer shall be conclusively presumed to have acted on behalf of the Borrower.

“Revaluation Date” means (a) with respect to any Eurodollar Loan, each of the
following: (i) each date of a borrowing of a Eurodollar Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurodollar Loan
denominated in an Alternative Currency pursuant to Section 3.3 and (iii) such
additional dates as the Administrative Agent shall reasonably determine or the
Required Lenders shall reasonably require; and (b) with respect to any Letter of
Credit, each of the following: (i) each date of issuance of a Letter of Credit
denominated in an Alternative Currency, (ii) each date of an amendment of any
such Letter of Credit denominated in an Alternative Currency having the effect
of increasing the amount thereof, (iii) each date of any payment by the L/C
Issuer under any Letter of Credit denominated in an Alternative Currency and
(iv) such additional dates as the Administrative Agent or the L/C Issuer shall
reasonably determine or the Required Lenders shall reasonably require.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
Outstanding Amount at such time of its Revolving Loans and the aggregate
Outstanding Amount of such Lender’s participation in L/C Obligations and
Swingline Loans at such time.

“Revolving Loans” is defined in Section 2.1(a).

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative

 

- 24 -



--------------------------------------------------------------------------------

Agent or the L/C Issuer, as the case may be, to be customary in the place of
disbursement or payment for the settlement of international banking transactions
in the relevant Alternative Currency.

“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.

“Scheduled Unavailability Date” has the meaning specified in Section 3.7(c).

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

“Securities Acts” means the Securities Act of 1933 and the Securities Exchange
Act of 1934.

“Shareholder Asset Sale” means any transfer of the Capital Stock of any
Investment Firm or any Subsidiary to (x) one or more partners, officers,
directors, shareholders, employees or members (or any entity owned or controlled
by one or more of such Persons) of an Investment Firm which is a Subsidiary or
in which the Borrower or a Subsidiary has an ownership interest or (y) any
Person that shall become a partner, officer, director, shareholder, employee or
member (or any entity owned or controlled by one or more of such Persons) of any
such Investment Firm or Subsidiary upon the consummation of such transfer;
provided that (a) any such transfer is entered into in the ordinary course of
business pursuant to the buy/sell arrangements of affiliate equity interests
entered into in the ordinary course of business, consistent with past practices
of the Borrower and (b) with respect to any transfer of Capital Stock of a
Subsidiary, (i) if prior to such event the Borrower owned, directly or
indirectly, in excess of 50% of the Capital Stock of such Subsidiary, then after
such event the Borrower shall continue to own, directly or indirectly, in excess
of a 50% ownership interest in such Subsidiary, or (ii) if prior to such event
the Borrower (whether directly or through a Wholly-Owned Subsidiary) was the
managing member or general partner (or a Person with similar rights and
obligations) of such Subsidiary, the Borrower (whether directly or through a
Wholly-Owned Subsidiary) shall continue to be the managing member or general
partner (or a Person with similar rights and obligations) of such Subsidiary.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the L/C Issuer (as applicable, acting in such capacity), by reference to
Bloomberg (or such other publicly available service for displaying exchange
rates), to be the exchange rate for the purchase by such Person of such currency
with another currency at approximately 11:00 a.m. on the date two (2) Business
Days prior to the date as of which the foreign exchange computation is made;
provided, however, that if no such rate is available, the “Spot Rate” shall be
the rate determined by the Administrative Agent or the L/C Issuer (as
applicable) to be the rate quoted by the Person acting in such capacity as the
spot rate for the purchase by such Person of such currency with

 

- 25 -



--------------------------------------------------------------------------------

another currency through its principal foreign exchange trading office at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made, provided further that the
Administrative Agent or the L/C Issuer may obtain such spot rate from another
financial institution reasonably designated by the Administrative Agent or the
L/C Issuer if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency, and provided, further,
that the L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinated Payment Obligation” means any unsecured note evidencing
Indebtedness or other obligations issued to a seller in connection with an
acquisition of an ownership interest in an Investment Firm or in connection with
an increase of the Borrower’s direct or indirect ownership interest in an
Investment Firm, in each case as permitted hereunder, (i) for which the Borrower
is directly, primarily or contingently liable, (ii) the payment of the principal
of and interest on which and other obligations of the Borrower in respect of
which are subordinated to the prior payment in full of the principal of and
interest (including post-petition interest whether or not allowed as a claim in
any proceeding) on the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent and the Lenders hereunder, and (iii) which
has (or is subject to) terms and conditions that are generally consistent with
the terms and conditions of subordination set forth in Exhibit F (with any
variation to such terms and conditions that is adverse to the Lenders being
subject to approval by the Administrative Agent) or otherwise satisfactory in
form and substance to the Required Lenders.

“Subsidiary” means, as to any Person, a corporation, partnership, limited
liability company or other entity of which Capital Stock having ordinary voting
power (other than Capital Stock having such power only by reason of the
happening of a contingency) to elect a majority of the board of directors or
other managers of such corporation, partnership, limited liability company or
other entity is at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person; provided, however, that in no event shall a Fund constitute a
“Subsidiary”. Unless otherwise qualified, all references to a “Subsidiary” or to
“Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries of
the Borrower.

“Swingline Amount” means the lesser of $100,000,000 and the aggregate amount of
the Commitments.

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.7.

“Swingline Lender” means Bank of America in its capacity as the lender of the
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.8, which shall be substantially in the form of Exhibit L or such other
form as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic

 

- 26 -



--------------------------------------------------------------------------------

transmission system as shall be approved by the Administrative Agent),
appropriately completed and signed by a Responsible Officer of the Borrower.

“Swingline Loans” is defined in Section 2.7(a).

“Swingline Participation Amount” is defined in Section 2.8(c).

“Synthetic Lease Obligation” means the monetary obligations of a Person under
(a) a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as indebtedness of such Person
(without regard to accounting treatment).

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, reasonably determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Termination Date” means January 18, 2024.

“Total Credit Exposure” means, as to any Lender at any time, the unused
Commitments and Revolving Credit Exposure of such Lender at such time.

“Total Indebtedness” means, at any time, the sum of the aggregate principal
amount (including capitalized interest) of all Indebtedness of the Borrower and
its Subsidiaries on a consolidated basis (including the Loans and purchase money
obligations); provided that Total Indebtedness shall not include:

(a)        Subordinated Payment Obligations;

(b)        net obligations under interest rate, commodity, foreign currency or
financial market swaps, options, futures and other hedging obligations and any
guarantees thereof;

(c)        80% of the Junior Subordinated Debentures;

(d)        to the extent the underlying instruments remain undrawn or to the
extent of the amount of cash collateral provided therefor, obligations in
respect of amounts under outstanding letters of credit, bankers’ acceptances,
bank guarantees, surety bonds and similar arrangements;

 

- 27 -



--------------------------------------------------------------------------------

(e)        Indebtedness of entities in which the Borrower or any Subsidiary of
the Borrower owns a minority interest so long as neither the Borrower nor any
Subsidiary of the Borrower has guaranteed or otherwise become liable for such
Indebtedness; and

(f)        Indebtedness (“Designated Indebtedness”) (limited to the portion
thereof which would otherwise be included within Total Indebtedness and limited
to the time periods set forth below) which is incurred by the Borrower for the
purpose (as communicated to the Administrative Agent) of: (i) redeeming,
repaying, repurchasing, retiring or otherwise refinancing other Indebtedness of
the Borrower which is stated to mature or become callable within twelve
(12) months after the incurrence of such Designated Indebtedness (or equity in
any Capital Trust that holds Junior Subordinated Debentures issued by the
Borrower to such Capital Trust, which equity is stated to mature or become
callable within twelve (12) months after the incurrence of such Designated
Indebtedness); (ii) purchasing (by tender or other arrangements) other
Indebtedness (or equity in any Capital Trust that holds Junior Subordinated
Debentures issued by the Borrower to such Capital Trust) of the Borrower within
six (6) months of the incurrence of such Designated Indebtedness; or
(iii) financing a portion of the purchase price for a publicly announced
acquisition for which a binding acquisition agreement has been entered into and
which is reasonably expected to occur within the next six (6) months, so long
as: (A) in each case, (1) the proceeds thereof are maintained in escrow with the
Administrative Agent or an affiliate of an Arranger (pursuant to escrow
arrangements reasonably satisfactory to the Administrative Agent) and (2) such
proceeds would only be released from such escrow to be applied to such
redemption, repayment, repurchase, retirement, refinancing, purchase, or
acquisition (or, in the event such transaction is not consummated, to repay such
Designated Indebtedness), and (B) in the case of any such Designated
Indebtedness related to an acquisition, (1) such Designated Indebtedness may be
prepaid by the Borrower in the event the acquisition is not consummated and
(2) such Designated Indebtedness shall only be so excluded until the earliest to
occur of (x) six (6) months after the incurrence thereof, (y) the date on which
such acquisition is consummated, or (z) fifteen (15) days after it is determined
that such acquisition shall not be consummated.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Tranche” means the collective reference to Eurodollar Loans having Interest
Periods that began or will begin on the same date and end on the same later date
(whether or not such Loans shall originally have been made on the same day).

“Type” means, as to any Loan, its nature as an ABR Loan or a Eurodollar Loan.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” is defined in Section 2.10(c)(i).

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” is defined in Section 3.11(f)(ii)(B)(III).

 

- 28 -



--------------------------------------------------------------------------------

“Wholly-Owned Subsidiary” means any Subsidiary all of the Capital Stock of which
is owned, directly or indirectly, by the Borrower; provided that any Subsidiary
shall be deemed a Wholly-Owned Subsidiary if at least 90% of the Capital Stock
of such Subsidiary is owned, directly or indirectly, by the Borrower and any
other Capital Stock of such Subsidiary is owned by the current or former
management of the Borrower.

“Withholding Agent” means the Borrower and the Administrative Agent.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

1.2        Other Definitional and Interpretive Provisions.

(a)        Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in any Notes or any
certificate or other document made or delivered pursuant hereto.

(b)        When used with reference to a period of time, the word “from” means
“from and including” and the word “to” means “to but excluding”.

(c)        The term “including” is not limiting and means “including but not
limited to.”

(d)        Unless otherwise expressly provided herein, (i) references to
agreements (including this Agreement) and other contractual instruments shall be
deemed to include all subsequent amendments and other modifications thereto, but
only to the extent such amendments and other modifications are not prohibited by
the terms of any Loan Document; (ii) references to any statute or regulation are
to be construed as including all statutory and regulatory provisions and rules
consolidating, amending, replacing, supplementing or interpreting such statute
or regulation; and (iii) references to “fiscal year” and “fiscal quarter” mean
the relevant fiscal period of the Borrower.

(e)        Section, subsection, clause, Annex, Schedule and Exhibit references
are to this Agreement unless otherwise specified.

(f)        The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

(g)        Any reference in Section 7.4 or Section 7.5, as applicable, to a
merger, consolidation, amalgamation, assignment, sale, disposition, transfer, or
conveyance shall be deemed to apply to a Division/Series Transaction (as defined
herein), as if it were a merger, consolidation, amalgamation, assignment, sale,
disposition, transfer, or conveyance, as applicable, to, of or with a separate
Person. Any division of a limited liability company shall constitute a separate
Person hereunder (and each division of any limited liability company that is a
Subsidiary, joint venture or any other like term shall also constitute such a
Person or entity). “Division/Series Transaction” means (i) with respect to any
Subsidiary that is a limited liability

 

- 29 -



--------------------------------------------------------------------------------

company organized under the laws of the State of Delaware, that such Person
(a) divides into two or more Persons (whether or not such Subsidiary survives
such division) or (b) creates or reorganizes into one or more series, in each
case, as contemplated under the laws of the State of Delaware and (ii) any
similar or analogous transaction under other Applicable Law.

1.3        Accounting Terms.

(a)        All accounting terms not specifically or completely defined herein
shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at September 30, 2018 and
the related unaudited consolidated statements of income and of cash flows for
the fiscal year ended on such date, except as otherwise specifically prescribed
herein.

(b)        If at any time any change in GAAP would affect the computation of any
financial ratio or other requirement set forth in any Loan Document, and either
the Borrower or the Required Lenders shall so request, the Administrative Agent,
the Lenders and the Borrower shall negotiate in good faith to amend such ratio
or other requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Required Lenders); provided that,
until so amended, (i) such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein and (ii) the Borrower shall
provide to the Administrative Agent and the Lenders financial statements and
other documents required under this Agreement or as reasonably requested
hereunder setting forth a reconciliation between calculations of such ratio or
requirement made before and after giving effect to such change in GAAP. Without
limiting the foregoing, leases (whether entered into before or after the Closing
Date) shall continue to be classified and accounted for in the manner and on a
basis consistent with that reflected in the unaudited consolidated balance sheet
of the Borrower and its consolidated Subsidiaries for the fiscal quarter ended
September 30, 2018 for all purposes of this Agreement, notwithstanding any
change in GAAP relating thereto, unless the parties hereto shall enter into a
mutually acceptable amendment addressing such changes, as provided for above.

1.4        Exchange Rates; Currency Equivalents.

(a)        The Administrative Agent or the L/C Issuer, as applicable, shall
determine the Spot Rates as of each Revaluation Date to be used for calculating
Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies, and, the Administrative Agent or the L/C
Issuer, as applicable, shall use reasonable efforts to notify the Borrower of
the applicable Spot Rates as of such Revaluation Date (provided, however, that
the failure by either the Administrative Agent or the L/C Issuer to so notify
the Borrower shall not result in any liability to the Borrower under any Loan
Document). Such Spot Rates shall become effective as of such Revaluation Date
and shall be the Spot Rates employed in converting any amounts between the
applicable currencies until the next Revaluation Date to occur. Except for
purposes of financial statements delivered by the Borrower hereunder or
calculating covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so

 

- 30 -



--------------------------------------------------------------------------------

determined by the Administrative Agent or the L/C Issuer, as applicable. Upon
the reasonable request of the Borrower with respect to any applicable
Alternative Currency, the Administrative Agent or the L/C Issuer, as applicable,
shall promptly notify the Borrower of the Spot Rate with respect to such
Alternative Currency.

(b)        Wherever in this Agreement in connection with a Borrowing,
conversion, continuation or prepayment of a Eurodollar Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurodollar Loan or Letter of Credit is denominated in an Alternative Currency,
such amount shall be the relevant Alternative Currency Equivalent of such Dollar
amount (rounded to the nearest unit of such Alternative Currency, with 0.5 of a
unit being rounded upward), as determined by the Administrative Agent or the L/C
Issuer, as the case may be.

(c)        The Administrative Agent does not warrant, nor accept responsibility,
nor shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurodollar Base Rate” or with respect to any comparable or
successor rate thereto (it being understood and agreed that the foregoing shall
not derogate from the Administrative Agent’s responsibilities in fulfilling its
obligations under this Agreement).

1.5        Additional Alternative Currencies.

(a)        The Borrower may from time to time request that Eurodollar Loans be
made or Letters of Credit be issued in a currency other than those specifically
listed in the definition of “Alternative Currency;” provided that such requested
currency is a lawful currency (other than Dollars) that is readily available and
freely transferable and convertible into Dollars. In the case of any such
request with respect to the making of Eurodollar Loans, such request shall be
subject to the approval of the Administrative Agent and the Lenders; and in the
case of any such request with respect to the issuance of Letters of Credit, such
request shall be subject to the approval of the Administrative Agent and the L/C
Issuer.

(b)        Any such request shall be made to the Administrative Agent not later
than 11:00 a.m., ten (10) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
L/C Issuer, in its or their sole discretion). In the case of any such request
pertaining to Eurodollar Loans, the Administrative Agent shall promptly notify
each Lender thereof; and in the case of any such request pertaining to Letters
of Credit, the Administrative Agent shall promptly notify the L/C Issuer
thereof. Each Lender (in the case of any such request pertaining to Eurodollar
Loans) or the L/C Issuer (in the case of any such request pertaining to Letters
of Credit) shall notify the Administrative Agent, not later than 11:00 a.m.,
five (5) Business Days after receipt of such request whether it consents, in its
sole discretion, to the making of Eurodollar Loans or the issuance of Letters of
Credit, as the case may be, in such requested currency.

(c)        Any failure by a Lender or the L/C Issuer, as the case may be, to
respond to such request within the time period specified in the preceding
subsection shall be deemed to

 

- 31 -



--------------------------------------------------------------------------------

be a refusal by such Lender or the L/C Issuer, as the case may be, to permit
Eurodollar Loans to be made or Letters of Credit to be issued in such requested
currency. If the Administrative Agent and all the Lenders consent to making
Eurodollar Loans in such requested currency, the Administrative Agent shall so
notify the Borrower and such currency shall thereupon be deemed for all purposes
to be an Alternative Currency hereunder for purposes of any Borrowings of
Eurodollar Loans; and if the Administrative Agent and the L/C Issuer consent to
the issuance of Letters of Credit in such requested currency, the Administrative
Agent shall so notify the Borrower and such currency shall thereupon be deemed
for all purposes to be an Alternative Currency hereunder for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.5, the
Administrative Agent shall promptly so notify the Borrower.

1.6        Change of Currency.

(a)        Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption. If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Revolving Loan in the currency of such
member state is outstanding immediately prior to such date, such replacement
shall take effect, with respect to such Revolving Loan, at the end of the then
current Interest Period.

(b)        Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.

(c)        Each provision of this Agreement also shall be subject to such
reasonable changes of construction as the Administrative Agent may from time to
time specify to be appropriate to reflect a change in currency of any other
country and any relevant market conventions or practices relating to the change
in currency.

1.7        Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).

1.8        Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Issuer Document related thereto, provides for one or more
automatic increases in the stated amount thereof, the amount of such Letter of
Credit shall be deemed to be the Dollar Equivalent of the maximum stated amount
of such Letter of Credit after giving effect to all such increases, whether or
not such maximum stated amount is in effect at such time.

 

- 32 -



--------------------------------------------------------------------------------

1.9    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).

SECTION 2.    THE COMMITMENTS AND CREDIT EXTENSIONS

2.1        Revolving Loans.

(a)        Subject to the terms and conditions hereof each Lender severally
agrees to make revolving credit loans (“Revolving Loans”) (provided that any
repricing or conversion of an outstanding Revolving Loan shall not be considered
a making of a Revolving Loan) to the Borrower in Dollars or in one or more
Alternative Currencies from time to time during the Commitment Period, in each
case, in an aggregate principal amount at any one time outstanding not to exceed
the amount of such Lender’s Commitment; provided that no Lender shall be
obligated to make a Revolving Loan if, after giving effect to the making of such
Revolving Loan, such Lender’s Available Commitment would be less than zero
Dollars ($0). During the Commitment Period the Borrower may use the Commitments
by borrowing, prepaying the Revolving Loans in whole or in part, and
reborrowing, all in accordance with the terms and conditions hereof.

(b)        The Revolving Loans may from time to time be (i) Eurodollar Loans,
(ii) ABR Loans or (iii) a combination thereof, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 3.3.

2.2        Procedure for Borrowing Revolving Loans.

(a)        The Borrower may borrow Revolving Loans during the Commitment Period
on any Business Day; provided that the Borrower shall give irrevocable notice to
the Administrative Agent, which may be given by (A) telephone or (B) a Borrowing
Notice, provided that any telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a Borrowing Notice. Each such Borrowing
Notice must be received by the Administrative Agent (1) prior to 11:00 a.m., (a)
three (3) Business Days prior to the requested Borrowing Date, if all or any
part of the requested Revolving Loans are to be initially Eurodollar Loans
denominated in Dollars or (b) four (4) Business Days (or five (5) Business Days
in the case of a Special Notice Currency) prior to the requested date of any
Borrowing of Eurodollar Loans denominated in Alternative Currencies or (2) prior
to 12:00 p.m. on the requested Borrowing Date, if all of the requested Revolving
Loans are to be initially ABR Loans; provided, however, that if the Borrower
wishes to request Eurodollar Loans having an Interest Period other than one week
or one, two, three or six months in duration as provided in the definition of
“Interest Period,” the applicable notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) four (4) Business Days prior to the
requested date of such Borrowing of Eurodollar Loans denominated in Dollars, or
(ii) five (5) Business Days (or six (6) Business days in the case of a Special
Notice Currency) prior to the requested date of such Borrowing of Eurodollar
Loans denominated in Alternative Currencies, whereupon the Administrative Agent
shall give prompt notice to the Lenders of such request and determine

 

- 33 -



--------------------------------------------------------------------------------

whether the requested Interest Period is acceptable to all of them. Not later
than 10:00 a.m., (i) three (3) Business Days before the requested date of such
Borrowing of Eurodollar Loans denominated in Dollars, or (ii) four (4) Business
Days (or five (5) Business days in the case of a Special Notice Currency) prior
to the requested date of such Borrowing of Eurodollar Loans denominated in
Alternative Currencies, the Administrative Agent shall notify the Borrower
(which notice may be by telephone) whether or not the requested Interest Period
has been consented to by all the Lenders. Each Borrowing Notice shall specify
(i) the amount to be borrowed, (ii) the requested Borrowing Date, (iii) whether
the Borrowing is to be of Eurodollar Loans, ABR Loans or a combination thereof,
(iv) if the Borrowing is to be entirely or partly of Eurodollar Loans, the
respective amounts of each such Type of Revolving Loan and the respective
lengths of the initial Interest Periods for such Eurodollar Loans and (v) the
currency of the Revolving Loans to be borrowed. If the Borrower fails to specify
a currency in requesting a Borrowing, then the Loans so requested shall be made
in Dollars. Each Borrowing of ABR Loans (other than Swingline Loans pursuant to
Section 2.8) shall be in an amount equal to $1,000,000 or a higher integral
multiple of $100,000, and each Borrowing of Eurodollar Loans shall be in an
amount equal to $5,000,000 or a higher integral multiple of $1,000,000. Upon
receipt of any such notice from the Borrower, the Administrative Agent shall
promptly notify each Lender thereof. Each Lender will make the amount of its
Commitment Percentage of each Borrowing available to the Administrative Agent in
Same Day Funds for the account of the Borrower at the Administrative Agent’s
Office prior to 1:00 p.m., on the Borrowing Date requested by the Borrower on
the Business Day specified in the applicable Borrowing Notice. Such Borrowing
will then be made available to the Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of the Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Borrower; provided,
however, that if, on the date the Borrowing Notice with respect to such
Borrowing denominated in Dollars is given by the Borrower, there are L/C
Borrowings outstanding, then the proceeds of such Borrowing, first, shall be
applied to the payment in full of any such L/C Borrowings, and, second, shall be
made available to the Borrower as provided above. The failure of any Lender to
make a Revolving Loan to be made by it as part of any Borrowing shall not
relieve any other Lender of its obligation to make available its share of such
Borrowing.

(b)        Notwithstanding anything to the contrary in this Agreement, any
Lender may exchange, continue or rollover all of the portion of its Loans in
connection with any refinancing, extension, loan modification or similar
transaction permitted by the terms of this Agreement, pursuant to a cashless
settlement mechanism approved by the Borrower, the Administrative Agent, and
such Lender.

(c)        Each Lender may make any Credit Extension to the Borrower through any
Lending Office, provided that the exercise of this option will not affect the
obligation of the Borrower to repay such Credit Extension in accordance with the
terms of this Agreement.

2.3        Increase of Commitments. (a) From and after the Closing Date, upon
notice to the Administrative Agent (which shall promptly notify the Lenders),
the Borrower may from time to time, request an increase in the Aggregate
Commitments; provided that the aggregate amount of the Aggregate Commitments
after giving effect to any increases pursuant to this

 

- 34 -



--------------------------------------------------------------------------------

Section 2.3 shall not exceed the Aggregate Commitments in effect on the date
hereof plus $500,000,000.

(b)        Each increase in the Aggregate Commitments pursuant to Section 2.3(a)
may be provided by the Lenders or Eligible Assignees designated by the Borrower
that are willing to provide such increase (together with any existing Lender
participating in any such increase, each, an “Increasing Lender”) and to become
Lenders pursuant to a joinder agreement substantially in form of Exhibit J (a
“Joinder Agreement”), pursuant to which such Increasing Lender shall become a
party to this Agreement; provided that any such increases shall be in a minimum
amount of $10,000,000 or a higher integral multiple of $1,000,000. Nothing
contained herein shall constitute, or otherwise be deemed to be, a commitment on
the part of any Lender to increase its Commitment hereunder.

(c)        If the Aggregate Commitments are increased in accordance with this
Section 2.3, the Administrative Agent and the Borrower shall determine (i) the
effective date (the “Increase Effective Date”) and (ii) the final allocation of
such increase and Schedule I attached hereto shall be automatically updated to
reflect the same. The Administrative Agent shall promptly notify the Lenders of
the final allocation of such increase and the Increase Effective Date.

(d)        As a condition precedent to such increase, (i) no Default or Event of
Default shall exist and (ii) the Borrower shall (1) deliver to the
Administrative Agent (A) a Joinder Agreement executed by the Borrower and the
applicable Lender(s), and (B) a certificate dated as of the Increase Effective
Date (in sufficient copies for each applicable Lender) signed by a Responsible
Officer (x) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such increase, and (y) certifying that, before and
after giving effect to such increase no Default or Event of Default exists, (2)
(x) upon the reasonable request of any applicable Lender made at least 5
Business Days prior to the Increase Effective Date, provide to such Lender the
documentation and other information so requested in order to comply with its
obligations under applicable “know your customer” and anti-money-laundering
rules and regulations, including, without limitation, the PATRIOT Act and (y) if
the Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation deliver, to each Lender that so requests at least 5
Business Days prior to the Increase Effective Date, a Beneficial Ownership
Certification, and (3) pay any fees to the applicable Persons. On the applicable
Increase Effective Date, the Commitment of each Increasing Lender shall be
increased by the amount offered by (or, if applicable, allocated to) such
Increasing Lender and the Aggregate Commitments shall be increased (and the
Commitment Percentages adjusted) accordingly.

(e)        Any increase in the Aggregate Commitments shall be made on the same
terms (including, without limitation, interest terms, payment terms and maturity
terms), and shall be subject to the same conditions as existing Commitments (it
being understood that customary arrangement or commitment fees payable to one or
more Arrangers or Increasing Lenders, as the case may be, may be different from
those paid with respect to the Commitment of the Lenders on or prior to the
Closing Date or with respect to any other Increasing Lender in connection with
any other increase in the Aggregate Commitments pursuant to this Section 2.3).
This Section 2.3 shall supersede any provisions in Section 3.8 or 10.1 to the
contrary.

 

- 35 -



--------------------------------------------------------------------------------

(f)        The Administrative Agent and the Lenders shall make Revolving Loans
and/or repay Revolving Loans as necessary to cause the outstanding Revolving
Loans to reflect each Lender’s Commitment Percentage after giving effect to any
increase pursuant to this Section 2.3; provided that the parties hereto agree
that, notwithstanding any other provision of this Agreement, the Administrative
Agent, the Borrower, each Increasing Lender and each other Lender, as
applicable, may make arrangements reasonably satisfactory to such parties to
cause an Increasing Lender to temporarily hold risk participations in the
Revolving Loans of the other Lenders (rather than fund its Commitment Percentage
of all outstanding Revolving Loans concurrently with the applicable increase)
with a view toward minimizing breakage costs and transfers of funds in
connection with any increase in the Aggregate Commitments. The Borrower
acknowledges that if (despite any arrangements established pursuant to the
foregoing sentence), as a result of a non-pro-rata increase in the Aggregate
Commitments, any Eurodollar Loans must be prepaid or converted (in whole or in
part) on a day other than the last day of an Interest Period therefor, then such
prepayment or conversion shall be subject to the provisions of Section 3.12.

2.4        Fees.

(a)        Commitment Fee. The Borrower agrees to pay to the Administrative
Agent for the account of each Lender a commitment fee during each day of the
Commitment Period, computed at the Commitment Fee Rate on the actual amount of
the Available Commitment of such Lender (subject to adjustment as provided in
Section 3.15) for each day during the period for which payment is made, payable
quarterly in arrears on the last Business Day of each March, June, September and
December and on the Termination Date.

(b)        Other Fees.

(i)        The Borrower shall pay to the Book Runners and the Administrative
Agent for their own respective accounts fees in the amounts and at the times
specified in the Fee Letters. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

(ii)        The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.

2.5        Termination or Reduction of Commitments.

(a)        Optional. The Borrower shall have the right, upon not less than three
(3) Business Days’ (or, four (4) Business Days’ (or five (5) Business Days’, in
the case that any Loans denominated in Special Notice Currencies are then
outstanding) in the case that any Loans denominated in Alternative Currencies
are then outstanding) notice to the Administrative Agent, to terminate the
Aggregate Commitments or, from time to time, to reduce the Aggregate Commitments
to an amount that is not less than the aggregate principal amount of all
outstanding Revolving Loans and Swingline Loans. Any such reduction shall be in
an amount equal to $5,000,000 or a whole multiple thereof and shall reduce
permanently the Aggregate Commitments then in effect; provided that no such
reduction of Commitments shall reduce the

 

- 36 -



--------------------------------------------------------------------------------

Swingline Amount unless (i) otherwise specified by the Borrower or (ii) the
Aggregate Commitments are reduced to an amount less than the Swingline Amount,
in which case the Swingline Amount shall be reduced to an amount equal to the
Aggregate Commitments (after giving effect to such reduction). Upon receipt of
any such notice, the Administrative Agent shall promptly notify each Lender
thereof. Any optional reduction of the Aggregate Commitments shall be applied to
each Lender’s Commitment, ratably according to its Commitment Percentage
represented thereby. All fees accrued until the effective date of any
termination of the Aggregate Commitments shall be paid on the effective date of
such termination. Any such notice may be conditioned upon consummation of a
refinancing transaction, disposition or other transaction which is contemplated
to result in prepayment of the Loans, in which event such notice may be
revocable or conditioned upon such consummation.

(b)        Mandatory. The Commitment of each Lender shall automatically
terminate and shall be reduced to zero Dollars ($0) on the Termination Date.

2.6        Repayment of Loans; Evidence of Debt.

(a)        The Borrower hereby unconditionally promises to pay to the
Administrative Agent for the account of each Lender the then unpaid principal
amount of each Loan of such Lender on the last day of the Commitment Period.

(b)        Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing indebtedness of the Borrower to such Lender
resulting from each Loan of such Lender from time to time, including the amounts
of principal and interest payable and paid to such Lender from time to time
under this Agreement.

(c)        The Administrative Agent shall maintain the Register pursuant to
Section 10.6(c), and a subaccount therein for each Lender, in which shall be
recorded (i) the amount and Type of each Loan made hereunder and each Interest
Period for each Eurodollar Loan, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder and (iii) the amount of any sum received by the Administrative Agent
hereunder from the Borrower and each Lender’s share thereof.

(d)        The entries made in the Register and the accounts of each Lender
maintained pursuant to Section 2.6(b) shall, to the extent permitted by
Applicable Law, be prima facie evidence of the existence and amounts of the
obligations of the Borrower therein recorded; provided that the failure of any
Lender or the Administrative Agent to maintain the Register or any such account,
or any error therein, shall not in any manner affect the obligation of the
Borrower to repay (with applicable interest) the Loans made to the Borrower by
such Lender in accordance with the terms of this Agreement. Notwithstanding
anything to the contrary in this Section 2.6, the Borrower, the Administrative
Agent and each Lender shall treat each Person whose name is recorded in the
Register as a Lender hereunder for all purposes of this Agreement pursuant to
the terms of Section 10.6(c).

(e)        The Borrower agrees that, upon the request to the Administrative
Agent by any Lender, the Borrower will sign and deliver to such Lender a
promissory note of the

 

- 37 -



--------------------------------------------------------------------------------

Borrower evidencing the Loans of such Lender, substantially in the form of
Exhibit A with appropriate insertions as to date and principal amount (a
“Note”).

2.7        Swingline Loans.

(a)    Subject to the terms and conditions hereof, the Swingline Lender may (in
its sole and absolute discretion), in reliance upon the agreements of the other
Lenders set forth in Section 2.8, make swingline loans (“Swingline Loans”) to
the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Amount and (ii) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Commitments of any Lender would be less than
zero Dollars ($0). During the Commitment Period, the Borrower may borrow, repay,
and reborrow Swingline Loans, subject to the agreement of the Swingline Lender
and in accordance with the terms and conditions hereof. Notwithstanding anything
to the contrary herein, all Swingline Loans shall be made in Dollars and shall
be ABR Loans.

(b)    The Borrower shall repay all outstanding Swingline Loans on the last day
of the Commitment Period.

2.8        Procedure for Swingline Borrowing and Prepayment; Refunding of
Swingline Loans.

(a)    Each Swingline Borrowing shall be made upon the Borrower’s irrevocable
notice to the Swingline Lender and the Administrative Agent, which may be given
by (A) telephone or (B) by a Swingline Loan Notice; provided that any telephonic
notice must be confirmed promptly by delivery to the Swingline Lender and the
Administrative Agent of a Swingline Loan Notice. Each such Swingline Loan Notice
must be received by the Swingline Lender and the Administrative Agent not later
than 1:00 p.m. on the proposed Borrowing Date, specifying (i) the amount to be
borrowed and (ii) the requested Borrowing Date (which shall be a Business Day
during the Commitment Period). Each Swingline Loan shall be in an amount equal
to $500,000 or a higher integral multiple of $50,000. Unless the Swingline
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 1:15 p.m. on the
proposed Borrowing Date (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in Section 2.7(a)(ii) or
(B) that one or more of the applicable conditions specified in Section 5.2 is
not then satisfied, then, subject to the terms and conditions hereof, the
Swingline Lender may (in its sole and absolute discretion), not later than 3:00
p.m. on the proposed Borrowing Date, make available to the Administrative Agent
at the Administrative Agent’s Office an amount in Same Day Funds equal to the
amount of the Swingline Loan to be made by the Swingline Lender. The
Administrative Agent shall make the proceeds of any such Swingline Loan
available to the Borrower by depositing such proceeds in the account of the
Borrower with the Administrative Agent on such Borrowing Date in Same Day Funds.

(b)    The Swingline Lender may, at any time and from time to time in its sole
and absolute discretion, on behalf of the Borrower (which hereby irrevocably
authorizes the Swingline Lender to act on its behalf), request each Lender to
make, and each Lender hereby

 

- 38 -



--------------------------------------------------------------------------------

agrees to make, a Revolving Loan (which shall be an ABR Loan), in an amount
equal to such Lender’s Commitment Percentage of the aggregate amount of the
Swingline Loans (the “Refunded Swingline Loans”) outstanding on the date of such
notice, to repay the Swingline Lender. Such request shall be made in writing and
in accordance with the requirements of Section 2.2, without regard to the
minimum and multiples specified therein for the principal amount of Revolving
Loans. Each Lender shall make the amount of such Revolving Loan available to the
Administrative Agent in Same Day Funds for the account of the Swingline Lender
at the Administrative Agent’s Office for Dollar-denominated payments not later
than 1:00 p.m. on the Borrowing Date specified by the Swingline Lender. The
proceeds of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans. The Borrower
irrevocably authorizes the Swingline Lender to charge the Borrower’s accounts
with the Administrative Agent (up to the amount available in each such account)
in order to immediately pay the amount of such Refunded Swingline Loans to the
extent amounts received from the Lenders are not sufficient to repay in full
such Refunded Swingline Loans.

(c)        If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.8(b), one of the events described in Section 8.1(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Administrative Agent in its sole discretion,
Revolving Loans may not be made as contemplated by Section 2.8(b), each Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.8(b) (the “Refunding Date”), purchase for cash
an undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Lender’s Commitment Percentage times (ii) the sum of the
aggregate principal amount of Swingline Loans then outstanding that were to have
been repaid with such Revolving Loans, as may be adjusted pursuant to
Section 3.15.

(d)        Whenever, at any time after the Swingline Lender has received from
any Lender such Lender’s Swingline Participation Amount, the Swingline Lender
receives any payment on account of the Swingline Loans, the Swingline Lender
will distribute to such Lender its Swingline Participation Amount (appropriately
adjusted, in the case of interest payments, to reflect the period of time during
which such Lender’s participating interest was outstanding and funded and, in
the case of principal and interest payments, to reflect such Lender’s pro rata
share of the aggregate funded Swingline Participation Amounts of all Lenders) if
such payment is not sufficient to pay the principal of and interest on all
Swingline Loans then due; provided that in the event that such payment received
by the Swingline Lender is required to be returned, such Lender will return to
the Swingline Lender any portion thereof previously distributed to it by the
Swingline Lender.

(e)        Each Lender’s obligation to make the Revolving Loans referred to in
Section 2.8(b) and to purchase participating interests pursuant to
Section 2.8(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Lender or the Borrower may have against the Swingline
Lender, the Borrower or any other Person for any reason whatsoever; (ii) the
existence of a Default or the failure to satisfy any of the other conditions
specified in Section

 

- 39 -



--------------------------------------------------------------------------------

5.2; (iii) any adverse change in the condition (financial or otherwise) of the
Borrower; (iv) any breach of this Agreement or any other Loan Document by the
Borrower or any other Lender; or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.

2.9        Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit or in
Swingline Loans and to make payments pursuant to Section 10.5(c) are several and
not joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 10.5(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 10.5(c).

2.10      Letters of Credit.

(a)        The Letter of Credit Commitment.

(i)        Subject to the terms and conditions set forth herein, (A) the L/C
Issuer, in reliance upon the agreements of the Lenders set forth in this
Section 2.10 (1) may, from time to time, in its sole discretion, issue Letters
of Credit denominated in Dollars or in one or more Alternative Currencies for
the account of the Borrower and its Subsidiaries, and amend Letters of Credit
previously issued by it, in accordance with subsection (b) below on any Business
Day during the period from the Closing Date until the Letter of Credit
Expiration Date, and (2) agrees to honor drawings under Letters of Credit issued
hereunder; and (B) the Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrower and its Subsidiaries and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (x) the aggregate amount of the
Available Commitments of any Lender shall not be less than zero Dollars ($0),
and (y) the Outstanding Amount of the L/C Obligations shall not exceed the
Letter of Credit Sublimit. Each request by the Borrower for the issuance or
amendment of a Letter of Credit shall be deemed to be a representation by the
Borrower that the L/C Credit Extension so requested complies with the conditions
set forth in the proviso to the preceding sentence. Within the foregoing limits,
and subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may
(subject to the discretion of the L/C Issuer), during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed in accordance with the terms hereof.

(ii)        The L/C Issuer shall not issue any Letter of Credit, if:

(1)        the expiry date of the requested Letter of Credit would occur more
than twelve months after the date of issuance or the last extension of such
Letter of Credit, unless the Required Lenders have approved such expiry date; or

 

- 40 -



--------------------------------------------------------------------------------

(2)        the expiry date of the requested Letter of Credit would occur after
the Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.

(iii)        The L/C Issuer shall have no obligation to issue any Letter of
Credit. Without in any way limiting the foregoing, the L/C Issuer shall not be
under any obligation to issue any Letter of Credit if:

(1)        any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any law applicable to the L/C Issuer or any
request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Closing Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Closing Date
and which the L/C Issuer in good faith deems material to it;

(2)        the issuance of the Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally;

(3)        except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is in an initial stated amount less than $100,000;

(4)        except as otherwise agreed by the Administrative Agent and the L/C
Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

(5)        other than in the case of a Letter of Credit denominated in Dollars,
Canadian Dollars, Euros or Sterling, the L/C Issuer does not as of the issuance
date of the requested Letter of Credit issue Letters of Credit in the requested
currency; or

(6)        any Lender is at that time a Defaulting Lender, unless the L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
reasonably satisfactory to the L/C Issuer with the Borrower or such Lender to
eliminate the L/C Issuer’s actual or potential Fronting Exposure with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.

 

- 41 -



--------------------------------------------------------------------------------

(iv)        The L/C Issuer shall not amend any Letter of Credit if the L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof.

(v)        The L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) the L/C Issuer would have no obligation at such time to issue the
Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of the Letter of Credit does not accept the proposed amendment to
the Letter of Credit.

(vi)        The L/C Issuer shall act on behalf of the Lenders with respect to
any Letters of Credit issued by it and the documents associated therewith, and
the L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Section 9 with respect to any acts taken or omissions
suffered by the L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Section 9
included the L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to the L/C Issuer.

(b)        Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letter of Credit.

(i)        Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to the L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, electronic mail, by
United States mail, by overnight courier, by electronic transmission using the
system provided by the L/C Issuer, by personal delivery or by any other means
acceptable to the L/C Issuer. Such Letter of Credit Application must be received
by the L/C Issuer and the Administrative Agent not later than 11:00 a.m. at
least two (2) Business Days (or such later date and time as the Administrative
Agent and the L/C Issuer may agree in a particular instance in their sole
discretion) prior to the proposed issuance date or date of amendment, as the
case may be. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount and
the currency thereof; (C) the expiry date thereof; (D) the name and address of
the beneficiary thereof; (E) the documents to be presented by such beneficiary
in case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as the
L/C Issuer may reasonably require. In the case of a request for an amendment of
any outstanding Letter of Credit, such Letter of Credit Application shall
specify in form and detail reasonably satisfactory to the L/C Issuer (A) the
Letter of Credit to be amended; (B) the proposed date of amendment thereof
(which shall be a Business Day); (C) the nature of the proposed amendment; and
(D) such other matters as the L/C Issuer may reasonably require. Additionally,
the Borrower shall furnish to the L/C Issuer and the Administrative Agent such
other documents and information pertaining to such requested

 

- 42 -



--------------------------------------------------------------------------------

Letter of Credit issuance or amendment, including any Issuer Documents, as the
L/C Issuer or the Administrative Agent may reasonably require.

(ii)        Promptly after receipt of any Letter of Credit Application, the L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the L/C Issuer will provide the
Administrative Agent with a copy thereof. Unless the L/C Issuer has received
written notice from any Lender, the Administrative Agent or the Borrower, at
least one (1) Business Day prior to the requested date of issuance or amendment
of the applicable Letter of Credit, that one or more applicable conditions
contained in Section 5 shall not then be satisfied, then, subject to the terms
and conditions hereof, the L/C Issuer may (in its sole discretion), on the
requested date, issue a Letter of Credit for the account of the Borrower or any
of its Subsidiaries or enter into the applicable amendment, as the case may be,
in each case in accordance with the L/C Issuer’s usual and customary business
practices. Immediately upon the issuance of each Letter of Credit, each Lender
shall be deemed to, and hereby irrevocably and unconditionally agrees to,
purchase from the L/C Issuer a risk participation in such Letter of Credit in an
amount equal to the product of such Lender’s Commitment Percentage times the
amount of such Letter of Credit.

(iii)        If the Borrower so requests in any applicable Letter of Credit
Application, the L/C Issuer may, in its sole discretion, agree to issue a Letter
of Credit that has automatic extension provisions (each, an “Auto-Extension
Letter of Credit”); provided that any such Auto-Extension Letter of Credit must
permit the L/C Issuer to prevent any such extension at least once in each
twelve-month period (commencing with the date of issuance of such Letter of
Credit) by giving prior notice to the beneficiary thereof not later than a day
(the “Non-Extension Notice Date”) in each such twelve-month period to be agreed
upon at the time such Letter of Credit is issued. Unless otherwise directed by
the L/C Issuer, the Borrower shall not be required to make a specific request to
the L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit
has been issued, the Lenders shall be deemed to have authorized (but may not
require) the L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that the L/C Issuer (x) shall have no obligation to permit
any such extension and (y) in any event shall not permit any such extension if
(A) the L/C Issuer has determined that it would not be permitted, or would have
no obligation pursuant to any of clauses (a)(iii)(1) – (6) above, at such time
to issue such Letter of Credit in its revised form (as extended) under the terms
hereof, or (B) it has received notice (which may be by telephone or in writing)
on or before the day that is seven (7) Business Days before the Non-Extension
Notice Date (1) from the Administrative Agent that the Required Lenders have
elected not to permit such extension or (2) from the Administrative Agent, any
Lender or the Borrower that one or more of the applicable conditions specified
in Section 5.2 is not then satisfied, and in each such case directing the L/C
Issuer not to permit such extension.

(iv)        Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the

 

- 43 -



--------------------------------------------------------------------------------

beneficiary thereof, the L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)        Drawings and Reimbursements; Funding of Participations.

(i)        Upon receipt from the beneficiary of any Letter of Credit of any
notice of a drawing under such Letter of Credit, the L/C Issuer shall notify the
Borrower and the Administrative Agent thereof. In the case of a Letter of Credit
denominated in an Alternative Currency, the Borrower shall reimburse the L/C
Issuer in such Alternative Currency, unless (A) the L/C Issuer (at its option)
shall have specified in such notice that it will require reimbursement in
Dollars, or (B) in the absence of any such requirement for reimbursement in
Dollars, the Borrower shall have notified the L/C Issuer promptly following
receipt of the notice of drawing that the Borrower will reimburse the L/C Issuer
in Dollars. In the case of any such reimbursement in Dollars of a drawing under
a Letter of Credit denominated in an Alternative Currency, the L/C Issuer shall
notify the Borrower of the Dollar Equivalent of the amount of the drawing
promptly following the determination thereof. If the Borrower shall have
received such notice from the L/C Issuer on or prior to 11:00 a.m. on any
Business Day, not later than 4:00 p.m. on such Business Day, or, if the Borrower
shall have received such notice later than 11:00 a.m. on any Business Day, not
later than 11:00 a.m. on the immediately following Business Day (each such
Business Day or immediately following Business Day, as the case may be, an
“Honor Date”), the Borrower shall reimburse the L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing and in the
applicable currency. In the event that (A) a drawing denominated in an
Alternative Currency is to be reimbursed in Dollars pursuant to the second
sentence in this Section 2.10(c)(i) and (B) the Dollar amount paid by the
Borrower, whether on or after the Honor Date, shall not be adequate on the date
of that payment to purchase in accordance with normal banking procedures a sum
denominated in the Alternative Currency equal to the drawing, the Borrower
agrees, as a separate and independent obligation, to indemnify the L/C Issuer
for the loss resulting from its inability on that date to purchase the
Alternative Currency in the full amount of the drawing. If the Borrower fails to
timely reimburse the L/C Issuer on the Honor Date, the Administrative Agent
shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (expressed in Dollars in the amount of the Dollar
Equivalent thereof in the case of a Letter of Credit denominated in an
Alternative Currency) (the “Unreimbursed Amount”), and the amount of such
Lender’s Commitment Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Borrowing of ABR Loans to be disbursed on the Honor
Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.2 for the principal amount of ABR
Loans, but subject to the amount of the unutilized portion of the Aggregate
Commitments and the conditions set forth in Section 5.2. Any notice given by the
L/C Issuer or the Administrative Agent pursuant to this Section 2.10(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii)        Each Lender shall upon any notice pursuant to Section 2.10(c)(i)
make funds available (and the Administrative Agent may apply Cash Collateral
provided

 

- 44 -



--------------------------------------------------------------------------------

for this purpose) for the account of the L/C Issuer in Dollars at the
Administrative Agent’s Office for Dollar-denominated payments in an amount equal
to its Commitment Percentage of the Unreimbursed Amount not later than 1:00 p.m.
on the Business Day specified in such notice by the Administrative Agent,
whereupon, subject to the provisions of Section 2.10(c)(iii), each Lender that
so makes funds available shall be deemed to have made an ABR Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to the L/C Issuer in Dollars.

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Borrowing of ABR Loans because the conditions set forth in Section 5.2 cannot
be satisfied or for any other reason, the Borrower shall be deemed to have
incurred from the L/C Issuer an L/C Borrowing in the amount of the Unreimbursed
Amount that is not so refinanced, which L/C Borrowing shall be due and payable
on demand (together with interest) and shall bear interest at the Default Rate.
In such event, each Lender’s payment to the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.10(c)(ii) shall be deemed payment in
respect of its participation in such L/C Borrowing and shall constitute an L/C
Advance from such Lender in satisfaction of its participation obligation under
this Section 2.10.

(iv)    Until each Lender funds its Revolving Loan or L/C Advance pursuant to
this Section 2.10(c) to reimburse the L/C Issuer for any amount drawn under any
Letter of Credit, interest in respect of such Lender’s Commitment Percentage of
such amount shall be solely for the account of the L/C Issuer.

(v)    Each Lender’s obligation to make Loans or L/C Advances to reimburse the
L/C Issuer for amounts drawn under Letters of Credit, as contemplated by this
Section 2.10(c), shall be absolute and unconditional and shall not be affected
by any circumstance, including (A) any setoff, counterclaim, recoupment, defense
or other right which such Lender may have against the L/C Issuer, the Borrower,
any Subsidiary or any other Person for any reason whatsoever; (B) the occurrence
or continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Revolving Loans pursuant to this Section 2.10(c) is
subject to the conditions set forth in Section 5.2 (other than delivery by the
Borrower of a Borrowing Notice). No such making of an L/C Advance shall relieve
or otherwise impair the obligation of the Borrower to reimburse the L/C Issuer
for the amount of any payment made by the L/C Issuer under any Letter of Credit,
together with interest as provided herein.

(vi)    If any Lender fails to make available to the Administrative Agent for
the account of the L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.10(c) by the time
specified in Section 2.10(c)(ii), then, without limiting the other provisions of
this Agreement, the L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to the L/C Issuer at a rate per
annum equal to the applicable Overnight Rate from time to time in effect, plus
any administrative, processing or similar fees customarily charged by the L/C
Issuer

 

- 45 -



--------------------------------------------------------------------------------

in connection with the foregoing. If such Lender pays such amount (with interest
and fees as aforesaid), the amount so paid shall constitute such Lender’s
Revolving Loan included in the relevant Borrowing or L/C Advance in respect of
the relevant L/C Borrowing, as the case may be. A certificate of the L/C Issuer
submitted to any Lender (through the Administrative Agent) with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.

(d)        Repayment of Participations.

(i)          At any time after the L/C Issuer has made a payment under any
Letter of Credit and has received from any Lender such Lender’s L/C Advance in
respect of such payment in accordance with Section 2.10(c), if the
Administrative Agent receives for the account of the L/C Issuer any payment in
respect of the related Unreimbursed Amount or interest thereon (whether directly
from the Borrower or otherwise, including proceeds of Cash Collateral applied
thereto by the Administrative Agent), the Administrative Agent shall distribute
to such Lender its Commitment Percentage thereof in the same funds as those
received by the Administrative Agent.

(ii)        If any payment received by the Administrative Agent for the account
of the L/C Issuer pursuant to Section 2.10(c)(i) is required to be returned
under any of the circumstances described in Section 10.7 (including pursuant to
any settlement entered into by the L/C Issuer in its discretion), each Lender
shall pay to the Administrative Agent for the account of the L/C Issuer its
Commitment Percentage thereof on demand of the Administrative Agent, plus
interest thereon from the date of such demand to the date such amount is
returned by such Lender, at a rate per annum equal to the applicable Overnight
Rate from time to time in effect. The obligations of the Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

(e)        Obligations Absolute.     The obligation of the Borrower to reimburse
the L/C Issuer for each drawing under each Letter of Credit and to repay each
L/C Borrowing shall be absolute, unconditional and irrevocable, and shall be
paid strictly in accordance with the terms of this Agreement under all
circumstances, including the following:

(i)          any lack of validity or enforceability of such Letter of Credit,
this Agreement, or any other Loan Document;

(ii)        the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), the L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;

(iii)      any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or

 

- 46 -



--------------------------------------------------------------------------------

delay in the transmission or otherwise of any document required in order to make
a drawing under such Letter of Credit;

(iv)        waiver by the L/C Issuer of any requirement that exists for the L/C
Issuer’s protection and not the protection of the Borrower or any waiver by the
L/C Issuer which does not in fact materially prejudice the Borrower;

(v)        honor of a demand for payment presented electronically even if such
Letter of Credit requires that demand be in the form of a draft;

(vi)      any payment made by the L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC or the ISP, as applicable;

(vii)      any payment by the L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by the L/C Issuer in good
faith under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(viii)     any adverse change in the relevant exchange rates or in the
availability of the relevant Alternative Currency to the Borrower or any
Subsidiary or in the relevant currency markets generally; or

(ix)      any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.

The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against the L/C Issuer and its
correspondents unless such notice is given as aforesaid.

(f)        Role of L/C Issuer.   Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuer,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable;
(ii) any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower

 

- 47 -



--------------------------------------------------------------------------------

hereby assumes all risks of the acts or omissions of any beneficiary or
transferee with respect to its use of any Letter of Credit; provided, however,
that this assumption is not intended to, and shall not, preclude the Borrower’s
pursuing such rights and remedies as it may have against the beneficiary or
transferee at law or under any other agreement. None of the L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of the L/C Issuer shall be liable or
responsible for any of the matters described in clauses (i) through (viii) of
Section 2.10(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against the L/C Issuer,
and the L/C Issuer may be liable to the Borrower, to the extent, but only to the
extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by the L/C
Issuer’s willful misconduct or gross negligence or the L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, the L/C Issuer may accept documents that reasonably appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and the L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. The L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary.

(g)        Applicability of ISP; Limitation of Liability.   Unless otherwise
expressly agreed by the L/C Issuer and the Borrower when a Letter of Credit is
issued, the rules of the ISP shall apply to each standby Letter of Credit.
Notwithstanding the foregoing, the L/C Issuer shall not be responsible to the
Borrower for, and the L/C Issuer’s rights and remedies against the Borrower
shall not be impaired by, any action or inaction of the L/C Issuer required or
permitted under any law, order, or practice that is required or permitted to be
applied to any Letter of Credit or this Agreement, including the law or any
order of a jurisdiction where the L/C Issuer or the beneficiary is located, the
practice stated in the ISP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade - International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice.

(h)        Letter of Credit Fees.   The Borrower shall pay to the Administrative
Agent for the account of each Lender in accordance, subject to adjustment as
provided in Section 3.15, with its Commitment Percentage, in Dollars, a Letter
of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit equal to
the Applicable Margin for Letters of Credit times the Dollar Equivalent of the
daily amount available to be drawn under such Letter of Credit. For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.8. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii)

 

- 48 -



--------------------------------------------------------------------------------

computed on a quarterly basis in arrears. If there is any change in the
Applicable Margin for Letters of Credit during any quarter, the daily amount
available to be drawn under each Letter of Credit shall be computed and
multiplied by the Applicable Margin for Letters of Credit separately for each
period during such quarter that such Applicable Margin was in effect.
Notwithstanding anything to the contrary contained herein, while any Event of
Default under Sections 8.1(a) or (f) exists, all Letter of Credit Fees shall
accrue at the Default Rate.

(i)        Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuer.   The Borrower shall pay directly to the L/C Issuer for its own account,
in Dollars, a fronting fee with respect to each Letter of Credit, at the rate
per annum specified in the applicable Fee Letter, computed on the Dollar
Equivalent of the daily amount available to be drawn under such Letter of Credit
on a quarterly basis in arrears. Such fronting fee shall be due and payable on
the tenth Business Day after the end of each March, June, September and December
in respect of the most recently-ended quarterly period (or portion thereof, in
the case of the first payment), commencing with the first such date to occur
after the issuance of such Letter of Credit, on the Letter of Credit Expiration
Date and thereafter on demand. For purposes of computing the daily amount
available to be drawn under any Letter of Credit, the amount of such Letter of
Credit shall be determined in accordance with Section 1.8. In addition, the
Borrower shall pay directly to the L/C Issuer for its own account, in Dollars,
the customary issuance, presentation, amendment and other processing fees, and
other standard costs and charges, of the L/C Issuer relating to letters of
credit as from time to time in effect. Such customary fees and standard
reasonable costs and charges are due and payable on demand and are
nonrefundable.

(j)        Conflict with Issuer Documents.   In the event of any conflict
between the terms hereof and the terms of any Issuer Document, the terms hereof
shall control.

(k)        Letters of Credit Issued for Subsidiaries.   Notwithstanding that a
Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower shall be
obligated to reimburse the L/C Issuer hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
Borrower, and that the Borrower’s business derives substantial benefits from the
businesses of such Subsidiaries.

SECTION 3.    GENERAL PROVISIONS APPLICABLE TO THE LOANS

3.1        Optional Prepayments.

(a)        Revolving Loans. The Borrower may, upon notice from the Borrower to
the Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(i) such notice must be in a form reasonably acceptable to the Administrative
Agent and be received by the Administrative Agent not later than 11:00 a.m.
(A) three (3) Business Days prior to any date of prepayment of Eurodollar Loans
denominated in Dollars, (B) four (4) Business Days (or five (5) Business Days,
in the case of prepayment of Loans denominated in Special Notice Currencies)
prior to any date of prepayment of Eurodollar Loans denominated in Alternative
Currencies, and (C) on the date

 

- 49 -



--------------------------------------------------------------------------------

of prepayment of ABR Loans; (ii) any prepayment of Eurodollar Loans denominated
in Dollars shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; (iii) any prepayment of Eurodollar Loans
denominated in Alternative Currencies shall be in a minimum principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iv) any
prepayment of ABR Loans (other than Swingline Loans) shall be in a principal
amount of $1,000,000 or a whole multiple of $100,000 in excess thereof or, in
each case, if less, the entire principal amount thereof then outstanding. Each
such notice shall specify the date and amount of such prepayment and the Type(s)
of Revolving Loans to be prepaid and, if Eurodollar Loans are to be prepaid, the
Interest Period(s) of such Loans. The Administrative Agent will promptly notify
each Lender of its receipt of each such notice, and of the amount of such
Lender’s Commitment Percentage of such prepayment. The Borrower shall make such
prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein (unless such notice expressly conditions
such prepayment upon consummation of a refinancing transaction, disposition or
other transaction which is contemplated to result in prepayment of the Loans, in
which event such notice may be revocable or conditioned upon such consummation).
Any prepayment of a Eurodollar Loan shall be accompanied by all accrued interest
on the amount prepaid, together with any additional amounts required pursuant to
Section 3.12. Subject to Section 3.15, each such prepayment shall be applied to
the Revolving Loans of the Lenders in accordance with their respective
Commitment Percentages.

(b)        Swingline Loans. The Borrower may from time to time prepay Swingline
Loans, in whole or in part, without premium or penalty, upon irrevocable notice
to the Administrative Agent and the Swingline Lender not later than 1:15 p.m. on
the date of prepayment, specifying the date and amount of prepayment. Partial
prepayments of Swingline Loans shall be in an aggregate principal amount of
$500,000 or a higher integral multiple of $50,000, and after giving effect to
any such prepayment the aggregate principal amount of all Swingline Loans shall
not be less than $500,000.

3.2        Mandatory Prepayments.  If the Administrative Agent notifies the
Borrower at any time that the Total Outstandings at such time exceed the
Aggregate Commitments then in effect, then, within three (3) Business Days after
receipt of such notice, the Borrower shall prepay Loans and/or the Borrower
shall Cash Collateralize the L/C Obligations in an aggregate amount at least
equal to such excess; provided, however, that, subject to the provisions of
Section 3.16, the Borrower shall not be required to Cash Collateralize the L/C
Obligations pursuant to this Section 3.2 unless after the prepayment in full of
the Loans the Total Outstandings exceed the Aggregate Commitments then in
effect. The Administrative Agent may on any Revaluation Date occurring after the
initial deposit of such Cash Collateral request that additional Cash Collateral
be provided to the extent necessary to protect against the results of exchange
rate fluctuations.

3.3        Conversion and Continuation Options.  (a) The Borrower may elect from
time to time to convert (i) Eurodollar Loans denominated in Dollars to ABR Loans
by giving the Administrative Agent at least two (2) Business Days’ prior
irrevocable notice, provided that any such conversion of Eurodollar Loans may
only be made on the last day of an Interest Period with respect thereto and
(ii) ABR Loans (other than ABR Loans which are Swingline Loans) to Eurodollar
Loans denominated in Dollars by giving the Administrative Agent at least three
(3)

 

- 50 -



--------------------------------------------------------------------------------

Business Days’ prior irrevocable notice, in each case of clauses (i) and (ii),
which notice may be given by (A) telephone or (B) a Conversion/Continuation
Notice, provided that any telephonic notice must be confirmed promptly by
delivery to the Administrative Agent of a Conversion/Continuation Notice.

(b)        Any Eurodollar Loan may be continued as such upon the expiration of
the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent (which notice may be given by
(i) telephone or (ii) a Conversion/Continuation Notice, provided that any
telephonic notice must be confirmed promptly by delivery to the Administrative
Agent of a Conversion/Continuation Notice), in accordance with the applicable
provisions of the term “Interest Period” set forth in Section 1.1, of the length
of the next Interest Period to be applicable to such Loan. Each such
Conversion/Continuation Notice must be received by the Administrative Agent not
later than (i) three (3) Business Days prior to the requested date of any
continuation of Eurodollar Loans denominated in Dollars and (ii) four (4)
Business Days (or five (5) Business Days in the case of a Special Notice
Currency) prior to the requested date of any continuation of Eurodollar Loans
denominated in Alternative Currencies.

(c)        Any such Conversion/Continuation Notice converting Loans to or
continuing Loans as Eurodollar Loans shall specify the length of the initial
Interest Period or Interest Periods therefor. Upon receipt of any such notice,
the Administrative Agent shall promptly notify each Lender thereof, and if no
timely notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall notify each Lender of the details of any automatic
conversion to ABR Loans or continuation of Revolving Loans denominated in a
currency other than Dollars, in each case as described in this subsection. All
or any part of outstanding Eurodollar Loans and ABR Loans may be converted or
continued as provided herein; provided that (w) no Loan may be converted into or
continued as a Eurodollar Loan when any Event of Default has occurred and is
continuing and the Administrative Agent has or the Required Lenders have
determined that such a conversion or continuation is not appropriate, and in
such event the Required Lenders may demand that any or all of the then
outstanding Eurodollar Loans denominated in an Alternative Currency be prepaid
on the last day of the then current Interest Period with respect thereto, or
such Eurodollar Loans may be redenominated into Dollars in the amount of the
Dollar Equivalent thereof and continued as ABR Loans on the last day of the then
current Interest Period with respect thereto, (x) no Swingline Loan may be
converted to a Eurodollar Loan, (y) if the Borrower fails to give such notice
with respect to a Eurodollar Loan or if such conversion or continuation is not
permitted, then such Eurodollar Loan shall be automatically continued as an ABR
Loan or be converted to an ABR Loan on the last day of such then expiring
Interest Period (provided, however, that in the case of a failure to timely
request a continuation of Revolving Loans denominated in an Alternative
Currency, such Loans shall be continued as Eurodollar Loans in their original
currency with an Interest Period of one month) and (z) if the Borrower gives a
notice of continuation but fails to specify the applicable Interest Period, then
the Borrower shall be deemed to have requested a one-month Interest Period. No
Revolving Loan may be converted into or continued as a Revolving Loan
denominated in a different currency, but instead must be prepaid in the original
currency of such Revolving Loan and reborrowed in the other currency.

 

- 51 -



--------------------------------------------------------------------------------

3.4        Minimum Amounts and Maximum Number of Tranches.   All borrowings,
conversions and continuations of Loans hereunder and all selections of Interest
Periods hereunder shall be in such amounts and be made pursuant to such
elections so that, after giving effect thereto, the aggregate principal amount
of the Loans comprising each Eurodollar Tranche shall be equal to $5,000,000 or
a higher integral multiple of $1,000,000. In no event shall there be more than
ten (10) Tranches of Eurodollar Loans outstanding at any time.

3.5        Interest Rates and Payment Dates.

(a)        Each Eurodollar Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the Eurodollar
Rate determined for such Interest Period plus the Applicable Margin.

(b)        Each ABR Loan shall bear interest at a rate per annum equal to the
ABR plus the Applicable Margin; provided that so long as the Lenders have not
been required to purchase participations in Swingline Loans pursuant to
Section 2.8(c), Swingline Loans shall bear interest at a rate per annum equal to
the ABR plus the Applicable Margin minus the Commitment Fee Rate.

(c)        If any amount payable by the Borrower under any Loan Document is not
paid when due (after any applicable grace period), whether at stated maturity,
by acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by Applicable Laws. Furthermore, at any time an
Event of Default under Sections 8.1(a) or (f) exists, the Borrower shall pay
interest on the Loans at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.

(d)        Interest shall be payable in arrears on each Interest Payment Date;
provided that interest accruing pursuant to Section 3.5(c) shall be payable from
time to time on demand.

3.6        Computation of Interest and Fees.

(a)        Interest based on the ABR (including the ABR determined by reference
to the Eurodollar Rate) shall be calculated on the basis of a year of 365 (or,
if applicable, 366) days and for the actual number of days elapsed. All other
interest and all fees shall be calculated on the basis of a year of 360 days and
for the actual number of days elapsed, or, in the case of interest in respect of
Revolving Loans denominated in Alternative Currencies as to which market
practice differs from the foregoing, in accordance with such market practice.
The Administrative Agent shall as soon as practicable notify the Borrower and
the Lenders of each determination of a Eurodollar Rate. Any change in the
interest rate on a Loan resulting from a change in the ABR or the Eurodollar
Reserve Percentage shall become effective as of the opening of business on the
day on which such change becomes effective. The Administrative Agent shall as
soon as practicable notify the Borrower and the Lenders of the effective date
and the amount of each such change in the ABR or the Eurodollar Reserve
Percentage. With respect to all Non-LIBOR Quoted Currencies, the calculation of
the applicable interest rate shall be determined in accordance with market
practice.

 

- 52 -



--------------------------------------------------------------------------------

(b)        Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower or any Lender,
deliver to the Borrower or such Lender a statement showing the quotations used
by the Administrative Agent in determining any interest rate pursuant to
Section 3.5(a).

3.7        Inability to Determine Interest Rate.

(a)        If, prior to the commencement of any Interest Period for a Eurodollar
Loan, (i)(A) the Administrative Agent determines that deposits (whether in
Dollars or an Alternative Currency) are not being offered to banks in the
applicable offshore interbank market for such currency for the applicable amount
and Interest Period of such Eurodollar Loan, or (B) subject to the terms set
forth in Section 3.7(c), adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed ABR Loan (in each case
with respect to this clause (i) “Impacted Loans”), or (ii) the Administrative
Agent or the Required Lenders determine that for any reason the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Loan
will not adequately and fairly reflect the cost to such Lenders of funding such
Eurodollar Loan, the Administrative Agent will promptly so notify the Borrower
and each Lender. Until the Administrative Agent notifies the Borrower and the
Lenders that the circumstances giving rise to such notice no longer exists,
(x) the obligation of the Lenders to make or maintain Eurodollar Loans in the
affected currency or currencies shall be suspended (to the extent of the
affected Eurodollar Loans or Interest Periods) and (y) in the event of a
determination described in the preceding sentence with respect to the Eurodollar
Rate component of the ABR, the utilization of the Eurodollar Rate component in
determining the ABR shall be suspended. Upon receipt of such notice, the
Borrower may revoke any pending request for a borrowing of, conversion to or
continuation of Eurodollar Loans in the affected currency or currencies (to the
extent of the affected Eurodollar Loans or Interest Periods) or, failing that,
will be deemed to have converted such request into a request for ABR Loans in
the amount specified therein.

(b)        Notwithstanding the foregoing, if the Administrative Agent has made
the determination described in clause (i) of Section 3.7(a), the Borrower and
the Administrative Agent shall negotiate in good faith to establish an
alternative interest rate for the Impacted Loans, giving due consideration to
the then-prevailing market convention (if any) for determining such interest
rates, in which case, such alternative rate of interest shall apply with respect
to the Impacted Loans until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans under clause (i) of Section 3.7(a),
(2) the Administrative Agent or the Required Lenders notify the Administrative
Agent and the Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to such Lenders of funding the Impacted Loans, or
(3) any Lender determines that any law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Borrower written notice

 

- 53 -



--------------------------------------------------------------------------------

thereof. If the Administrative Agent has made the determination described in
clause (i) of Section 3.7(a) and either of the events described in clause (2) or
(3) of this Section 3.7(b) occur, the Borrower and the Administrative Agent
shall negotiate in good faith to establish a second alternative interest rate
for the Impacted Loans giving due consideration to the then-prevailing market
convention (if any) for determining such interest rates.

(c)        Notwithstanding anything to the contrary in this Agreement or any
other Loan Documents, if the Administrative Agent reasonably determines, or the
Borrower or the Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined that:

(i)          adequate and reasonable means do not exist for ascertaining LIBOR
for any requested Interest Period, including, without limitation, because the
LIBOR Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

(ii)        either (x) the LIBOR Administrator or (y) a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans
(such specific date, the “Scheduled Unavailability Date”); or

(iii)        agreements governing syndicated loans that include language similar
to that contained in this Section are being executed or amended (as applicable)
to incorporate or adopt a new benchmark interest rate to replace LIBOR;

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower shall negotiate in good faith to establish
an alternate benchmark rate (including any mathematical or other adjustments to
the benchmark (if any) incorporated therein), giving due consideration to any
then-prevailing market convention for determining a rate of interest for similar
LIBOR Quoted Currency denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes.
Notwithstanding anything to the contrary in Section 10.1, without any further
action or consent of any party to this Agreement, any such amendment shall
become effective at 5:00 p.m. on the fifth Business Day after the Administrative
Agent shall have posted such proposed amendment to all Lenders and the Borrower
unless, prior to such time, Lenders comprising the Required Lenders have
delivered to the Administrative Agent written notice that such Required Lenders
do not accept such amendment. Such LIBOR Successor Rate shall be applied in a
manner consistent with then-prevailing market practice; provided that to the
extent such market practice is not administratively feasible for the
Administrative Agent, such LIBOR Successor Rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, (x) the obligation of the Lenders

 

- 54 -



--------------------------------------------------------------------------------

to make or maintain Eurodollar Loans shall be suspended (to the extent of the
affected Eurodollar Loans or Interest Periods), and (y) the Eurodollar Rate
component shall no longer be utilized in determining ABR. Upon receipt of such
notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Loans (to the extent of the affected
Eurodollar Loans or Interest Periods) or, failing that, will be deemed to have
converted such request into a request for a Borrowing of ABR Loans (subject to
the foregoing clause (y)) in the amount specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.

3.8        Pro Rata Treatment and Payments.

(a)        Except as provided in Sections 2.3, 3.8(d) or otherwise as expressly
provided herein, each Borrowing by the Borrower from the Lenders hereunder
(other than borrowings of Swingline Loans or L/C Borrowings), each payment by
the Borrower on account of any commitment fee hereunder and any reduction of the
Commitments of the Lenders shall be made pro rata according to the respective
Commitment Percentages of the Lenders. Subject to Sections 2.3, 3.8(d) or
otherwise as expressly provided herein, each payment (including each prepayment)
by the Borrower on account of principal of and interest on the Revolving Loans
shall be made pro rata according to the respective outstanding principal amounts
of the Revolving Loans then held by the Lenders; provided that payments in
respect of Swingline Loans that have not been refunded with Revolving Loans
pursuant to Section 2.8(b) shall be for the account of the Swingline Lender only
(subject to the Swingline Lender’s obligation to share with any participants in
the Swingline Loans).

(b)        All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made free and clear of and without condition or deduction for any
counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein and except with respect to principal of and interest on Loans
denominated in an Alternative Currency, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 12:00 noon on the due
date thereof (and funds received after that time shall be deemed to have been
received on the next succeeding Business Day). Except as otherwise expressly
provided herein, all payments by the Borrower hereunder with respect to
principal and interest on Loans denominated in an Alternative Currency shall be
made to the Administrative Agent, for the account of the respective Lenders to
which such payment is owed, at the applicable Administrative Agent’s Office in
such Alternative Currency and in Same Day Funds not later than the Applicable
Time specified by the Administrative Agent on the dates specified herein (and
funds received after such Applicable Time shall be deemed to have been received
on the next succeeding Business Day). Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States. If, for any reason, the Borrower is
prohibited by any Requirement of Law from making any required payment hereunder
in an Alternative Currency, the Borrower shall make such payment in Dollars in
the Dollar Equivalent of the Alternative Currency payment

 

- 55 -



--------------------------------------------------------------------------------

amount. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt (and if such payment is received prior to 12:00 noon on
the same day) in like funds as received. If any payment hereunder becomes due
and payable on a day other than a Business Day, the due date for such payment
shall be extended to the next succeeding Business Day, and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be.

(c)        Unless the Administrative Agent shall have received notice from a
Lender prior to the proposed date of any Borrowing of Eurodollar Loans (or, in
the case of any Borrowing of ABR Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.1 (or, in the case of a Borrowing of ABR Loans, that such Lender has
made such share available in accordance with and at the time required by
Section 2.1) and may, in reliance upon such assumption, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount in Same Day
Funds with interest thereon, for each day from and including the date such
amount is made available to the Borrower to but excluding the date of payment to
the Administrative Agent, at (A) in the case of a payment to be made by such
Lender, the Overnight Rate, plus any administrative, processing or similar fees
customarily charged by the Administrative Agent in connection with the
foregoing, and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to ABR Loans. If the Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Revolving Loan included in such Borrowing. Any
payment by the Borrower shall be without prejudice to any claim the Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the L/C Issuer, as the case may be, the amount due. In such event, if the
Borrower has not in fact made such payment, then each of the Lenders or the L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or the L/C
Issuer, in Same Day Funds with interest thereon, for each day from and including
the date such amount is distributed to it to but excluding the date of payment
to the Administrative Agent, at the Overnight Rate. A notice of the
Administrative Agent to any Lender or the Borrower with respect to any amount
owing under this subsection (c) shall be conclusive, absent manifest error.

(d)        The provisions of Section 3.8(a) shall not be construed to apply to
(x) any payment made by or on behalf of the Borrower pursuant to and in
accordance with the express

 

- 56 -



--------------------------------------------------------------------------------

terms of this Agreement (including the application and reallocation of funds
arising from the existence of a Defaulting Lender as set forth in Section 3.15)
or any non-pro rata reduction in Commitments expressly contemplated herein, or
(y) the reallocation of Commitment Percentages and the acquisition, refinancing
or funding of participations in L/C Obligations and Swingline Loans made
pursuant to Section 3.15(a)(iv).

3.9        Illegality.  If any Lender reasonably determines that any Requirement
of Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for any Lender or its applicable Lending Office to perform
any of its obligations hereunder or make, maintain or fund or charge interest
with respect to any Credit Extension or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars or any Alternative Currency in the applicable
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, (i) any obligation of such Lender to issue, make,
maintain, fund or charge interest with respect to any such Credit Extension or
to make or continue to make Eurodollar Loans in the affected currency or
currencies or, in the case of Eurodollar Loans in Dollars, to convert ABR Loans
to Eurodollar Loans, shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining ABR Loans the interest rate on
which is determined by reference to the Eurodollar Rate component of the ABR,
the interest rate on the ABR Loans of such Lender shall, if necessary to avoid
such illegality, be determined by the Administrative Agent without reference to
the Eurodollar Rate component of the ABR, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable and such Loans are denominated in Dollars,
convert all Eurodollar Loans of such Lender to ABR Loans (the interest rate on
the ABR Loans of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the ABR), either on the last day of the Interest Period therefor,
if such Lender may lawfully continue to maintain such Eurodollar Loans to such
day, or immediately, if such Lender may not lawfully continue to maintain such
Eurodollar Loans and (y) if such notice asserts the illegality of such Lender
determining or charging interest rates based upon the Eurodollar Rate, the
Administrative Agent shall during the period of such suspension compute the ABR
applicable to such Lender without reference to the Eurodollar Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurodollar Rate. Upon any such prepayment or conversion, the
Borrower shall also pay accrued interest on the amount so prepaid or converted,
together with such amounts, if any, as may be required pursuant to Section 3.12.

3.10      Requirements of Law.

(a)        If the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof:

 

- 57 -



--------------------------------------------------------------------------------

(i)        shall subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
“Excluded Taxes” and (C) Connection Income Taxes) on its loans, loan principal,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;

(ii)      shall impose, modify, or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets of or held by, deposits or
other liabilities in or for the account of, advances, loans or other credit
extended by or participated in, or any other acquisition of funds by, any office
of such Lender which is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

(iii)     shall impose on such Lender or the L/C Issuer any other condition;

and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender in good faith deems to be material, of agreeing
to make or maintain, or of making, converting into, continuing or maintaining,
any Loan the interest on which is determined by reference to the Eurodollar Rate
or to reduce any amount receivable hereunder in respect thereof, then, in any
such case, the Borrower shall promptly (and in any event within ten (10) days
after receipt of a certificate in accordance with Section 3.10(c)) pay such
Lender such additional amount or amounts as will compensate such Lender for such
increased cost or reduced amount receivable.

(b)        If any Lender or the L/C Issuer shall have determined that the
adoption of or any change in any Requirement of Law regarding capital adequacy
or liquidity or in the interpretation or application thereof or compliance by
such Lender or the L/C Issuer (including such Lender’s or L/C Issuer’s Lending
Office) or any corporation controlling such Lender or the L/C Issuer with any
request or directive regarding capital adequacy or liquidity (whether or not
having the force of law) from any Governmental Authority made subsequent to the
date hereof shall have the effect of reducing the rate of return on such
Lender’s or the L/C Issuer’s or such corporation’s capital as a consequence of
its obligations hereunder to a level below that which such Lender, the L/C
Issuer or such corporation could have achieved but for such adoption, change or
compliance (taking into consideration such Lender’s, the L/C Issuer’s or such
corporation’s policies with respect to capital adequacy and liquidity) by an
amount deemed by such Lender of the L/C Issuer in good faith to be material,
then the Borrower shall promptly (and in any event within ten (10) days after
receipt of a certificate in accordance with Section 3.10(c)), pay to such Lender
of the L/C Issuer such additional amount or amounts as will fairly compensate
such Lender of the L/C Issuer for such reduction in the return on capital.

(c)        If any Lender or the L/C Issuer becomes entitled to claim any
additional amounts pursuant to this Section 3.10, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled; provided that no additional amount shall be
payable under this Section 3.10 for a period longer than nine (9) months prior
to such notice to the Borrower. A certificate as to any additional amounts
payable pursuant to this Section 3.10 submitted by such Lender or the L/C Issuer
to the Borrower (with a copy to the Administrative Agent) shall be conclusive in
the absence of manifest error. The agreements in this Section 3.10 shall survive
for a period of one year after the termination of this

 

- 58 -



--------------------------------------------------------------------------------

Agreement and the payment of the Obligations and all other amounts payable
hereunder. In determining whether to make a claim, and calculating the amount of
compensation, under this Section 3.10, each Lender and the L/C Issuer shall
apply standards that are not inconsistent with those generally applied by such
Lender and the L/C Issuer in similar circumstances.

It is understood and agreed that (i) the Dodd-Frank Wall Street Reform and
Consumer Protection Act (Pub.L. 111-203, H.R. 4173), all Requirements of Law
relating thereto, all interpretations and applications thereof and any
compliance by a Lender with any request or directive relating thereto, and
(ii) all rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall, for all purposes of this
Agreement, be deemed to be adopted subsequent to the Closing Date.

3.11        Taxes.

(a)        Defined Terms. For purposes of this Section, the term “Applicable
Law” includes FATCA.

(b)        Payments Free of Taxes; Payment of Other Taxes by Borrower; Payments
on Account of Taxes.

(i)        Any and all payments by or on account of any obligation of the
Borrower under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by Applicable Law. If any Applicable Law (as
determined in the good faith discretion of an applicable Withholding Agent)
require the deduction or withholding of any Tax from any such payment by a
Withholding Agent, then the applicable Withholding Agent shall be entitled to
make such deduction or withholding required by the Code or Applicable Law.

(ii)       If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States federal
backup withholding and withholding taxes, from any payment, then (A) the
Borrower or the Administrative Agent shall withhold or make such deductions as
are determined by it to be required based upon the information and documentation
it has received pursuant to subsection (e) below, (B) the Borrower or the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.11) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(iii)      If the Borrower or the Administrative Agent shall be required by any
Applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Borrower or the Administrative Agent, as required by such
laws, shall withhold or make such deductions as are determined by it to be
required based upon

 

- 59 -



--------------------------------------------------------------------------------

the information and documentation it has received pursuant to subsection
(e) below, (B) the Borrower or the Administrative Agent, to the extent required
by such laws, shall timely pay the full amount withheld or deducted to the
relevant Governmental Authority in accordance with such laws, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Borrower shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this
Section 3.11) the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.

(c)      Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (a) above and without duplication of other amounts payable by the
Borrower under this Section 3.11, the Borrower shall timely pay to the relevant
Governmental Authority in accordance with Applicable Law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.

(d)      Tax Indemnifications.

(i)        The Borrower shall, and does hereby, indemnify each Recipient, and
shall make payment in respect thereof within ten (10) days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 3.11) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient, whether or not such Indemnified Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to the Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(ii)       Each Lender shall, and does hereby, severally indemnify the
Administrative Agent, and shall make payment in respect thereof within ten
(10) days after demand therefor, (x) against any Indemnified Taxes attributable
to such Lender (but only to the extent that the Borrower has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Borrower to do so), (y) against any Taxes
attributable to such Lender’s failure to comply with the provisions of
Section 10.6(d) relating to the maintenance of a Participant Register and
(z) against any Excluded Taxes attributable to such Lender, in each case, that
are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under this Agreement or any other Loan Document against any
amount due to the Administrative Agent under this clause (ii).

 

- 60 -



--------------------------------------------------------------------------------

(e)      Evidence of Payments. As soon as practicable after any payment of Taxes
by the Borrower to a Governmental Authority as provided in this Section 3.11,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return required by Applicable Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(f)      Status of Lenders; Tax Documentation.

(i)        Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Administrative Agent, at the time or times
reasonably requested by the Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Borrower or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by Applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 3.11(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender (it being understood that a Lender’s provision of any information that,
at the time such information is being provided, is required by any U.S. federal
income tax withholding form that such Lender is otherwise required to complete
pursuant to this Section 3.11(f) shall not be considered prejudicial to the
position of such Lender). For purposes of determining withholding Taxes imposed
under FATCA, from and after the Closing Date, the Borrower and the
Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) the Loans as not qualifying as a “grandfathered
obligation” within the meaning of Treasury Regulation Section 1.1471-2(b)(2)(i).

(ii)      Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Person,

(A)        any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such

 

- 61 -



--------------------------------------------------------------------------------

number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

(I)        in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN (or
W-8BEN-E, as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN (or W-8BEN-E, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II)      executed originals of IRS Form W-8ECI;

(III)      in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit K-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed originals of IRS Form W-8BEN (or W-8BEN-E, as
applicable); or

(IV)     to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN
(or W-8BEN-E, as applicable), a U.S. Tax Compliance Certificate substantially in
the form of Exhibit K-2 or Exhibit K-3, IRS Form W-9 certifying that such
beneficial owner is exempt from U.S. federal backup withholding tax, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit K-4 on behalf of each such direct and
indirect partner;

(C)        any Foreign Lender shall, to the extent it is legally entitled to do
so, deliver to the Borrower and the Administrative Agent (in such

 

- 62 -



--------------------------------------------------------------------------------

number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
Applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by Applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

(D)        if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by Applicable
Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.

(iii)        Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.11 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification, provide
such successor form or promptly notify the Borrower and the Administrative Agent
in writing of its legal inability to do so.

(g)        Treatment of Certain Refunds. Unless required by Applicable Laws, at
no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be. If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 3.11, it shall pay to the Borrower
an amount equal to such refund (but only to the extent of indemnity payments
made, or additional amounts paid, by the Borrower under this Section 3.11 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) incurred by such Recipient, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the

 

- 63 -



--------------------------------------------------------------------------------

Borrower, upon the request of the Recipient, agrees to repay the amount paid
over to the Borrower (plus any penalties, interest or other charges imposed by
the relevant Governmental Authority) to the Recipient in the event the Recipient
is required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this subsection, in no event will the applicable
Recipient be required to pay any amount to the Borrower pursuant to this
subsection the payment of which would place the Recipient in a less favorable
net after-Tax position than such Recipient would have been in if the Tax subject
to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid. This subsection shall not
be construed to require any Recipient to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

(h)        Additional Amounts. If the Administrative Agent or any Lender becomes
entitled to claim any additional amounts from the Borrower pursuant to this
Section 3.11, it shall promptly notify the Borrower (with, in the case of a
Lender, a copy to the Administrative Agent) of the event by reason of which it
has become so entitled; provided that additional amounts shall only be payable
by the Borrower under this Section 3.11 if the Borrower receives written notice
from a Lender or the Administrative Agent within nine (9) months of the
Administrative Agent or such Lender first having knowledge of such additional
amounts; provided, however, that if the circumstances giving rise to such claim
have a retroactive effect, then such nine-month period shall be extended to
include the period of such retroactive effect.

(i)        Survival. Each party’s obligations under this Section 3.11 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
the Loans and all other amounts payable hereunder.

3.12      Indemnity. The Borrower agrees to indemnify each Lender and to hold
each Lender harmless from any loss or expense which such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a Borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment of Eurodollar Loans on a day which
is not the last day of an Interest Period with respect thereto. Such indemnity
shall be limited to an amount equal to the excess, if any, of (i) the amount of
interest which would have accrued on the amount so prepaid, or not so prepaid,
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to prepay, borrow, convert or continue to the last
day of such Interest Period (or, in the case of a failure to borrow, convert or
continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) which
would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank eurodollar
market. This covenant shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

- 64 -



--------------------------------------------------------------------------------

3.13      Change of Lending Office. Each Lender agrees that if it makes any
demand for payment under Section 3.10, or requires the Borrower to pay any
Indemnified Taxes, or if any adoption or change of the type described in
Section 3.9 shall occur with respect to it, it will use reasonable efforts
(consistent with its internal policy of general applicability and legal and
regulatory restrictions and so long as such efforts would not be unreasonably
disadvantageous to it, as determined in its reasonable sole discretion) to
designate a different Lending Office if the making of such a designation would
reduce or obviate the need for the Borrower to make payments under Section 3.10
or 3.11, or would eliminate or reduce the effect of any adoption or change
described in Section 3.9.

3.14      Replacement of Lenders.

(a)        If any Lender (i) makes any demand for payment under Section 3.10 or
requires the Borrower to pay any Indemnified Taxes, and, in each case, such
Lender has declined or is unable to designate a different Lending Office in
accordance with Section 3.13, (ii) becomes subject to an event described in
Section 3.9 and such Lender has declined or is unable to designate a different
Lending Office in accordance with Section 3.13, (iii) does not consent to a
proposed amendment or supplement to, or waiver of or other modification of, this
Agreement that (A) requires the approval of all Lenders (or all affected
Lenders) and (B) has been approved by the Required Lenders, or (iv) (A) has
notified the Borrower and the Administrative Agent that such Lender has made the
determination described in Section 3.7(b)(3) and (B) the Borrower and
Administrative Agent, on behalf of such Lender, have not agreed on an
alternative rate of interest (or a second alternative rate of interest) after
negotiating in good faith, or (v) is a Defaulting Lender, then the Borrower may,
at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 10.6), all of its interests, rights (other than
its existing rights to payments pursuant to Sections 3.10 and 3.11) and
obligations under this Agreement and the related Loan Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

(1)        the Borrower shall have paid to the Administrative Agent the
assignment fee specified in Section 10.6(b)(iv);

(2)        such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.12) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

(3)        in the case of any such assignment resulting from a demand for
payment under Section 3.10 or 3.11, such assignment will result in a reduction
in such compensation or payments thereafter;

(4)        the Borrower may not require any Lender to make such assignment
pursuant to clause (iii) above unless (I) all other Lenders that did not consent
to the relevant amendment, supplement, waiver or modification are concurrently
required to assign all of their interests,

 

- 65 -



--------------------------------------------------------------------------------

rights and obligations hereunder and (II) all such applicable Eligible Assignees
shall have consented to the relevant amendment, supplement, waiver or
modification; and

(5)        such assignment does not conflict with Applicable Laws.

(b)        A Lender shall not be required to make any assignment and delegation
pursuant to this Section 3.14 if, prior thereto (as a result of a waiver by such
Lender or otherwise), the circumstances entitling the Borrower to require such
assignment and delegation cease to apply.

(c)        Each party hereto agrees that (a) an assignment required pursuant to
this Section 3.14 may be effected pursuant to an Assignment and Assumption
executed by the Borrower (to the extent required by Section 10.6), the
Administrative Agent and the assignee and (b) notwithstanding anything in this
Agreement to the contrary, the Lender required to make such assignment need not
be a party thereto in order for such assignment to be effective and shall be
deemed to have consented to and be bound by the terms thereof; provided that,
following the effectiveness of any such assignment, the other parties to such
assignment agree to execute and deliver such additional documents necessary
pursuant to any Requirement of Law to evidence such assignment if reasonably
requested by the applicable Lender, provided, further that any such documents
shall be without recourse to, or any statement, representation, warranty,
promise or undertaking whatsoever by, the parties thereto.

(d)        Notwithstanding anything in this Section to the contrary, (i) any
Lender that acts as the L/C Issuer may not be replaced hereunder at any time it
has any Letter of Credit outstanding hereunder unless arrangements satisfactory
to such Lender (including the furnishing of a backstop standby letter of credit
in form and substance, and issued by an issuer, reasonably satisfactory to such
L/C Issuer or the depositing of cash collateral into a cash collateral account
in amounts and pursuant to arrangements reasonably satisfactory to such L/C
Issuer) have been made with respect to such outstanding Letter of Credit and
(ii) the Lender that acts as the Administrative Agent may not be replaced under
this Section 3.14 except if such Lender has also been removed as Administrative
Agent in accordance with the terms of Section 9.6(b).

3.15        Defaulting Lenders.

(a)        Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
Applicable Law:

(i)        Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 10.1.

(ii)        Defaulting Lender Waterfall. Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 10.7(b) shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such

 

- 66 -



--------------------------------------------------------------------------------

Defaulting Lender to the Administrative Agent hereunder; second, to the payment
on a pro rata basis of any amounts owing by such Defaulting Lender to the L/C
Issuer or Swingline Lender hereunder; third, to Cash Collateralize the L/C
Issuer’s Fronting Exposure with respect to such Defaulting Lender in accordance
with Section 3.16; fourth, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; fifth, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and
(y) Cash Collateralize the L/C Issuer’s future Fronting Exposure with respect to
such Defaulting Lender with respect to future Letters of Credit issued under
this Agreement, in accordance with Section 3.16, and; sixth, to the payment of
any amounts owing to the Lenders, the L/C Issuer or the Swingline Lender as a
result of any judgment of a court of competent jurisdiction obtained by any
Lenders, the L/C Issuer or the Swingline Lender against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or L/C Borrowings in respect of
which such Defaulting Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all Non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or L/C Obligations owed to, such Defaulting Lender
until such time as all Loans and funded and unfunded participations in L/C
Obligations and Swingline Loans are held by the Lenders pro rata in accordance
with the Commitments hereunder without giving effect to Section 3.15(a)(iv). Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 3.15(a)(ii) shall be deemed paid to and
redirected by such Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)      Certain Fees.

(1)        That Defaulting Lender shall not be entitled to receive any
commitment fee pursuant to Section 2.4(a) for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender).

(2)        Each Defaulting Lender shall be entitled to receive Letter of Credit
Fees for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Commitment Percentage of the stated amount of

 

- 67 -



--------------------------------------------------------------------------------

Letters of Credit for which it has provided Cash Collateral pursuant to
Section 3.16.

(3)        With respect to any fee payable under Section 2.4(a) or any Letter of
Credit Fee not required to be paid to any Defaulting Lender pursuant to clause
(1) or (2) above, the Borrower shall (x) pay to each Non-Defaulting Lender that
portion of any such fee otherwise payable to such Defaulting Lender with respect
to such Defaulting Lender’s participation in L/C Obligations or Swingline Loans
that has been reallocated to such Non-Defaulting Lender pursuant to clause
(iv) below, (y) pay to the L/C Issuer and Swingline Lender, as applicable, the
amount of any such fee otherwise payable to such Defaulting Lender to the extent
allocable to such L/C Issuer’s or Swingline Lender’s Fronting Exposure to such
Defaulting Lender, and (z) not be required to pay the remaining amount of any
such fee.

(iv)      Reallocation of Commitment Percentages to Reduce Fronting Exposure.
All or any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Commitment Percentages (calculated without
regard to such Defaulting Lender’s Commitment) but only to the extent that
(x) the conditions set forth in Section 5.2 (other than the condition set forth
in Section 5.2(c)) are satisfied at the time of such reallocation (and, unless
the Borrower shall have otherwise notified the Administrative Agent at such
time, the Borrower shall be deemed to have represented and warranted that such
conditions are satisfied at such time), and (y) such reallocation does not cause
the aggregate Revolving Credit Exposure of any Non-Defaulting Lender to exceed
such Non-Defaulting Lender’s Commitment. Subject to Section 10.20, no
reallocation hereunder shall constitute a waiver or release of any claim of any
party hereunder against a Defaulting Lender arising from that Lender having
become a Defaulting Lender, including any claim of a Non-Defaulting Lender as a
result of such Non-Defaulting Lender’s increased exposure following such
reallocation.

(v)        Cash Collateral; Repayment of Swingline Loans. If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Borrower shall, without prejudice to any right or remedy available to it
hereunder or under Applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuer’s Fronting Exposure in accordance with the
procedures set forth in Section 3.16.

(b)        Defaulting Lender Cure. If the Borrower, the Administrative Agent and
the Swingline Lender and the L/C Issuer agree in writing that a Defaulting
Lender is no longer a Defaulting Lender, the Administrative Agent will so notify
the parties hereto, whereupon as of the effective date specified in such notice
and subject to any conditions set forth therein (which may include arrangements
with respect to any Cash Collateral), that Lender will, to the extent
applicable, purchase at par that portion of outstanding Revolving Loans of the
other Lenders or take such other actions as the Administrative Agent may
determine to be necessary to cause the Revolving Loans and funded and unfunded
participations in Letters of Credit and Swingline Loans to be held on a pro rata
basis by the Lenders in accordance with their Commitment

 

- 68 -



--------------------------------------------------------------------------------

Percentages (without giving effect to Section 3.15(a)(iv)), whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.

3.16      Cash Collateral.

(a)        Certain Credit Support Events. If (i) the L/C Issuer has honored any
full or partial drawing request under any Letter of Credit and such drawing has
resulted in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date,
any L/C Obligation for any reason remains outstanding, (iii) the Borrower shall
be required to provide Cash Collateral pursuant to Section 8.1, or (iv) there
shall exist a Defaulting Lender, the Borrower shall immediately (in the case of
clause (iii) above) or within two (2) Business Days (in all other cases)
following any request by the Administrative Agent or the L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount (determined in the case of Cash Collateral provided pursuant to clause
(iv) above, after giving effect to Section 3.15(a)(iv) and any Cash Collateral
provided by the Defaulting Lender). Additionally, if the Administrative Agent
notifies the Borrower at any time that the Outstanding Amount of all L/C
Obligations at such time exceeds the Letter of Credit Sublimit then in effect,
then, within three (3) Business Days after receipt of such notice, the Borrower
shall provide Cash Collateral for the Outstanding Amount of the L/C Obligations
in an amount not less than the amount by which the Outstanding Amount of all L/C
Obligations exceeds the Letter of Credit Sublimit.

(b)        Grant of Security Interest. The Borrower, and to the extent provided
by any Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuer and the Lenders, and agrees to maintain, a
first priority security interest in all such cash, deposit accounts and all
balances therein, and all other property so provided as collateral pursuant
hereto, and in all proceeds of the foregoing, all as security for the
obligations to which such Cash Collateral may be applied pursuant to
Section 3.16(c). If at any time the Administrative Agent determines that Cash
Collateral is subject to any right or claim of any Person other than the
Administrative Agent or the L/C Issuer as herein provided, or that the total
amount of such Cash Collateral is less than the Minimum Collateral Amount, the
Borrower will, promptly upon demand by the Administrative Agent, pay or provide
to the Administrative Agent additional Cash Collateral in an amount sufficient
to eliminate such deficiency. All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c)        Application. Notwithstanding anything to the contrary contained in
this Agreement, Cash Collateral provided under any of this Section 3.16 or
Sections 2.10, 3.2 or 8.1 in respect of Letters of Credit shall be held and
applied to the satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided

 

- 69 -



--------------------------------------------------------------------------------

by a Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d)        Release. Cash Collateral (or the appropriate portion thereof)
provided to reduce Fronting Exposure or to secure other obligations shall be
released promptly following (i) the elimination of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 10.6(b)(vi))) or (ii) the
determination by the Administrative Agent and the L/C Issuer that there exists
excess Cash Collateral; provided, however, the Person providing Cash Collateral
and the L/C Issuer may agree that Cash Collateral shall not be released but
instead held to support future anticipated Fronting Exposure or other
obligations.

SECTION 4.    REPRESENTATIONS AND WARRANTIES

To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:

4.1        Financial Condition. The Borrower has heretofore furnished to each
Lender copies of the audited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries as at December 31, 2017 and the related audited
consolidated statements of income and of cash flows for the fiscal year ended on
such date, audited by PricewaterhouseCoopers LLP (the “Financial Statements”).
The Financial Statements present fairly, in all material respects, the
consolidated financial condition of the Borrower and its consolidated
Subsidiaries as at December 31, 2017 and present fairly, in all material
respects, the consolidated results of their operations and their consolidated
cash flows for the fiscal year then ended. The Financial Statements, including
the related schedules and notes thereto, have been prepared in accordance with
GAAP applied consistently throughout the period involved. Except as set forth on
Schedule 4.1, neither the Borrower nor any consolidated Subsidiary had, at
December 31, 2017 or at the date hereof, any material liability, contingent or
otherwise, which is not reflected in the foregoing statements or in the notes
thereto. Except as set forth on Schedule 4.1, during the period from
December 31, 2017 through the date hereof there has been no sale, transfer or
other disposition by the Borrower or any of its consolidated Subsidiaries of any
material part of its business or property and no purchase or other acquisition
of any business or property (including any capital stock of any other Person)
material in relation to the consolidated financial condition of the Borrower and
its consolidated Subsidiaries as of December 31, 2017.

4.2        No Change. Since December 31, 2017, except as set forth in the
Financial Statements and except as set forth on Schedule 4.2, there has been no
development or event which has had or could have a Material Adverse Effect.

4.3        Existence; Compliance with Law. The Borrower (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its material properties, to lease the material properties it operates as
lessee and to conduct the businesses in which it is currently

 

- 70 -



--------------------------------------------------------------------------------

engaged, (c) is duly qualified as a foreign corporation, partnership or limited
liability company, as applicable, and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of property or the conduct
of its business requires such qualification except where the failure to be so
qualified or in good standing would not have a Material Adverse Effect and
(d) is in compliance with its certificate of incorporation and by-laws or other
similar organizational or governing documents and with all Requirements of Law,
except to the extent that the failure to comply therewith could not, in the
aggregate, have a Material Adverse Effect.

4.4        Power; Authorization; Enforceable Obligations. The Borrower has the
corporate or other organizational power and authority, and the legal right, to
make, deliver and perform the Loan Documents to which it is a party and has
taken all necessary corporate or other organizational action to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party. The Borrower has the corporate power and authority, and the legal right
to borrow hereunder and has taken all necessary corporate action to authorize
such borrowings on the terms and conditions of this Agreement and any Notes. No
consent or authorization of, filing with, notice to or other act by or in
respect of any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or with the execution, delivery,
performance, validity or enforceability of any Loan Documents against the
Borrower, to which it is a party. This Agreement has been, and each other Loan
Document to which the Borrower is a party will be when delivered, duly executed
and delivered by the Borrower. This Agreement constitutes, and each other Loan
Document when delivered will constitute, a legal, valid and binding obligation
of the Borrower, enforceable against the Borrower in accordance with its terms,
except as enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws relating to or affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

4.5        No Legal Bar. The execution, delivery and performance by the Borrower
of each Loan Document, the borrowings hereunder and the use of the proceeds
thereof will not violate its certificate of incorporation or by-laws,
Requirements of Law or Contractual Obligations applicable to the Borrower or any
of its Subsidiaries, except for such violations of Requirements of Law or
Contractual Obligations which could not, singly or in the aggregate, reasonably
be expected to have a Material Adverse Effect, and will not result in, or
require, the creation or imposition of any Lien on any of the properties or
revenues of the Borrower pursuant to any such certificate of incorporation,
by-laws, Requirement of Law or Contractual Obligation, except pursuant to this
Agreement and the other Loan Documents.

4.6        No Material Litigation. No litigation, investigation or proceeding of
or before any arbitrator or Governmental Authority is pending or, to the
knowledge of the Borrower, threatened by or against the Borrower or any
Subsidiary or against any of its or their respective properties or revenues
which could reasonably be expected to have a Material Adverse Effect.

4.7        No Default. No Default has occurred and is continuing or would result
from the consummation of the transactions contemplated by this Agreement or any
other Loan Document.

4.8        Federal Regulations. (a) “Margin stock” (within the meaning of
Regulation U) constitutes less than 25% of the value of those assets of the
Borrower and its Subsidiaries which

 

- 71 -



--------------------------------------------------------------------------------

are subject to any limitation on sale or pledge or any similar restriction
hereunder. If requested by any Lender or the Administrative Agent, the Borrower
will furnish to the Administrative Agent and each Lender a statement to the
foregoing effect in conformity with the requirements of FR Form U 1 referred to
in Regulation U.

(b)        The Borrower is not subject to regulation under any federal or state
statute or regulation (other than Regulation X of the FRB) which limits its
ability to incur Indebtedness.

4.9        ERISA.

(a)        Each Plan is in compliance with the applicable provisions of ERISA,
the Code and other federal or state laws, except such noncompliance that could
not reasonably be expected to have a Material Adverse Effect.

(b)        There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect.

(c)        Except as would not give rise to a Material Adverse Effect, (i) no
ERISA Event has occurred, and neither the Borrower nor any ERISA Affiliate is
aware of any fact, event or circumstance that could reasonably be expected to
constitute or result in an ERISA Event with respect to any Pension Plan or
Multiemployer Plan; (ii) the Borrower and each ERISA Affiliate has met all
applicable requirements under the Pension Funding Rules in respect of each
Pension Plan, and no waiver of the minimum funding standards under the Pension
Funding Rules has been applied for or obtained; (iii) as of the most recent
valuation date for any Pension Plan, the funding target attainment percentage
(as defined in Section 430(d)(2) of the Code) is 60% or higher and neither the
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such Pension Plan to drop below 60% as of the most recent valuation date;
(iv) neither the Borrower nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan or
Multiemployer Plan has been terminated by the plan administrator thereof nor by
the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan or Multiemployer Plan.

(d)        Subject to the accuracy of the Lenders’ representations in
Section 9.10, the Borrower represents and warrants as of the Closing Date that
the Borrower is not and will not be using “plan assets” (within the meaning of
29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA) of one or more
Benefit Plans to repay the Loans.

4.10      Investment Company Act; Investment Advisers Act.

(a)        Neither the Borrower nor any Subsidiary of the Borrower is, or after
giving effect to any acquisition will be, an “investment company” within the
meaning of the Investment Company Act.

 

- 72 -



--------------------------------------------------------------------------------

(b)    Each Subsidiary is, to the extent required thereby, duly registered as an
investment adviser under the Investment Advisers Act, except to the extent the
failure to be so registered could not reasonably be expected to have a Material
Adverse Effect. On the date hereof, the Borrower is not an “investment adviser”
within the meaning of the Investment Advisers Act.

4.11      Subsidiaries and Other Ownership Interests.  The Subsidiaries listed
on Schedule 4.11 constitute the only Subsidiaries of the Borrower as at the date
hereof. As at the date hereof, (a) the Borrower has, directly or indirectly, an
equity or other ownership interest in each Subsidiary listed on Schedule 4.11
and (b) other than as set forth on Schedule 4.11, the Borrower has no equity or
other ownership interest, directly or indirectly, in any other Subsidiary.

4.12      Use of Proceeds.  The proceeds of the Loans may be used by the
Borrower solely (a) to pay fees and expenses incurred in connection with the
execution and delivery of the Loan Documents, (b) to refinance Indebtedness of
the Borrower under the Existing Credit Agreement, (c) for working capital,
capital expenditures and other general corporate purposes, (d) to make
acquisitions and other investments (including acquisitions of additional Capital
Stock in Subsidiaries and Affiliates of the Borrower), (e) to purchase, repay or
redeem any debt or equity of the Borrower or any Subsidiary so long as such
purchase, repayment or redemption is not prohibited by any other provision of
this Agreement and (f) to pay fees and expenses to be incurred in connection
with the foregoing.

4.13      OFAC.  Neither the Borrower, nor any of its Subsidiaries, nor, to the
knowledge of the Borrower, any director, officer, employee, agent, affiliate or
representative of the Borrower or any of its Subsidiaries, is, or is owned 50%
or controlled by, an individual or entity currently the subject of any
Sanctions, nor is the Borrower or any Subsidiary located, organized or resident
in a Designated Jurisdiction.

4.14      Anti-Corruption Laws. The Borrower and, to the Borrower’s knowledge,
its Subsidiaries, have conducted their businesses in compliance in all material
respects with the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, and other similar applicable anti-corruption legislation in
other jurisdictions and the Borrower has, and to the Borrower’s knowledge, its
Subsidiaries have, instituted and maintained policies and procedures designed to
promote and achieve compliance in all material respects with such laws.

4.15      Disclosure. As of the Closing Date, the information included in the
Beneficial Ownership Certification, if delivered pursuant to Section 5.1(m), is
true and correct in all respects.

SECTION 5.    CONDITIONS PRECEDENT

5.1        Conditions to Initial Credit Extensions.  The obligation of the L/C
Issuer and each Lender to make its initial Credit Extension hereunder is subject
to the satisfaction of the following conditions precedent unless waived by the
Administrative Agent:

(a)        Loan Documents.  The Administrative Agent shall have received this
Agreement, signed by a Responsible Officer of the Borrower, each Lender and the
L/C Issuer, and the Administrative Agent shall have received an affidavit of out
of state execution and

 

- 73 -



--------------------------------------------------------------------------------

delivery from the Borrower, in form and substance satisfactory to the
Administrative Agent, with respect to this Agreement and the other Loan
Documents.

(b)        Notes.  The Administrative Agent shall have received, for the account
of each Lender that has requested the same, a Note made by the Borrower
conforming to the requirements of this Agreement, signed by a Responsible
Officer of the Borrower.

(c)        Borrower Certificate.  The Administrative Agent shall have received a
certificate of the Borrower, dated the Closing Date, substantially in the form
of Exhibit B, with appropriate insertions and attachments, signed by a
Responsible Officer.

(d)        Corporate Proceedings of the Borrower.  The Administrative Agent
shall have received a copy of resolutions, in form and substance reasonably
satisfactory to the Administrative Agent, of the Board of Directors of the
Borrower authorizing (i) the execution, delivery and performance of the Loan
Documents to which it is a party, and (ii) the borrowings and other credit
extensions contemplated hereunder, in each case certified by the Secretary or an
Assistant Secretary or other Responsible Officer of the Borrower as of the
Closing Date, which certificate shall be in form and substance reasonably
satisfactory to the Administrative Agent and shall state that the resolutions
thereby certified have not been amended, modified, revoked or rescinded.

(e)        Incumbency Certificate.  The Administrative Agent shall have received
a certificate of the Borrower, dated the Closing Date, as to the incumbency and
signatures of the Responsible Officers of the Borrower signing any Loan
Document, reasonably satisfactory in form and substance to the Administrative
Agent, signed by the Secretary or any Assistant Secretary and any other
Responsible Officer of the Borrower.

(f)        Corporate Documents.  The Administrative Agent shall have received
true and complete copies of the certificate of incorporation and by-laws of the
Borrower, certified as of the Closing Date as complete and correct copies
thereof by the Secretary or an Assistant Secretary or other Responsible Officer
of the Borrower.

(g)        Fees.  All fees payable by the Borrower to the Administrative Agent,
the Book Runners and any Lender on or prior to the Closing Date pursuant to this
Agreement or pursuant to the Fee Letters shall have been paid in full, in each
case in the amounts and on the dates set forth herein or therein.

(h)        Attorney Costs.  The Administrative Agent shall have received
evidence of payment or reimbursement by the Borrower of all Attorney Costs of
the Administrative Agent to the extent invoiced at least two (2) Business Days
prior to the Closing Date, plus such additional amounts of Attorney Costs as
shall constitute the Administrative Agent’s reasonable estimate of Attorney
Costs incurred or to be incurred by it through the closing proceedings (provided
that such estimate shall not thereafter preclude a final settling of accounts
between the Borrower and the Administrative Agent).

(i)        Legal Opinion.  The Administrative Agent shall have received the
legal opinion of Simpson Thacher & Bartlett LLP, counsel to the Borrower,
substantially in the form

 

- 74 -



--------------------------------------------------------------------------------

of Exhibit C. Such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.

(j)        Lien Searches.  The Administrative Agent shall have received the
results of a recent search, by a Person satisfactory to the Administrative
Agent, of Uniform Commercial Code lien filings which may have been filed with
respect to personal property of the Borrower and the results of such search
shall be reasonably satisfactory to the Administrative Agent.

(k)        Existing Credit Agreement.  All interest and fees accrued under the
Existing Credit Agreement through the Closing Date shall have been paid in full
by the Borrower.

(l)        No Default, etc.  The conditions precedent to the making of a Loan
set forth in Section 5.2(a) and (b) shall be satisfied

(m)        KYC/PATRIOT Act.  Upon the reasonable request of any Lender made at
least 5 Business Days prior to the Closing Date, (i) the Borrower shall have
provided to such Lender, and such Lender shall be reasonably satisfied with, the
documentation and other information so requested in order to comply with its
obligations under applicable “know your customer” and anti-money-laundering
rules and regulations, including, without limitation, the PATRIOT Act, in each
case at least 3 days prior to the Closing Date and (ii) if the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Borrower shall have delivered, to each Lender that so requests,
a Beneficial Ownership Certification at least 3 days prior to the Closing Date.

Without limiting the generality of the provisions of the last paragraph of
Section 9.3, for purposes of determining compliance with the conditions
specified in this Section 5.1, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

5.2        Conditions to all Credit Extensions.  The agreement of each Lender to
make any Loan (excluding any request for a conversion of Revolving Loans to the
other Type, or a continuation of Eurodollar Loans) or to make any L/C Credit
Extension is subject, in each case, to the satisfaction of the following
conditions precedent:

(a)        Representations and Warranties.  Each representation and warranty
made by the Borrower in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date; provided that (i) representations and warranties made with reference
to a specific date shall remain true and correct in all material respects as of
such date only and (ii) representations and warranties shall not be required to
remain true to the extent changes have resulted from actions permitted
hereunder.

(b)        No Default.  No Default shall have occurred and be continuing on such
date or after giving effect to the Loans requested to be made on such date.

 

- 75 -



--------------------------------------------------------------------------------

(c)        Request for Credit Extension.  The Administrative Agent and, if
applicable, the L/C Issuer or the Swingline Lender shall have received, as
applicable, the Borrowing Notice, Swingline Loan Notice or Letter of Credit
Application, in accordance with the requirements hereof.

(d)        Alternative Currencies.  In the case of a Credit Extension to be
denominated in an Alternative Currency, there shall not have occurred any change
in national or international financial, political or economic conditions or
currency exchange rates or exchange controls which in the reasonable opinion of
the Administrative Agent, the Required Lenders (in the case of any Revolving
Loans to be denominated in an Alternative Currency) or the L/C Issuer (in the
case of any Letter of Credit to be denominated in an Alternative Currency) would
make it impracticable for such Credit Extension to be denominated in the
relevant Alternative Currency.

Each Borrowing Notice, Swingline Loan Notice or Letter of Credit Application
submitted by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date thereof that the conditions contained in
this Section 5.2 (other than Section 5.2(d)) have been satisfied.

SECTION 6.    AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect or
any amount is owing to any Lender or the Administrative Agent hereunder or under
any other Loan Document, the Borrower shall and (except in the case of delivery
of financial information, reports and notices or, other than during the
continuance of an Event of Default, visitation and inspection rights) shall
cause each of its Subsidiaries to:

6.1        Financial Statements. Furnish to the Administrative Agent (which
shall promptly furnish to the Lenders):

(a)        as soon as available, but in any event within 120 days after the end
of each fiscal year, copies of the audited consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such year and the related
consolidated statements of income and consolidated statements of retained
earnings and of cash flows for such year, setting forth in each case in
comparative form the figures for the previous year and reported on without a
“going concern” or like qualification or exception, or qualification arising out
of the scope of the audit, by PricewaterhouseCoopers LLP or other independent
certified public accountants of nationally recognized standing; and

(b)        as soon as available, but in any event not later than 60 days after
the end of each of the first three quarterly periods of each fiscal year, copies
of the unaudited consolidated balance sheets of the Borrower and its
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and retained earnings and of cash flows for
such quarter and the portion of the fiscal year through the end of such quarter,
setting forth in each case in comparative form the figures for the previous
year, certified by a Responsible Officer as being fairly stated in all material
respects (subject to normal year end audit adjustments).

 

- 76 -



--------------------------------------------------------------------------------

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (subject, in the case of interim financial statements, to year-end
adjustments and the absence of footnotes).

6.2        Certificates; Other Information.  Furnish to the Administrative Agent
(which shall promptly furnish to the Lenders):

(a)        concurrently with the delivery of the financial statements referred
to in Sections 6.1(a) and (b), (i) a duly completed Compliance Certificate,
completed as of the end of the most recent fiscal quarter and signed by a
Responsible Officer (A) stating that, to the best of such Responsible Officer’s
knowledge, no Default exists, except as specified in such certificate;
(B) containing a computation of each of the financial ratios and restrictions
set forth in Section 7.1; and (C) containing a calculation of Total Indebtedness
less the aggregate amount of cash and Cash Equivalents permitted to be deducted
therefrom pursuant to the definition of the “Leverage Ratio”(which delivery may
be by electronic communication including fax or email and shall be deemed to be
an original authentic counterpart thereof for all purposes); and

(b)        promptly, such additional consolidated financial and other
consolidated information and documents (including a copy of any debt instrument,
security agreement or other material contract to which the Borrower may be
party) as any Lender may, through the Administrative Agent, from time to time
reasonably request.

Documents required to be delivered pursuant to Section 6.1(a) or (b) (to the
extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto, on the Borrower’s
website on the Internet at the website address listed on Schedule 10.2; (ii) on
which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or a website sponsored by the
Administrative Agent); or (iii) on which such documents are filed with the
Securities and Exchange Commission; provided that the Borrower (or any third
party service provider authorized by the Borrower) shall notify (which may be by
facsimile or electronic mail (including, without limitation, automatic
electronic mail by any such authorized service provider)) the Administrative
Agent of the posting of any such documents that are filed with the Securities
and Exchange Commission. Except for such Compliance Certificates, the
Administrative Agent shall have no obligation to request the delivery of or to
maintain paper copies of the documents referred to above, and in any event shall
have no responsibility to monitor compliance by the Borrower with any such
request by any Lender for delivery, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents.

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arrangers may, but shall not be obligated to, make available to the Lenders
materials and/or information provided by or on behalf of the Borrower hereunder
(collectively, “Borrower Materials”) by posting the Borrower Materials on Debt
Domain, IntraLinks, Syndtrak or another similar electronic system (the
“Platform”) and (b) certain of the Lenders (each, a “Public

 

- 77 -



--------------------------------------------------------------------------------

Lender”) may have personnel who do not wish to receive material non-public
information with respect to the Borrower or its Affiliates, or the securities of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such securities. The Borrower hereby
agrees that so long as the Borrower is the issuer of any outstanding debt or
equity securities that are registered with the Securities and Exchange
Commission or is actively contemplating issuing any such securities (w) all
Borrower Materials that are to be made available to Public Lenders shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Arrangers and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities laws (provided that to the extent such Borrower Materials
constitute information subject to the confidentiality provisions in
Section 10.15, they shall be treated as set forth in Section 10.15); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Arrangers shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.” Notwithstanding the foregoing, the
Borrower shall be under no obligation to mark any Borrower Materials “PUBLIC.”

6.3        Payment of Taxes.  Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all taxes and
other governmental levies that are material to the Borrower and its Subsidiaries
on a consolidated basis, except (i) where the amount or validity thereof is
currently being contested in good faith by appropriate actions and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
Borrower or the applicable Subsidiary, as the case may be, and (ii) where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

6.4        Conduct of Business and Maintenance of Existence. (a)  Continue to
engage in business of the same general type as now conducted and purported to be
conducted by it and activities reasonably related or complementary thereto;
(b) preserve, renew and keep in full force and effect its corporate existence
and take all reasonable action to maintain all rights, registrations, licenses,
privileges and franchises necessary or desirable in the normal conduct of its
business (including all such registrations under the Investment Advisers Act and
all material investment advisory agreements, distribution agreements and
shareholding and other administrative servicing contracts), except, in the case
of this clause (b), (i) as otherwise permitted by Section 7.4 and (ii) for
failures that individually and in the aggregate could not reasonably be expected
to have a Material Adverse Effect; and (c) comply with all Requirements of Law
except to the extent that failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.

6.5        Maintenance of Property; Insurance.  Keep all property useful and
necessary in its business in good working order and condition, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect; maintain with financially sound and reputable insurance companies
insurance or maintain self-insurance on its property in at least such amounts
and against at least such risks as are usually insured against in the same
general

 

- 78 -



--------------------------------------------------------------------------------

area by companies engaged in the same or a similar business, except where the
failure to do so would not reasonably be expected to have a Material Adverse
Effect, and furnish to the Administrative Agent, upon request, full information
as to the insurance carried.

6.6        Inspection of Property; Books and Records; Discussions.  Keep proper
books of records and account in which full, true and correct entries, in all
material respects in conformity with all Requirements of Law and sufficient to
permit the preparation of financial statements in accordance with GAAP, shall be
made of all dealings and transactions in relation to its business and
activities, except, in the case of Requirements of Law, where the failure to do
so could not reasonably be expected to have a Material Adverse Effect; and
permit representatives of the Administrative Agent (or, if an Event of Default
has occurred and is continuing, any Lender) to visit and inspect any of the
properties, and examine and make abstracts from any of the books and records, of
the Borrower or, solely during the existence of an Event of Default, any
Subsidiary of the Borrower at any reasonable time and upon at least three
(3) days’ prior notice or such lesser period of time as may be acceptable to the
Borrower or, solely during the existence of an Event of Default, the relevant
Subsidiary, as the case may be, and to discuss the business, operations,
properties and financial and other condition of the Borrower or, solely during
the existence of an Event of Default, any of its Subsidiaries with officers and
employees of the Borrower or such Subsidiary, as the case may be, and with its
independent certified public accountants; provided that, (i) excluding any such
visits and inspections which occur during the continuation of an Event of
Default, only one such visit and inspection may be conducted during any calendar
year and (ii) excluding any such visits and inspections during the continuation
of an Event of Default, only the Administrative Agent on behalf of the Lenders
may exercise rights of the Administrative Agent and the Lenders under this
Section 6.6. Notwithstanding anything to the contrary in this Section 6.6, none
of the Borrower or, if applicable, any of the Subsidiaries will be required to
disclose, permit the inspection, examination or making copies or abstracts of,
or discussion of, any document, information or other matter that (i) constitutes
non-financial trade secrets or non-financial proprietary information, (ii) in
respect of which disclosure to the Administrative Agent or any Lender (or their
respective representatives or contractors) is prohibited by Requirements of Law
or any binding agreement or (iii) is subject to attorney-client or similar
privilege or constitutes attorney work product.

6.7        Notices.  Promptly after obtaining knowledge thereof, notify the
Administrative Agent (which shall promptly notify the Lenders) of:

(a)        the occurrence of any Default;

(b)        any litigation, proceeding or, if known to the Borrower,
investigation which may exist at any time between the Borrower or any Subsidiary
and any Governmental Authority, which in either case, could reasonably be
expected to have a Material Adverse Effect;

(c)        the occurrence of any ERISA Event which could reasonably be expected
to result in a material liability to the Borrower or a Material Subsidiary; and

(d)        any public announcement by any Rating Agency of a change in its
rating of the Borrower’s non-credit-enhanced, senior unsecured long-term debt.

 

- 79 -



--------------------------------------------------------------------------------

Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower proposes to take with respect
thereto, if any.

6.8        Anti-Corruption Laws.  Conduct its businesses in compliance in all
material respects with, and use commercially reasonable efforts to cause its
Subsidiaries to conduct their businesses in compliance in all material respects
with, the United States Foreign Corrupt Practices Act of 1977, the UK Bribery
Act 2010, or any other similar applicable anti-corruption legislation in another
jurisdiction.

SECTION 7.    NEGATIVE COVENANTS

The Borrower hereby agrees that, from and after the Closing Date and so long as
the Commitments remain in effect or any amount is owing to any Lender or the
Administrative Agent hereunder or under any other Loan Document, or any Letter
of Credit shall remain outstanding, the Borrower shall not directly or
indirectly:

7.1        Financial Condition Covenants.

(a)        Interest Coverage Ratio.  Permit the ratio of (i) Consolidated EBITDA
to (ii) Consolidated Cash Interest Expense for any Computation Period to be less
than 3.00:1.00.

(b)        Leverage Ratio. Permit the Leverage Ratio to exceed 3.25:1.00 as of
the last day of any Computation Period; provided that, the Borrower shall be
permitted to allow the Leverage Ratio under this Section 7.1(b) to be increased
to 3.75:1:00 (with such Leverage Ratio being calculated on a pro forma basis,
including giving effect to any related incurrence, assumption or repayment of
Indebtedness and any cash or Cash Equivalents acquired by the Borrower or any
Subsidiary, in each case in connection with a Material Acquisition) at the end
of and for the fiscal quarter during which a Material Acquisition shall have
closed and at the end of and for each of the three consecutive fiscal quarters
following the closing of such Material Acquisition (the period during which any
such increase in the Leverage Ratio shall be in effect being called a “Leverage
Ratio Increase Period”) by delivering a notice to the Administrative Agent
within 30 days following the closing of such Material Acquisition (such notice,
a “Leverage Ratio Increase Election”). The Borrower may terminate any Leverage
Ratio Increase Period by a notice delivered to the Administrative Agent,
whereupon, the Leverage Ratio Increase Period shall be deemed to be terminated
on the last day of the fiscal quarter during which such notice is given and on
the last day of such fiscal quarter and each fiscal quarter thereafter until
another Leverage Ratio Increase Period has commenced as provided in this
Section, the maximum Leverage Ratio shall be 3.25:1.00. If a Leverage Ratio
Increase Election shall have been made under this Section, the Borrower may not
make another Leverage Ratio Increase Election unless, following the termination
or expiration of the most recent prior Leverage Ratio Increase Period, the
Leverage Ratio as of the last day of at least two consecutive full fiscal
quarters of the Borrower following such termination or expiration shall not have
exceeded 2.75:1.00. Notwithstanding the foregoing, the Borrower shall not be
permitted to make more than two Leverage Ratio Increase Elections during the
term of this Agreement.

 

- 80 -



--------------------------------------------------------------------------------

7.2        Limitation on Priority Debt.  Permit any Subsidiary to create, incur
or assume any Indebtedness (other than Excluded Intercompany Indebtedness),
unless:

(a)        such Indebtedness is in respect of purchase money obligations for
fixed or capital assets;

(b)        such Indebtedness is assumed in connection with an acquisition of the
equity interests or the assets of any Person, provided that such Indebtedness
(i) exists at the time of the acquisition of such equity interests or assets and
(ii) is not created in contemplation of or in connection with the acquisition of
such equity interests or assets; or

(c)        the aggregate amount (at the time of such creation, incurrence or
assumption) of (x) such Indebtedness, taken together with all other Indebtedness
of Subsidiaries (other than Excluded Intercompany Indebtedness) plus (y) all
Indebtedness of the Borrower secured by any Lien incurred by the Borrower (other
than Liens, if any, securing the Obligations) does not exceed the greater of (i)
$400,000,000 and (ii) 30% of Consolidated EBITDA for the most recent period of
four consecutive fiscal quarters of the Borrower for which consolidated
financial statements are available (or are required to be delivered pursuant to
Section 6.1 hereof).

7.3        Limitation on Liens.  Create, incur, or assume any Lien upon any of
the Borrower’s property, assets or revenues, whether now owned or hereafter
acquired, except for:

(a)        Liens for taxes, assessments and other governmental charges not yet
due or which are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower, in conformity with GAAP;

(b)        carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than sixty (60) days or which are being contested
in good faith by appropriate proceedings;

(c)        pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security legislation;

(d)        deposits to secure the performance of bids, trade contracts (other
than for borrowed money), leases, statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;

(e)        easements, rights-of-way, restrictions and other similar encumbrances
incurred in the ordinary course of business which, in the aggregate, are not
substantial in amount and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the Borrower;

(f)        Liens arising by reason of any judgment, decree or order of any court
or other Governmental Authority, (i) if appropriate legal proceedings which have
been initiated for the review of such judgment, decree or order are being
diligently prosecuted and shall not have been finally terminated or the period
within which such proceedings may be initiated shall not

 

- 81 -



--------------------------------------------------------------------------------

have expired or (ii) if such judgment, decree or order shall have been
discharged within 45 days of the entry thereof or execution thereof has been
stayed pending appeal;

(g)        Liens securing the Obligations;

(h)        Liens securing Indebtedness permitted under Section 7.2(a); provided
that such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and any proceeds thereof;

(i)        Liens on property of a Person existing at the time of an acquisition;
provided that such Liens were not created in contemplation of such acquisition
and do not extend to any assets other than those of the Person subject to such
acquisition, and the applicable Indebtedness secured by such Lien is permitted
under Section 7.2(b); and

(j)        Liens securing Indebtedness and other obligations; provided that in
no event shall the aggregate amount of (x) all such secured Indebtedness of the
Borrower (at the time of creation, incurrence or assumption of such secured
Indebtedness or the granting of Liens to secure existing Indebtedness) plus
(y) all Indebtedness of Subsidiaries (other than Excluded Intercompany
Indebtedness) exceed the greater of (i) $400,000,000 and (ii) 30% of
Consolidated EBITDA for the most recent period of four consecutive fiscal
quarters of the Borrower for which consolidated financial statements are
available (or are required to be delivered pursuant to Section 6.1 hereof).

7.4        Limitation on Fundamental Changes.

(a)        Permit any Subsidiary to enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), unless (i) following any such merger, consolidation
or amalgamation, a Subsidiary continues as the surviving Person, (ii) such
merger, consolidation or amalgamation is with the Borrower and the Borrower
continues as the surviving Person, (iii) such merger, consolidation or
amalgamation occurs among Subsidiaries, with a Subsidiary continuing as the
surviving Person, (iv) in connection with any liquidation, wind-up or
dissolution, the relevant Subsidiary sells, disposes or otherwise distributes
all of its assets to the Borrower and/or another Subsidiary and each other
holder of such relevant Subsidiary’s Capital Stock ratably according to their
respective holdings of the type of Capital Stock (or according to any applicable
governing document or management agreement) in respect of which such sale,
disposition or distribution is being made, (v) any merger, sale, disposition or
distribution of or by any Subsidiary, to the extent such transaction is
permitted by Section 7.5, or (vi) any liquidation, wind-up or dissolution of a
Subsidiary that, in the Borrower’s good faith determination, is in the
Borrower’s best interest and could not reasonably be expected to have a Material
Adverse Effect.

(b)        Enter into any merger, consolidation or amalgamation or liquidate,
wind up or dissolve itself (or suffer any liquidation or dissolution), unless
following any such merger, consolidation or amalgamation, the Borrower continues
as the surviving Person; provided that the Borrower may reorganize or enter into
any merger, consolidation or amalgamation with another Person in a transaction
in which such other Person is the surviving entity if (i) no Event of Default
has occurred and is continuing, (ii) such other Person is organized and validly
existing

 

- 82 -



--------------------------------------------------------------------------------

under the laws of the United States or any State thereof and by operation of law
or otherwise assumes all obligations of the Borrower hereunder and such
assumption is evidenced by an opinion of counsel to such other Person
satisfactory in form and substance to the Administrative Agent in its reasonable
discretion, (iii) the Borrower has demonstrated to the reasonable satisfaction
of the Administrative Agent that, after giving effect to such reorganization,
merger or consolidation, the Borrower is in pro forma compliance with the
financial covenants set forth in Section 7.1, (iv) such other Person is engaged
in business of the same general type as conducted by the Borrower on the Closing
Date, and (v) the Lenders shall be reasonably satisfied with the documentation
and other information so requested in order to comply with their obligations
under applicable “know your customer” and anti-money-laundering rules and
regulations, including, without limitation, the PATRIOT Act and (vi) if the
Borrower or such other Person qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, the Borrower or such other Person shall have
delivered, to each Lender that so requests, a Beneficial Ownership
Certification.

7.5        Limitation on Sale of Assets. Convey, sell, lease, assign, transfer
or otherwise dispose, or permit any Subsidiary to convey, sell, lease, assign,
transfer or otherwise dispose, (including, in each case, in connection with sale
leaseback transactions) of any of its property, business or assets (including
receivables and leasehold interests), whether now owned or hereafter acquired,
except:

(a)        the sale or other disposition of property in the ordinary course of
business;

(b)        the sale or discount without recourse of accounts receivable arising
in the ordinary course of business in connection with the compromise or
collection thereof;

(c)        Shareholder Asset Sales;

(d)        the sale of assets (which shall include the sale by the Borrower or
any of its Subsidiaries of Capital Stock owned by them other than, for the
avoidance of doubt, Shareholder Asset Sales) at fair value so long as (i) no
Default exists or would result therefrom, (ii) the Borrower is in compliance
with the financial ratios set forth in Section 7.1 on a pro forma basis, and
(iii) the assets sold in reliance on this clause (d) during any fiscal year
contributed 35% or less of Consolidated EBITDA of the Borrower and its
Subsidiaries for the immediately preceding fiscal year; and

(e)        transactions permitted by Section 7.4 (other than by reference to
this Section 7.5(e)).

For the avoidance of doubt, the restrictions in this Section 7.5 shall not apply
to any issuance of Capital Stock.

7.6        Sanctions. Directly or indirectly, use the proceeds of any Loan, or
lend, contribute or otherwise make available such proceeds to any Subsidiary,
joint venture partner or other individual or entity, to fund any activities of
or business with any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or in any other
manner that will result in a violation by any individual or entity (including
any

 

- 83 -



--------------------------------------------------------------------------------

individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent, L/C Issuer, Swingline Lender, or otherwise) of
Sanctions.

7.7        Anti-Corruption Laws. Use the proceeds of any Credit Extension for
any purpose which would breach the United States Foreign Corrupt Practices Act
of 1977, the UK Bribery Act 2010, or other similar applicable anti-corruption
legislation in other jurisdictions.

SECTION 8.    EVENTS OF DEFAULT

8.1        Events of Default. If any of the following events shall occur and be
continuing:

(a)        The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan, or any other amount payable hereunder, within five (5) Business
Days after any such interest or other amount becomes due in accordance with the
terms hereof; or

(b)        Any representation or warranty made or deemed made by the Borrower
herein or in any other Loan Document or which is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been incorrect in any material respect on or as of the date made or deemed
made; or

(c)        The Borrower shall default in the observance or performance of any
agreement contained in Section 6.4, 6.7(a) or Section 7; or

(d)        The Borrower shall default in the observance or performance of any
other agreement contained herein or in any other Loan Document (other than as
provided in subsections (a) and (c) of this Section), and such default shall
continue unremedied for a period of thirty (30) days after a Responsible Officer
of the Borrower obtains knowledge thereof; or

(e)        Any default shall occur under the terms applicable to any
Indebtedness or Guarantee Obligation (excluding, in each case, the Obligations)
of the Borrower or any Material Subsidiary in an aggregate principal amount (for
all Indebtedness and Guarantee Obligations so affected) exceeding $100,000,000
and such default (i) results from the failure to pay any principal of or
interest on such Indebtedness or Guarantee Obligation when due (subject to any
applicable grace period, but not exceeding thirty (30) days) or (ii) causes, or
permits the holder or holders of such Indebtedness or the beneficiary or
beneficiaries of such Guarantee Obligation (or a trustee or agent on behalf of
such holder or holders or beneficiary or beneficiaries) to cause, with the
giving of notice if required, such Indebtedness to become due prior to its
stated maturity or such Guarantee Obligation to become payable; or

(f)        (i) The Borrower or any Material Subsidiary shall commence any case,
proceeding or other action (A) under any existing or future Debtor Relief Law,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or the Borrower or any Material Subsidiary
shall make a general assignment for

 

- 84 -



--------------------------------------------------------------------------------

the benefit of its creditors; or (ii) there shall be commenced against the
Borrower or any Material Subsidiary any case, proceeding under any Debtor Relief
Law which (A) results in the entry of an order for relief or any such
adjudication or appointment or (B) remains undismissed, undischarged or unbonded
for a period of sixty (60) days; or (iii) there shall be commenced against the
Borrower or any Material Subsidiary, any case, proceeding or other action
seeking issuance of a warrant of attachment, execution, distraint or similar
process against all or any substantial part of its assets which results in the
entry of an order for any such relief which shall not have been vacated,
discharged, or stayed or bonded pending appeal within sixty (60) days from the
entry thereof; or (iv) the Borrower or any Material Subsidiary shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (i), (ii) or (iii) above;
or (v) the Borrower or any Material Subsidiary shall generally not, or shall be
unable to, or shall admit in writing its inability to, pay its debts as they
become due; or

(g)        (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or would result in liability of the
Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan or the
PBGC, or (ii) the Borrower or any ERISA Affiliate (which is a Material
Subsidiary) fails to pay when due, after the expiration of any applicable grace
period, any installment payment with respect to its withdrawal liability under
Section 4201 of ERISA to a Multiemployer Plan, in each case of clauses (i) or
(ii), which has, singly or in the aggregate, resulted in a Material Adverse
Effect; or

(h)        One or more judgments or decrees shall be entered against the
Borrower or any Material Subsidiary involving in the aggregate a liability (not
paid or fully covered by insurance or indemnification) of $100,000,000 or more,
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within sixty (60) days from the entry thereof;
or

(i)        Any material Issuer Document or any other Loan Document shall cease,
for any reason, to be in full force and effect, or the Borrower shall so assert,
or (ii) the Borrower shall contest in any manner the validity or enforceability
of any Loan Document; or

(j)        A Change of Control shall have occurred;

then, and in any such event, (A) if such event is an Event of Default specified
in Section 8.1(f) with respect to the Borrower, the obligation of each Lender to
make Loans and any obligation of the L/C Issuer to make L/C Credit Extensions
shall automatically terminate, the unpaid principal amount of all outstanding
Loans and all interest and other amounts as aforesaid shall automatically become
due and payable, and the obligation of the Borrower to Cash Collateralize the
L/C Obligations as hereunder automatically become effective, in each case
without further act of the Administrative Agent or any Lender, and (B) if such
event is any other Event of Default, either or both of the following actions may
be taken: (i) with the consent of the Required Lenders, the Administrative Agent
may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower declare the commitment of each Lender to make
Loans and any obligation of the L/C Issuer to make L/C Credit Extensions to be
terminated, whereupon such commitments and obligation shall be terminated;
(ii) with the consent of the Required Lenders, the Administrative Agent may, or
upon the request of the

 

- 85 -



--------------------------------------------------------------------------------

Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement to be due and payable forthwith, whereupon
the same shall immediately become due and payable and (iii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
require that the Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the Minimum Collateral Amount with respect thereto). Except as
expressly provided above in this Section, presentment, demand, protest and all
other notices of any kind are hereby expressly waived.

8.2        Application of Funds. After the exercise of remedies provided for in
Section 8.1 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in Section 8.1), any amounts received on account of
the Obligations shall, subject to (to the fullest extent permitted by any
Requirement of Law) the provisions of Section 3.15 (but without regard to any
provision set forth therein for the benefit of (or affording any rights to) the
Borrower or otherwise permitting the Borrower to direct the application of any
proceeds), be applied by the Administrative Agent in the following order:

(a)        First, to payment of that portion of the Obligations constituting
fees, indemnities, expenses and other amounts (including all Attorney Costs and
amounts payable under Section 3) payable to the Administrative Agent in its
capacity as such;

(b)        Second, to payment of that portion of the Obligations constituting
fees, indemnities and other amounts (other than principal and interest) payable
to the Lenders and the L/C Issuer (including all Attorney Costs and amounts
payable under Section 3), ratably among them in proportion to the respective
amounts described in this clause Second payable to them;

(c)        Third, to payment of that portion of the Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans, L/C
Borrowings and other Obligations, ratably among the Lenders and the L/C Issuer
in proportion to the respective amounts described in this clause Third payable
to them;

(d)        Fourth, to payment of that portion of the Obligations constituting
unpaid principal of the Loans, L/C Borrowings and all other Obligations, ratably
among the Lenders and L/C Issuer in proportion to the respective amounts
described in this clause Fourth held by them;

(e)        Fifth, to the Administrative Agent for the account of the L/C Issuer,
to Cash Collateralize that portion of L/C Obligations comprised of the aggregate
undrawn amount of Letters of Credit to the extent not otherwise Cash
Collateralized by the Borrower pursuant to Sections 2.10 and 3.16; and

(f)        Last, the balance, if any, after all of the Obligations have been
indefeasibly paid in full, to the Borrower or as otherwise required by law.

SECTION 9.    THE ADMINISTRATIVE AGENT

9.1        Appointment and Authorization. Each Lender and the L/C Issuer hereby
irrevocably appoints Bank of America to act on its behalf as the Administrative
Agent hereunder

 

- 86 -



--------------------------------------------------------------------------------

and under the other Loan Documents and authorizes the Administrative Agent to
take such actions on its behalf and to exercise such powers as are delegated to
the Administrative Agent by the terms hereof or thereof, together with such
actions and powers as are reasonably incidental thereto. The provisions of this
Section 9 are solely for the benefit of the Administrative Agent, the Lenders
and the L/C Issuer, and neither the Borrower nor any Subsidiary shall have
rights as a third party beneficiary of any such provision (provided that the
Borrower shall have the rights granted to the Borrower pursuant to Section 9.6).
It is understood and agreed that the use of the term “agent” herein or in any
other Loan Document (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any Applicable Law.
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.

9.2        Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.

9.3        Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in nature.
Without limiting the generality of the foregoing, the Administrative Agent:

(a)        shall not be subject to any fiduciary or other implied duty,
regardless of whether a Default has occurred and is continuing;

(b)        shall not have any duty to take any discretionary action or exercise
any discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)        shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.

 

- 87 -



--------------------------------------------------------------------------------

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary under the
circumstances) or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable judgment. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given in writing to the Administrative Agent by the Borrower, a Lender or the
L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any covenant, agreement or other term or condition set forth
herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement or document or (v) the satisfaction of any
condition set forth in Section 5 or elsewhere herein, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.

9.4        Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed in good faith by it to be genuine and to have
been signed, sent or otherwise authenticated by the proper Person. The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
not incur any liability for relying thereon. In determining compliance with any
condition hereunder to the making of a Loan, or the issuance, extension, renewal
or increase of a Letter of Credit, that by its terms must be fulfilled to the
satisfaction of a Lender or the L/C Issuer, the Administrative Agent may presume
that such condition is satisfactory to such Lender or the L/C Issuer unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the L/C Issuer prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

9.5        Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Section 9 shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent. The Administrative
Agent shall not be responsible for the negligence or misconduct of any
sub-agents except to the extent that a court of competent jurisdiction
determines in a final

 

- 88 -



--------------------------------------------------------------------------------

and nonappealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.

9.6        Resignation of Administrative Agent.

(a)        The Administrative Agent may at any time give notice of its
resignation to the Lenders, the L/C Issuer and the Borrower. Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower, to appoint a successor, which shall be a “bank” that is
a “US person” (each within the meaning of Treasury Regulations Section 1.1441-1)
with an office in the United States, or an Affiliate of any such bank with an
office in the United States, in each case which office shall assume primary
withholding responsibility under Treasury Regulations Section 1.1441-1. If no
such successor shall have been so appointed by the Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring
Administrative Agent gives notice of its resignation (or such earlier day as
shall be agreed by the Required Lenders) (the “Resignation Effective Date”),
then the retiring Administrative Agent may (but shall not be obligated to), on
behalf of the Lenders and the L/C Issuer, appoint a successor Administrative
Agent meeting the qualifications set forth above; provided that in no event
shall any such successor Administrative Agent be a Defaulting Lender at the time
of such appointment. Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.

(b)        If the Person serving as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Borrower or the Required
Lenders may, to the extent permitted by Applicable Law, by notice in writing to
the Borrower (to the extent such removal is by the Required Lenders) and such
Person, remove such Person as Administrative Agent and, with the consent of the
Borrower, which consent may not be unreasonably withheld, appoint a successor,
which shall be a “bank” that is a “US person” (each within the meaning of
Treasury Regulations Section 1.1441-1) with an office in the United States, or
an Affiliate of any such bank with an office in the United States, in each case
which office shall assume primary withholding responsibility under Treasury
Regulations Section 1.1441-1. If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Required Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date.

(c)        With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (1) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any collateral security (if
any) held by the Administrative Agent on behalf of the Lenders or the L/C Issuer
under any of the Loan Documents, the retiring or removed Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) except for indemnity payments or
other amounts then owed to the retiring or removed Administrative Agent, all
payments, communications and determinations provided to be made by, to or
through the Administrative Agent shall instead be made by or to each Lender or
the L/C Issuer directly, until such time, if any, as the Required Lenders
appoint a successor Administrative Agent as provided for above. Upon the
acceptance of a successor’s

 

- 89 -



--------------------------------------------------------------------------------

appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or removed) Administrative Agent (other than as provided in
Section 3.11(i), and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder and under the other Loan Documents (if not
already discharged therefrom as provided above). The fees payable by the
Borrower to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor. After the retiring or removed Administrative Agent’s resignation or
removal hereunder and under the other Loan Documents, the provisions of this
Section 9 and Section 10.5 shall continue in effect for the benefit of such
retiring or removed Administrative Agent, its sub agents and their respective
Related Parties in respect of any action taken or omitted to be taken by any of
them (i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the Loan
Documents.

(d)        Any resignation by Bank of America as Administrative Agent pursuant
to this Section shall also constitute its resignation as L/C Issuer and
Swingline Lender, and any removal of Bank of America pursuant to this Section
shall entitle Bank of America to resign as L/C Issuer and/or Swingline Lender.
If Bank of America resigns as an L/C Issuer, it shall retain all the rights,
powers, privileges and duties of the L/C Issuer hereunder with respect to all
Letters of Credit outstanding as of the effective date of its resignation as L/C
Issuer and all L/C Obligations with respect thereto, including the right to
require the Lenders to make ABR Loans or fund risk participations in
Unreimbursed Amounts pursuant to Section 2.10(c). If Bank of America resigns as
Swingline Lender, it shall retain all the rights of the Swingline Lender
provided for hereunder with respect to Swingline Loans made by it and
outstanding as of the effective date of such resignation, including the right to
require the Lenders to make ABR Loans or fund risk participations in outstanding
Swingline Loans pursuant to Section 2.8.

(e)        Upon the appointment by the Borrower of a successor Swingline Lender
or L/C Issuer, as applicable, hereunder (which successor shall in all cases be a
Lender other than a Defaulting Lender), (a) such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Swingline Lender or L/C Issuer, as applicable, and (b) the retiring
Swingline Lender or L/C Issuer, as applicable, shall be discharged from all of
its duties and obligations as such hereunder and under the other Loan Documents
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

9.7        Non-Reliance on Administrative Agent and Other Lenders. Each Lender
and the L/C Issuer acknowledges that it has, independently and without reliance
upon the Administrative Agent or any other Lender or any of their Related
Parties and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender and the L/C Issuer also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender or any of their Related

 

- 90 -



--------------------------------------------------------------------------------

Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder.

9.8        Administrative Agent May File Proofs of Claim. In the case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan or L/C Obligation shall then be due and
payable and whether the Administrative Agent shall have made any demand on the
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:

(a)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, the L/C Obligations and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders, the
L/C Issuer and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuer and the Administrative Agent and their respective agents and counsel and
all other amounts due the Lenders, the L/C Issuer and the Administrative Agent
hereunder) allowed in such judicial proceeding; and

(b)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amount due the Administrative Agent under Sections 2.4(b) or 10.5.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the obligations of the Borrower hereunder or the rights of any Lender
or the L/C Issuer or to authorize the Administrative Agent to vote in respect of
the claim of any Lender or the L/C Issuer in any such proceeding.

9.9        Other Agents; Arrangers and Managers. None of the Lenders or other
Persons identified on the cover page or signature pages of this Agreement, or
elsewhere herein, as an “Arranger,” “co-syndication agent,” “co-documentation
agent,” “joint book runner,” or “joint lead arranger” shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than, in the case of a Person that is a Lender, those applicable to all Lenders
as such. Without limiting the foregoing, none of the Lenders or other Persons so
identified shall have or be deemed to have any fiduciary relationship with any
Lender. Each Lender

 

- 91 -



--------------------------------------------------------------------------------

acknowledges that it has not relied, and will not rely, on any of the Lenders or
other Persons so identified in deciding to enter into this Agreement or in
taking or not taking action hereunder

9.10        Certain ERISA Matters.

(a)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that at least one of the
following is and will be true:

(i)        such Lender is not using “plan assets” (within the meaning of
Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments or this
Agreement;

(ii)        the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement;

(iii)        (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

(iv)        such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(b)        In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further
(x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to

 

- 92 -



--------------------------------------------------------------------------------

the date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrower, that the Administrative Agent is not a fiduciary with respect
to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit, the Commitments and this Agreement (including in connection with the
reservation or exercise of any rights by the Administrative Agent under this
Agreement, any Loan Document or any documents related hereto or thereto).

SECTION 10.            MISCELLANEOUS

10.1       Amendments and Waivers.

(a)        Neither this Agreement nor any other Loan Document, nor any terms
hereof or thereof, may be amended, supplemented or modified except in accordance
with the provisions of this Section 10.1. The Required Lenders may, or, with the
written consent of the Required Lenders, the Administrative Agent may, from time
to time, (x) enter into with the Borrower written amendments, supplements or
modifications hereto and to the other Loan Documents for the purpose of adding
any provisions to this Agreement or the other Loan Documents or changing in any
manner the rights of the Lenders or of the Borrower hereunder or thereunder or
(y) waive, on such terms and conditions as the Required Lenders or the
Administrative Agent, as the case may be, may specify in such instrument, any of
the requirements of this Agreement or the other Loan Documents or any Default
and its consequences; provided that no such waiver and no such amendment,
supplement or modification shall (i) reduce the amount or extend the scheduled
date of final maturity of any Loan or L/C Borrowing, or reduce the stated rate
of any interest or fee payable hereunder, or reduce the amount or extend the
scheduled date of any payment of principal, interest, fees or other amounts due
to the Lenders or any scheduled reduction of any Lender’s Commitment or increase
the amount or extend the expiration date of any Lender’s Commitment or amend the
voting percentages of the Lenders or change the application of any amounts
received on account of the Obligations from the application thereof set forth in
Section 8.2, in each case without the consent of each Lender directly affected
thereby, or (ii) amend, modify or waive any provision of this Section 10.1
without the written consent of all of the Lenders, or (iii) reduce the
percentage specified in the definition of Required Lenders or change any other
provision specifying the number or percentage of Lenders required to amend,
waive or otherwise modify any rights hereunder or under any other Loan Document
or make any determination or grant any consent hereunder or thereunder without
the consent of all Lenders or such lower percentage of Lenders as is specified
as being required to amend, waive or otherwise modify any rights hereunder or
under any other Loan Document or make any determination or grant any consent
hereunder or thereunder, or (iv) consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents without the written consent of all the Lenders, or (v) amend,
modify or waive any provision of Section 10.7(a) without the written consent of
all of the Lenders, or (vi) amend, modify or waive any rights or duties of the
Administrative Agent under this Agreement or any other Loan Document or any
provision of Section 9 without the written consent of the then Administrative
Agent in addition to the Lenders required above; or (vii) amend Section 1.5 or
the definition of “Alternative Currency” without the written consent of all
Lenders; and, provided, further, that (A) no amendment, waiver or consent shall,
unless in writing and signed by the L/C Issuer in addition to the Lenders
required

 

- 93 -



--------------------------------------------------------------------------------

above, affect the rights or duties of the L/C Issuer under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by them,
(B) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement, and (C) a Fee Letter may be
amended or rights or privileges thereunder waived, only in a writing executed by
the parties thereto. Subject to the provisos in the prior sentence, any such
waiver and any such amendment, supplement or modification shall apply equally to
each of the Lenders and shall be binding upon the Borrower, the Lenders, the
Administrative Agent and all future holders of the Loans. In the case of any
waiver, the Borrower, the Lenders and the Administrative Agent shall be restored
to their former positions and rights hereunder and under the other Loan
Documents, and any Default waived shall be deemed to be cured and not
continuing; no such waiver shall extend to any subsequent or other Default or
impair any right consequent thereon. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder (and any amendment, waiver or consent
which by its terms requires the consent of all Lenders or each affected Lender
may be effected with the consent of the applicable Lenders other than Defaulting
Lenders), except that (x) the Commitment of any Defaulting Lender may not be
increased or extended without the consent of such Lender and (y) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms affects any Defaulting Lender disproportionately
adversely relative to other affected Lenders shall require the consent of such
Defaulting Lender.

(b)        In addition to amendments effected pursuant to the foregoing
paragraph (a), this Agreement shall be amended to include a prospective Lender
as a party hereto upon the execution and delivery of a Joinder Agreement as
contemplated in Section 2.3(b).

10.2       Notices.

(a)        Notices Generally. Unless otherwise expressly provided herein, all
notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile transmission and, subject
to subsection (c) below, electronic communications), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or five (5) days after being deposited in the mail, postage prepaid,
or, in the case of facsimile, when received with electronic confirmation of
receipt, addressed (i) if to the Borrower, the Administrative Agent, the L/C
Issuer or the Swingline Lender, to the address, facsimile number, electronic
mail address or telephone number specified for such Person on Schedule 10.2,
(ii) if to any other Lender, as set forth in its Administrative Questionnaire,
and (iii) in the case of any party to this Agreement, to such other address as
such party may designate by notice to the other parties hereto. Notwithstanding
the foregoing, any notice, request or demand to or upon the Administrative
Agent, the L/C Issuer or the Lenders pursuant to Section 2.2, 2.5, 2.8, 2.10,
3.1, 3.3 or 3.8 shall not be effective until received. Notices and other
communications delivered through electronic communications to the extent
provided in subsection (c) below, shall be effective as provided in such
subsection (c).

(b)        Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuer and the Lenders shall be entitled to rely
and act upon any notices (including telephonic notices of requests for Swingline
Loans) purportedly given by or

 

- 94 -



--------------------------------------------------------------------------------

on behalf of the Borrower even if (i) such notices were not made in a manner
specified herein, were incomplete or were not preceded or followed by any other
form of notice specified herein, or (ii) the terms of any telephonic notice, as
understood by the recipient, varied from any confirmation thereof. The Borrower
shall indemnify the Administrative Agent, the L/C Issuer and the Lenders and
each of their respective Related Parties from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of the Borrower. All telephonic notices to and
other communications with the Administrative Agent may be recorded by the
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

(c)        Electronic Communication. Notices and other communications to the
Lenders and the L/C Issuer hereunder may be delivered or furnished by electronic
communication (including e-mail, FpML messaging, and Internet or intranet
websites) pursuant to procedures approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the L/C Issuer
pursuant to Section 2 or Section 3 if such Lender or the L/C Issuer, as
applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Sections by electronic communication. The
Administrative Agent, the Swingline Lender, the L/C Issuer or the Borrower may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses
(i) and (ii), if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice, email or communication
shall be deemed to have been sent at the opening of business on the next
business day for the recipient.

(d)        The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, the L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of the Borrower’s or

 

- 95 -



--------------------------------------------------------------------------------

the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party; provided, that in no event shall any Agent Party
have any liability to the Borrower, any Lender or any other Person for indirect,
special, incidental, consequential or punitive damages (as opposed to direct or
actual damages).

(e)        Change of Address, Etc. Each of the Borrower, the Administrative
Agent, the L/C Issuer and the Swingline Lender may change its address, facsimile
or telephone number for notices and other communications hereunder by notice to
the other parties hereto. Each other Lender may change its address, facsimile or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuer and the Swingline Lender. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Each Public Lender agrees to cause at least
one individual at or on behalf of such Public Lender to at all times have
selected the “Private Side Information” or similar designation on the content
declaration screen of the Platform in order to enable such Public Lender or its
delegate, in accordance with such Public Lender’s compliance procedures and
Requirements of Law, including United States federal and state securities laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States federal or state securities laws.

10.3      No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent, the L/C Issuer or any
Lender, any right, remedy, power or privilege hereunder or under the other Loan
Documents shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided, and
provided under each of the other Loan Documents, are cumulative and not
exclusive of any rights, remedies, powers and privileges provided by law.

10.4      Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder through the Termination Date.

10.5      Expenses; Indemnity; Waiver of Damages.

(a)        Expenses. The Borrower agrees to pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Related Parties (including Attorney Costs), in connection with the syndication
of the credit facility provided for herein, the preparation, negotiation,
execution, delivery and administration of this Agreement and the other Loan
Documents and any amendment, modification or waiver of any provision hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all

 

- 96 -



--------------------------------------------------------------------------------

reasonable out-of-pocket expenses incurred by the L/C Issuer in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all reasonable out-of-pocket expenses
incurred by the Administrative Agent, any Lender or the L/C Issuer (including
Attorney Costs of the Administrative Agent and of one counsel (and one local
counsel in each applicable jurisdiction) (x) for the L/C Issuer and (y) for all
Lenders other than Bank of America, as a group (and, solely in the event of any
actual or reasonably perceived conflict of interest between any Lenders, one
additional counsel (and one additional local counsel in each applicable
jurisdiction) to each group of affected Lenders similarly situated)) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made or Letters of Credit
issued hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.

(b)        Indemnity. The Borrower agrees to indemnify the Administrative Agent
(and any sub-agent thereof), each Arranger and each Lender, and the L/C Issuer
and each Related Party of any of the foregoing Persons (each such Person, an
“Indemnitee”), against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including Attorney
Costs) incurred by any Indemnitee or asserted against any Indemnitee by any
Person (including the Borrower or any other Indemnitee, subject to clause (z) in
the proviso below) arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents
(including in respect of any matters addressed in Section 3.11), (ii) any Loan
or Letter of Credit issued or the use or proposed use of the proceeds therefrom
(including any refusal by the L/C Issuer to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (iii) any actual
or alleged presence or release of Hazardous Materials on or from any property
owned or operated by the Borrower or any Subsidiary, or any Environmental
Liability related in any way to the Borrower or any Subsidiary, or (iv) any
actual or prospective claim, litigation, investigation or proceeding relating to
any of the foregoing, whether based on contract, tort or any other theory,
whether brought by a third party or by the Borrower, and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee, (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction or (z) arise from any
dispute solely among Indemnitees other than any claims against any Indemnitee
(i) in its capacity or in fulfilling its role as Administrative Agent or
Arranger or (ii) that arise out of any act or omission on the part of the
Borrower or its Affiliates. None of the Borrower, its Subsidiaries or its
Affiliates shall have any liability for special, indirect, consequential or
punitive damages arising out of, related to or in connection

 

- 97 -



--------------------------------------------------------------------------------

with any aspect of the transactions contemplated by this Agreement or the other
Loan Documents, other than in respect of any such damages incurred or paid by an
Indemnitee to a third party. Without limiting the provisions of Section 3.11(d),
this Section 10.5(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

(c)        Reimbursement by Lenders. To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or (b)
above to be paid by it to the Administrative Agent (or any sub-agent thereof),
the L/C Issuer, the Swingline Lender, or any Related Party of any of the
foregoing, but without relieving the Borrower of its obligation to do so, each
Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), the L/C Issuer, the Swingline Lender or such Related Party, as the
case may be, such Lender’s Commitment Percentage (determined as of the time that
the applicable unreimbursed expense or indemnity payment is sought) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Commitment Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), the L/C Issuer or the Swingline
Lender, in its capacity as such or against such Related Party acting for the
Administrative Agent (or any such sub-agent), L/C Issuer or the Swingline Lender
in connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.9.

(d)        Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, the Borrower agrees that it will not assert, and hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential,
exemplary or punitive damages (as opposed to direct or actual damages) arising
out of, in connection with, or as a result of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof. No Indemnitee shall be liable for any damages arising from the
use by unintended recipients of any information or other materials distributed
by it through telecommunications, electronic or other information transmission
systems in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby.

(e)        Payments. All amounts payable under this Section 10.5 shall be due
not later than ten Business Days after demand therefor.

(f)        Survival. The agreements in this Section 10.5 and the indemnity
provisions of Section 10.2(b) shall survive the resignation of the
Administrative Agent, the L/C Issuer and the Swingline Lender, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all other Obligations hereunder.

10.6      Successors and Assigns; Participations and Assignments.

 

- 98 -



--------------------------------------------------------------------------------

(a)        Successors and Assigns Generally. This Agreement shall be binding
upon and inure to the benefit of the Borrower, the Lenders, the L/C Issuer, the
Administrative Agent and their respective successors and assigns, except that
the Borrower may not assign or transfer any of its rights or obligations under
this Agreement without the prior written consent of each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder
except (i) to an assignee in accordance with the provisions of Section 10.6(b),
(ii) by way of participation in accordance with the provisions of
Section 10.6(d), or (iii) by way of pledge or assignment of a security interest
subject to the restrictions of Section 10.6(e) (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the Lenders and the L/C Issuer) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)        Assignments by Lenders. Any Lender may at any time assign to one or
more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans
(including for purposes of this Section 10.6(b), participations in L/C
Obligations and in Swingline Loans) at the time owing to it); provided that any
such assignment shall be subject to the following conditions:

(i)        Minimum Amounts.

(1)        in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it hereunder or
in the case of an assignment to a Lender or an Affiliate of a Lender, no minimum
amount need be assigned; and

(2)        in any case not described in subsection (b)(i)(1) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld or
delayed);

(ii)      Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that

 

- 99 -



--------------------------------------------------------------------------------

this clause (ii) shall not apply to the Swingline Lender’s rights and
obligations in respect of Swingline Loans;

(iii)      Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(2) of this Section and, in
addition:

(1)        the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default under
Sections 8.1(a) or (f) has occurred and is continuing at the time of such
assignment or (y) such assignment is to a Lender or an Affiliate of a Lender,
provided that, notwithstanding this clause (y) (but subject in all cases to
clause (x)), the Borrower’s consent shall be required if a proposed assignee
does not have at least one investment grade rating from either S&P or Moody’s,
and, provided, further, that the Borrower shall be deemed to have consented to
any such assignment unless it shall object thereto by written notice to the
Administrative Agent within five (5) Business Days after having received notice
thereof;

(2)        the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Commitment if such assignment is to a Person that is not a Lender with a
Commitment or an Affiliate of such Lender with respect to such Lender; and

(3)        the consent of the L/C Issuer and the consent of the Swingline Lender
(such consent not to be unreasonably withheld or delayed).

(iv)      Assignment and Assumption. The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment. The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.

(v)      No Assignment to Certain Persons. No such assignment shall be made
(1) to the Borrower or any of the Borrower’s Affiliates or Subsidiaries, or
(2) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (2), or (3) to a natural person.

(vi)      Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative

 

- 100 -



--------------------------------------------------------------------------------

Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Commitment Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.10, 3.11, 3.12, and 10.5 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties, no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender. Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 10.6(d).

(c)        Register. The Administrative Agent, acting solely for this purpose as
a non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it (or the
equivalent thereof in electronic form) and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts (and related interest amounts) of the Loans and L/C Obligations owing
to, each Lender pursuant to the terms hereof from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as the owner of a
Loan or other obligation hereunder for all purposes of this Agreement. Any
assignment of any Loan or other obligation hereunder shall be effective only
upon appropriate entries with respect thereto being made in the Register. The
Register shall be available for inspection by the Borrower and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

- 101 -



--------------------------------------------------------------------------------

(d)        Participations. Any Lender may at any time, without the consent of,
or notice to, the Borrower, the Administrative Agent, the L/C Issuer, or the
Swingline Lender, sell participations to any Person (other than a natural
Person, a Defaulting Lender or the Borrower or any of the Borrower’s Affiliates
or Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans (including such Lender’s participations in L/C
Obligations and/or Swingline Loans) owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the L/C Issuer and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement. For the avoidance of doubt, each Lender shall be responsible for
the indemnity under Section 10.5(c) without regard to the existence of any
participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 10.1(a) that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.10, 3.11 and 3.12 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.11(f) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.13 and 3.14 as if it were an assignee under paragraph
(b) of this Section and (B) shall not be entitled to receive any greater payment
under Sections 3.10 or 3.11, with respect to any participation, than the Lender
from whom it acquired the applicable participation would have been entitled to
receive, except to the extent such entitlement to receive a greater payment both
(x) arises pursuant to Section 3.10 and (y) results from a change in
Requirements of Law (as determined in accordance with Section 3.10) that occurs
after the Participant acquired the applicable participation. Each Lender that
sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.13 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 10.7 as
though it were a Lender; provided that such Participant agrees to be subject to
Section 10.7 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as a non-fiduciary agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations or is otherwise required thereunder. The entries in the Participant
Register shall be conclusive absent

 

- 102 -



--------------------------------------------------------------------------------

manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e)        Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

10.7      Adjustments; Set-off.

(a)        If any Lender (a “benefited Lender”) shall at any time receive any
payment of all or part of its Loans, or interest thereon, or receive any
collateral in respect thereof (whether voluntarily or involuntarily, by set-off,
pursuant to events or proceedings of the nature referred to in Section 8.1(f),
or otherwise), in a greater proportion than any such payment to or collateral
received by any other Lender, if any, in respect of such other Lender’s Loans,
or interest thereon, such benefited Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Loan, or shall provide such other Lenders with the benefits of any such
collateral, or the proceeds thereof, as shall be necessary to cause such
benefited Lender to share the excess payment or benefits of such collateral or
proceeds ratably with each of the Lenders; provided that if all or any portion
of such excess payment or benefits is thereafter recovered from such benefited
Lender, such purchase shall be rescinded, and the purchase price and benefits
returned, to the extent of such recovery, but without interest.

(b)        In addition to any rights and remedies of the Lenders and the L/C
Issuer provided by law, each Lender the L/C Issuer shall have the right, upon
the occurrence and continuation of any Event of Default, without prior notice to
the Borrower, any such notice being expressly waived by the Borrower to the
extent permitted by Applicable Law, to set-off and appropriate and apply against
such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender of
such L/C Issuer or any branch or agency thereof to or for the credit or the
account of the Borrower, provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 3.15 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff. The rights of each Lender, the
L/C Issuer and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender,
the L/C Issuer or their respective Affiliates may have. Each Lender and the L/C
Issuer agrees promptly to notify the Borrower and the

 

- 103 -



--------------------------------------------------------------------------------

Administrative Agent after any such set-off and application made by such Lender;
provided that the failure to give such notice shall not affect the validity of
such set-off and application.

10.8      Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Agreement, the other Loan Documents, and any separate
letter agreements with respect to fees payable to the Administrative Agent,
Arrangers or the L/C Issuer, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Section 4.1, this Agreement shall become effective
when it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof that, when taken
together, bear the signatures of each of the other parties hereto. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile or
other electronic imaging means (e.g., “pdf” or “tif”) shall be effective as
delivery of a manually executed counterpart of this Agreement.

10.9      Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

10.10      Integration. This Agreement, the other Loan Documents and any
separate letter agreements with respect to fees payable to the Administrative
Agent or the Arrangers, represent the agreement of the Borrower, the
Administrative Agent and the Lenders with respect to the subject matter hereof,
and there are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.

10.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

10.12    Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably
and unconditionally:

(a)        submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
non-exclusive general jurisdiction of the Courts of the State of New York
sitting in New York County, the courts of the United States of America for the
Southern District of New York, and appellate courts from any thereof;

(b)        consents that any such action or proceeding may be brought in (or
removed to) such courts and waives any objection that it may now or hereafter
have to the venue of any such action or proceeding in any such court or that
such action or proceeding was brought in an inconvenient court and agrees not to
plead or claim the same;

 

- 104 -



--------------------------------------------------------------------------------

(c)        agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower at its
address determined pursuant to Section 10.2(a) or at such other address of which
the Administrative Agent shall have been notified pursuant thereto;

(d)        agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and

(e)        waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

10.13      Acknowledgements. The Borrower hereby acknowledges that:

(a)        it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;

(b)        none of the Administrative Agent, any Arranger, any Lender or the L/C
Issuer has any fiduciary relationship with or duty to the Borrower arising out
of or in connection with this Agreement or any other Loan Document, and the
relationship between the Arrangers, the Administrative Agent and the Lenders, on
one hand, and the Borrower, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

(c)        no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

Without limiting the foregoing provisions of this Section 10.13, the Borrower
acknowledges that (i) it is capable of evaluating and understanding, and
understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) in connection with the
process leading to such transactions, the Arrangers, the Administrative Agent
and the Lenders are and have been acting solely as a principal and none is a
financial advisor, an agent or a fiduciary for the Borrower or any of its
Affiliates; (iii) neither the Administrative Agent, any Arranger nor any Lender
has assumed or will assume an advisory, agency or fiduciary responsibility to
the Borrower or any of its Affiliates with respect to the transactions
contemplated hereby; (iv) neither the Administrative Agent, any Arranger nor any
Lender has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except as expressly set forth herein or
in another Loan Document; (v) the Administrative Agent, the Arrangers, the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and neither the Administrative Agent, any Arranger nor any
Lender has any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (vi) neither the Administrative
Agent, any Arranger nor any Lender has provided or will provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby and the Borrower has consulted with its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate
in connection herewith. The

 

- 105 -



--------------------------------------------------------------------------------

Borrower hereby agrees that it will not claim that any of the Administrative
Agent, Arrangers and the Lenders has rendered advisory services of any nature or
respect or owes a fiduciary or similar duty to the Borrower, in connection with
any transactions contemplated hereby. In furtherance of the foregoing, the
Borrower waives and releases, to the fullest extent permitted by law, any claim
that it may have against the Administrative Agent, any Arranger or any Lender
for any breach or alleged breach of any agency or fiduciary duty.

10.14    WAIVERS OF JURY TRIAL. TO THE EXTENT PERMITTED BY LAW, THE BORROWER,
THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

10.15    Confidentiality. Each of the Administrative Agent, the Lenders and the
L/C Issuer agrees to maintain the confidentiality of the Information (as defined
below) solely for the purpose of consummating the transactions contemplated by,
or incidental to, this Agreement and for underwriting other credit products
(x) proposed to be offered to the Borrower or (y) requested by the Borrower or
any Subsidiary and, in each case, agrees to maintain the confidentiality of the
Information, except that Information may be disclosed (a) to its Affiliates, to
its auditors and to its other Related Parties (it being understood that the
Persons to whom such disclosure is made will be informed of the confidential
nature of such Information and instructed to keep such Information
confidential), (b) to the extent required or requested by any regulatory
authority purporting to have jurisdiction over such Person or its Related
Parties (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process,
provided that the Administrative Agent, such Lender or the L/C Issuer, as
applicable, agrees that it will promptly notify the Borrower unless such
notification is prohibited by law, rule or regulation (as reasonably determined
by such applicable disclosing party), (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to a confidentiality agreement substantially in the form of Exhibit E, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement or any
Eligible Assignee invited to be a Lender pursuant to Section 2.3 or (ii) any
actual or prospective party (or its Related Parties) to any swap, derivative or
other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided hereunder or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
application, issuance, publishing and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder,
(h) with the consent of the Borrower or (i) to the extent such Information
(x) is or becomes publicly available other than as a result of a breach of this
Section, (y) is or becomes available to the Administrative Agent, any Lender,
the L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower (so long as such source is not known to
the Administrative Agent, such Lender, or the L/C Issuer to be bound by
confidentiality obligations to the Borrower or its Subsidiaries) or (z) is
independently

 

- 106 -



--------------------------------------------------------------------------------

discovered or developed by a party hereto without utilizing any Information
received from the Borrower or violating the terms of this Section 10.7. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and publicly available information about this Agreement to market
data collectors, such as league table, or other similar service providers to the
lending industry.

For purposes of this Section, “Information” means all information received from
the Borrower or any Subsidiary thereof relating to the Borrower or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by the Borrower or any
Subsidiary thereof. Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information, but in any event with no less than a
reasonable degree of care.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
Applicable Law, including United States federal and state securities laws.

10.16    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any credit extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.

10.17    USA Patriot Act. Each Lender that is subject to the PATRIOT Act and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the PATRIOT Act, it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the PATRIOT Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender reasonably requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the PATRIOT Act and, to the extent the Borrower
qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation, the Beneficial Ownership Regulation.

10.18    Electronic Execution of Assignments and Certain Other Documents. The
words “execute,” “execution,” “signed,” “signature,” and words of like import in
or related to any

 

- 107 -



--------------------------------------------------------------------------------

document to be signed in connection with this Agreement and the transactions
contemplated hereby (including without limitation Assignment and Assumptions,
amendments or other modifications, any Borrowing Notice, Swingline Loan Notice,
Conversion/Continuation Notice, Letter of Credit Application, waivers and
consents) shall be deemed to include electronic signatures, the electronic
matching of assignment terms and contract formations on electronic platforms
approved by the Administrative Agent, or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act; provided that notwithstanding anything contained herein to the contrary the
Administrative Agent is under no obligation to agree to accept electronic
signatures in any form or in any format unless expressly agreed to by the
Administrative Agent pursuant to procedures approved by it; provided further
without limiting the foregoing, upon the request of the Administrative Agent,
any electronic signature shall be promptly followed by such manually executed
counterpart.

10.19    Judgment Currency. If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
the Borrower (or to any other Person who may be entitled thereto under
Applicable Law).

10.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Solely to the extent any Lender or L/C Issuer that is an EEA Financial
Institution is a party to this Agreement and notwithstanding anything to the
contrary in any Loan Document or in any other agreement, arrangement or
understanding among any such parties, each party hereto acknowledges that any
liability of any Lender or L/C Issuer that is an EEA Financial Institution
arising under any Loan Document, to the extent such liability is unsecured, may
be subject to the write-down and conversion powers of an EEA Resolution
Authority and agrees and consents to, and acknowledges and agrees to be bound
by:

 

- 108 -



--------------------------------------------------------------------------------

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender or L/C Issuer that is an EEA Financial Institution;
and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)        a reduction in full or in part or cancellation of any such liability;

(ii)        a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; and

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.21    Amendment and Restatement of Existing Credit Agreement. On the Closing
Date this Agreement shall amend, restate and supersede the Existing Credit
Agreement in its entirety, except as provided in this Section 10.21, and the
Commitments (as defined in the Existing Credit Agreement) shall be terminated.
On the Closing Date, the rights and obligations of the parties evidenced by the
Existing Credit Agreement shall be evidenced by this Agreement and the other
Loan Documents and shall not in any event be terminated, extinguished or
annulled but shall hereafter be governed by this Agreement and the other Loan
Documents. All references to the Existing Credit Agreement in any Loan Document
or other document or instrument delivered in connection therewith shall be
deemed to refer to this Agreement and the provisions hereof. Nothing contained
herein shall be construed as a novation of the “Obligations” outstanding under
and as defined in the Existing Credit Agreement, which shall remain in full
force and effect, except as modified hereby.

[Signature Pages Follow]

 

- 109 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

AFFILIATED MANAGERS GROUP, INC.

By:  

 

/s/ Jay C. Horgen

 

Name: Jay C. Horgen

  Title: Chief Financial Officer and Treasurer

 

 

[AMG – Signature Page to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Administrative Agent,

By:  

 

/s/ Felicia Brinson

 

Name: Felicia Brinson

 

Title: Assistant Vice President

 

 

[AMG – Signature Page to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as a Lender, Swingline Lender and L/C Issuer

By:  

 

/s/ Rodney Beeks

 

Name: Rodney Beeks

 

Title: Associate

 

 

[AMG – Signature Page to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

Citizens Bank, N.A.,

as a Lender

By:  

 

/s/ Michael K. Makaitis

 

Name: Michael K. Makaitis

 

Title: Senior Vice President

 

 

[AMG – Signature Page to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

MUFG Bank, Ltd.,

as a Lender

By:  

 

/s/ Rajiv Ranjan

 

Name: Rajiv Ranjan

 

Title: Vice President

 

 

[AMG – Signature Page to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

BARCLAYS BANK PLC,

as a Lender

By:  

 

/s/ Ronnie Glenn

 

Name: Ronnie Glenn

 

Title: Director

 

 

[AMG – Signature Page to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

Citibank, N.A.,

as a Lender

By:

 

/s/ Erik Andersen

 

Name: Erik Andersen

 

Title: Vice President

 

 

[AMG – Signature Page to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A.,

as a Lender

By:  

 

/s/ Kenise Henry Larmond

 

Name: Kenise Henry Larmond

 

Title: Vice President

 

 

[AMG – Signature Page to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

Royal Bank of Canada,

as a Lender

By:  

 

/s/ Alex Figueroa

 

Name: Alex Figueroa

 

Title: Authorized Signatory

 

 

[AMG – Signature Page to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

Wells Fargo Bank, N.A.,

as a Lender

By:  

 

/s/ Geneviéve Piché

 

Name: Geneviéve Piché

 

Title: Managing Director

 

 

[AMG – Signature Page to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

DEUTSCHE BANK AG NEW YORK BRANCH, as a Lender By:    

/s/ Virginia Cosenza

  Name: Virginia Cosenza   Title: Vice President By:  

/s/ Douglas Darman

  Name: Douglas Darman   Title: Director

 

 

[AMG – Signature Page to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A.,

as a Lender

By:  

 

/s/ Michael King

 

Name: Michael King

 

Title: Authorized Signatory

 

 

[AMG – Signature Page to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:    

/s/ Michael Ugliarolo

  Name: Michael Ugliarolo   Title: Vice President

 

 

[AMG – Signature Page to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:    

/s/ Yadilsa Fernandez

  Name: Yadilsa Fernandez   Title: Vice President

 

 

[AMG – Signature Page to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

The Huntington National Bank,

as a Lender

By:  

 

/s/ Jared Shaner

 

Name: Jared Shaner

 

Title: Vice President

 

 

[AMG – Signature Page to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ Daniel J. Boote

  Name: Daniel J. Boote   Title: Senior Vice President

 

 

[AMG – Signature Page to Amended and Restated Revolving Credit Agreement]



--------------------------------------------------------------------------------

ANNEX I

PRICING GRID FOR REVOLVING CREDIT FACILITY

 

Pricing    

Level    

  

Debt Rating

S&P/Moody’s/Fitch    

   Applicable Margin for    
Eurodollar Loans   Applicable Margin For    
ABR and Swingline
Loans   Applicable Margin for  
Letters of Credit   Commitment Fee Rate  

1

   ³ A+/A1/A+    0.875%   0.000%   0.875%   0.080%

2

   A/A2/A    0.975%   0.000%   0.975%   0.100%

3

   A-/A3/A-    1.100%   0.100%   1.100%   0.125%

4

   BBB+/Baa1/BBB+    1.250%   0.250%   1.250%   0.150%

5

   £ BBB/Baa2/BBB    1.500%   0.500%   1.500%   0.200%

Initially, the Applicable Margin shall be determined based upon the Debt Rating
specified in the certificate delivered pursuant to Section 5.1(c). Thereafter,
each change in the Applicable Margin resulting from a publicly announced change
in the Debt Rating shall be effective during the period commencing on the date
of the public announcement thereof and ending on the date immediately preceding
the effective date of the next such change.

 



--------------------------------------------------------------------------------

SCHEDULE I

LENDER COMMITMENTS

 

Lender           Commitment                 Commitment Percentage      

BANK OF AMERICA, N.A.

  $125,000,000   10.000000000%

CITIZENS BANK, N.A.

  $125,000,000   10.000000000%

MUFG BANK, LTD.

  $125,000,000   10.000000000%

BARCLAYS BANK PLC

  $100,000,000   8.000000000%

CITIBANK, N.A.

  $100,000,000   8.000000000%

JPMORGAN CHASE BANK, N.A.

  $100,000,000   8.000000000%

ROYAL BANK OF CANADA

  $100,000,000   8.000000000%

WELLS FARGO BANK, NATIONAL ASSOCIATION

  $100,000,000   8.000000000%

DEUTSCHE BANK AG NEW YORK BRANCH

  $75,000,000   6.000000000%

MORGAN STANLEY BANK, N.A.

  $75,000,000   6.000000000%

U.S. BANK NATIONAL ASSOCIATION

  $75,000,000   6.000000000%

THE BANK OF NEW YORK MELLON

  $50,000,000   4.000000000%

THE HUNTINGTON NATIONAL BANK

  $50,000,000   4.000000000%

THE NORTHERN TRUST COMPANY

  $50,000,000   4.000000000%          

Total

  $1,250,000,000   100.000000000%



--------------------------------------------------------------------------------

SCHEDULE 4.1

FINANCIAL CONDITION

None, except for any liabilities, sales, transfers, dispositions, purchases and
acquisitions disclosed on the Borrower’s Forms 10-Q for the fiscal quarters
ended March 31, 2018, June 30, 2018 and September 30, 2018 filed with the
Securities and Exchange Commission.



--------------------------------------------------------------------------------

SCHEDULE 4.2

CERTAIN CHANGES

None.



--------------------------------------------------------------------------------

SCHEDULE 4.11

SUBSIDIARIES

(in alphabetical order)

216 Acquisition, LLC, a Delaware limited liability company

4444582 Canada Inc., a Canada corporation

Abacos Atlantic Holdings Ltd., a Bahamas international business company

Affiliated Managers Group (Asia) Limited, a Cayman Islands exempted company

Affiliated Managers Group (Hong Kong) Limited, a limited company incorporated in
Hong Kong

Affiliated Managers Group (Ireland) Limited, an Ireland private company

Affiliated Managers Group Limited, a limited company incorporated in the United
Kingdom

Affiliated Managers Group Pty Ltd, a limited company incorporated in Australia

Affiliated Managers Group (Switzerland) AG, a company incorporated in
Switzerland

AKH Holdings LLC, a Delaware limited liability company

AMG 2014 Capital LLC, a Delaware limited liability company

AMG Andros Holdings Ltd., a Bahamas international business company

AMG Arrow Holdings Ltd., a Bahamas international business company

AMG Atlantic Holdings Ltd., a Bahamas international business company

AMG Boston Holdings, LLC, a Delaware limited liability company

AMG CA Holdings Corp., a New Jersey corporation

AMG CA Holdings, LLC, a Delaware limited liability company

AMG CA Holdings LP, a Delaware limited partnership

AMG Canada Corp., a Nova Scotia corporation

AMG Canada Holdings LLC, a Delaware limited liability company

AMG Cipher Holdings, LLC, a Delaware limited liability company

AMG Conception Holdings 1 Ltd., a Bahamas international business company

AMG Conception Holdings 3 Ltd., a Bahamas international business company

AMG CVC Holdings LLC, a Delaware limited liability company

AMG Distributors, Inc., a Delaware corporation

AMG Edison Holdings, LLC, a Delaware limited liability company

AMG FCMC Holdings, LLC, a Delaware limited liability company

AMG Funds LLC, a Delaware limited liability company

AMG Gamma Holdings Ltd., a Bahamas international business company

AMG Genesis, LLC, a Delaware limited liability company

AMG Global, Inc., a Delaware corporation

AMG Gotham Holdings, LLC, a Delaware limited liability company

AMG GWK Holdings, LLC, a Delaware limited liability company

AMG, Inc., a Delaware corporation

AMG New York Holdings Corp., a Delaware corporation

AMG Northeast Holdings, Inc., a Delaware corporation

AMG Northeast Investment Corp., a Delaware corporation

AMG PA Holdings Partnership, a Delaware general partnership

AMG PFM Holdings LP, a Delaware limited partnership

AMG Plymouth UK Holdings (1) Limited, a limited company incorporated in England
and Wales

AMG Properties LLC, a Delaware limited liability company

AMG Renaissance Holdings LLC, a Delaware limited liability company

AMG SA Holdings Proprietary Limited, a limited liability private company
incorporated in South Africa

AMG SSAM Holdings, LLC, a Delaware limited liability company

AMG TBC, LLC, a Delaware limited liability company

AMG UK Holdings Ltd., a Bahamas international business company

AMG Wealth Partners, LP, a Delaware limited partnership

AMG WF Holdings LLC, a Delaware limited liability company

AMG Windermere Holdings Ltd., a Bahamas international business company

AMG WP GP Holdings Corp., a Delaware corporation



--------------------------------------------------------------------------------

AMG WP LP Holdings, LLC, a Delaware limited liability company

AMG/FAMI Investment Corp., a Nova Scotia corporation

AMG/Midwest Holdings, Inc., a Delaware corporation

AMG/Midwest Holdings, LLC, a Delaware limited liability company

AMG/North America Holding Corp., a Delaware corporation

Arrow Acquisition LLC, a Delaware limited liability company

Arrow Bidco Limited, a limited company incorporated in the United Kingdom

Artemis Asset Management Limited, a limited company incorporated in the United
Kingdom

Artemis Fund Managers Limited, a limited company incorporated in the United
Kingdom

Artemis Investment Management LLP, a United Kingdom limited liability
partnership

Artemis Strategic Asset Management Limited, a limited company incorporated in
the United Kingdom

Baker Street Advisors LLC, a Delaware limited liability company

Bimini Atlantic Holdings Ltd., a Bahamas international business company

BMCM Acquisition, LLC, a Delaware limited liability company

Bowman Partners GP Co., a Cayman Islands exempted company

Catalyst Acquisition II, Inc., a Delaware corporation

Channel Ventures GP Limited, a Cayman Islands exempted company

Chicago Acquisition, LLC, a Delaware limited liability company

Chicago Equity Partners, LLC, a Delaware limited liability company

CML Holdings LLC, a Cayman Islands limited liability company

CPEG-Pantheon GP Limited, a Scotland company

CVC Holdings LLC, a Cayman Islands limited liability company

El-Train Acquisition LLC, a Delaware limited liability company

Empire Acquisition (WP), LLC, a Delaware limited liability company

FA (WY) Acquisition Company, Inc., a Delaware corporation

FCMC Holdings LLC, a Delaware limited liability company

FIAMI Production Management Services 2001 Inc., a Canada corporation

First Asset Capital Management (III) Inc., an Ontario corporation

First Quadrant, L.P., a Delaware limited partnership

Foyston, Gordon & Payne Inc., a Canada corporation

Frontier Capital Management Company, LLC, a Delaware limited liability company

GCP Acquisition LLC, a Delaware limited liability company

GE Asia GP, LLC, a Delaware limited liability company

Genesis Asset Managers, LLP, a Delaware limited liability partnership

Gotham Acquisition GP, LLC, a Delaware limited liability company

Gotham Acquisition LP, LLC, a Delaware limited liability company

GW&K Investment Management, LLC, a Delaware limited liability company

Harding Loevner LP, a Delaware limited partnership

Harding Loevner (UK) Limited, a UK limited company

HWL Holdings Corp., a Delaware corporation

IIM Acquisition LP, a Delaware limited partnership

J.M. Hartwell Limited Partnership, a Delaware limited partnership

Klee Asia I GP, LLC, a Delaware limited liability company

Klee Europe I GP, LLC, a Delaware limited liability company

Klee Europe II GP, LLC, a Delaware limited liability company

Klee USA I GP, LLC, a Delaware limited liability company

Life Investors of Korea GP, LLC, a Delaware limited liability company

LTEIP 2011 GP Holdings Corp., a Delaware corporation

LTEIP GP Holdings, LLC, a Delaware limited liability company

LTEIP LP Holdings, LLC, a Delaware limited liability company

Monteverdi GP Limited, a limited company incorporated in Scotland

myCIO Wealth Partners, LLC, a Delaware limited liability company

Odin GP, LLC, a Delaware limited liability company

Pantheon 2015-K GP, Ltd., a Cayman Islands exempted company

Pantheon Access GP, Ltd., a Cayman Islands exempted company

Pantheon Access GP S.à.r.l., a Grand Duchy of Luxembourg company



--------------------------------------------------------------------------------

Pantheon Access Korea GP, Ltd., a Cayman Islands exempted company

Pantheon Access US GP, LLC, a Delaware limited liability company

Pantheon Birkin GP LLC, a Delaware limited liability company

Pantheon BVK 2014 GP, LLC, a Delaware limited liability company

Pantheon BVK 2018 GP, LLC, a Delaware limited liability company

Pantheon BVK GP, LLC, a Delaware limited liability company

Pantheon Capital (Asia) Limited, a limited company incorporated in Hong Kong

Pantheon Capital Partners GP, LLC, a Delaware limited liability company

Pantheon CK SPV GP, LLC, a Delaware limited liability company

Pantheon Concipio GP, LLC, a Delaware limited liability company

Pantheon CV (Cayman) GP, Ltd., a limited company incorporated in the Cayman
Islands

Pantheon Donald GP, LLC, a Delaware limited liability company

Pantheon Duo BidCo GP, LLC, a Delaware limited liability company

Pantheon – Flying Fox GP, LLC, a Delaware limited liability company

Pantheon Friar Holdings, Ltd., a Cayman Islands exempted company

Pantheon Gateway MSouth SPV GP, LLC, a Delaware limited liability company

Pantheon G Infrastructure Holdings GP, Ltd., a Cayman Islands exempted company

Pantheon Global Co-Investment Opportunities GP Ltd, a Cayman Islands exempted
company

Pantheon Global Co-Investment WGP GP, Ltd., a Cayman Islands company

Pantheon GP Limited, a limited company incorporated in England and Wales

Pantheon GT GP, LLC, a Delaware limited liability company

Pantheon GT Holdings, GP, a Cayman Islands exempted company

Pantheon (Guernsey) GP Limited, a limited company incorporated in Guernsey

Pantheon – HK Project Universe GP, LLC, a Delaware limited liability company

Pantheon HO GP, LLC, a Delaware limited liability company

Pantheon HO Holdings, GP, a Cayman Islands exempted company

Pantheon Holdings Limited, a limited company incorporated in England and Wales

Pantheon Industriens GP, LLC, a Delaware limited liability company

Pantheon Industriens II GP, LLC, a Delaware limited liability company

Pantheon Infrastructure GP Ltd., a Cayman Islands exempted company

Pantheon – Ista Co-Investment, GP, LLC, a Delaware limited liability company

Pantheon Korea Inc., a company incorporated in Korea

Pantheon KP GT Strategic Private Investments GP, LLC, a Delaware limited
liability company

Pantheon KP KFH Strategic Private Investments GP, LLC, a Delaware limited
liability company

Pantheon KSA GP, LLC, a Delaware limited liability company

Pantheon KSA (Guernsey) GP Limited, a Guernsey limited company

Pantheon Lille GP Limited, a limited company incorporated in Scotland

Pantheon Lincoln Brook GP, LLC, a Delaware limited liability company

Pantheon Lux GP S.à.r.l., a Grand Duchy of Luxembourg company

Pantheon Maury GP, LLC, a Delaware limited liability company

Pantheon (Midway) GP, LLC, a Delaware limited liability company

Pantheon Multi-Strategy Program 2014 US GP, LLC, a Delaware limited liability
company

Pantheon NPS GP, LLC, a Delaware limited liability company

Pantheon OPERS GP, LLC, a Delaware limited liability company

Pantheon Partners Participation GP, LLC, a Delaware limited liability company

Pantheon PGCO GP, LLC, a Delaware limited liability company

Pantheon Psagot GP, Ltd., a Cayman Islands limited company

Pantheon PSI GP, LLC, a Delaware limited liability company

Pantheon RAO GP, LLC, a Delaware limited liability company

Pantheon Real Assets GT GP, LLC, a Delaware limited liability company

Pantheon Real Assets HO GP, LLC, a Delaware limited liability company

Pantheon Red Oak, LLC, a Delaware limited liability company

Pantheon REX GP, LLC, a Delaware limited liability company

Pantheon SCERS SIRF MM, LLC, a Delaware limited liability company

Pantheon Securities LLC, a Delaware limited liability company

Pantheon Standard GP, LLC, a Delaware limited liability company



--------------------------------------------------------------------------------

Pantheon UK General Partner 2 Limited, a limited company incorporated in England
and Wales

Pantheon UK General Partner Limited, a limited company incorporated in England
and Wales

Pantheon (UK) GP LLP, a limited liability partnership formed in Scotland

Pantheon (US) LLC, a Delaware limited liability company

Pantheon VA-Infrastructure II GP, LLC, a Delaware limited liability company

Pantheon/VA NRP GP, LLC, a Delaware limited liability company

Pantheon Ventures (Asia) Limited, a Cayman Islands exempted company

Pantheon Ventures (Guernsey) Limited, a Guernsey limited company

Pantheon Ventures (HK) LLP, an England and Wales limited liability partnership

Pantheon Ventures (Ireland) Designated Activity Company, an Ireland designated
activity company

Pantheon Ventures (Scotland) GP Limited, a limited company incorporated in
Scotland

Pantheon Ventures (UK) LLP, an England and Wales limited liability partnership

Pantheon Ventures (US) Holdings LLP, a Delaware limited liability partnership

Pantheon Ventures (US) LP, a Delaware limited partnership

Pantheon Ventures Inc., a California corporation

Pantheon Ventures Limited, a limited company incorporated in England and Wales

Pantheon Volt GP, LLC, a Delaware limited liability company

Pantheon Zeus GP, Ltd., a Cayman Islands company

Papillon GP, LLC, a Delaware limited liability company

PASIA V GP Limited, a limited company incorporated in Guernsey

PASIA VI GP, LLC, a Delaware limited liability company

PEAF VI GP, LLC, a Delaware limited liability company

PEMF (ex-Asia) GP, LLC, a Delaware limited liability company

PEURO IV GP, LLC, a Delaware limited liability company

PEURO V GP Limited, a limited company incorporated in Guernsey

PEURO VI GP Limited, a limited company incorporated in Guernsey

PEURO VII GP Limited, a limited company incorporated in Guernsey

PFM Acquisition LP, a Delaware limited partnership

PGCO II GP, LLC, a Delaware limited liability company

PGCO III GP, LLC, a Delaware limited liability company

PGCO IV GP S.à.r.l., a Grand Duchy of Luxembourg company

PGIF GP, LLC, a Delaware limited liability company

PGIF GP Limited, a limited company incorporated in Guernsey

PGIF II GP, LLC, a Delaware limited liability company

PGIF III GP, Ltd., a Cayman Islands exempted company

PGIF II Lux GP S.à.r.l., a Grand Duchy of Luxembourg company

PGIH – Holte GP, LLC, a Delaware limited liability company

PGIH – Shades GP, LLC, a Delaware limited liability company

PGInfra GP (Cayman), Ltd., a Cayman Islands company

PGSF II GP, LLC, a Delaware limited liability company

PGSF III GP Limited, a limited company incorporated in Guernsey

PGSF III GP, LLC, a Delaware limited liability company

PGSF IV GP, LLC, a Delaware limited liability company

PGSF V GP, LLC, a Delaware limited liability company

PGSF VI Feeder GP, LLC, a Delaware limited liability company

PGSF VI GP S.à.r.l., a Grand Duchy of Luxembourg company

PGSH GP, LLC, a Delaware limited liability company

PGSH II GP, LLC, a Delaware limited liability company

PREMIUM Private Debt I General Partner S.à.r.l., a Grand Duchy of Luxembourg
company

PREMIUM Private Equity VI General Partner S.à.r.l., a Grand Duchy of Luxembourg
company

PREMIUM Private Equity VII General Partner S.à.r.l., a Grand Duchy of Luxembourg
company

Prides Crossing Holdings LLC, a Delaware limited liability company

PUSA VI GP, LLC, a Delaware limited liability company

PUSA VII GP, LLC, a Delaware limited liability company

PUSA VIII GP, LLC, a Delaware limited liability company

PUSA IX Feeder GP Limited, a limited company incorporated in England and Wales



--------------------------------------------------------------------------------

PUSA IX GP, LLC, a Delaware limited liability company

PUSA SFP IX GP, LLC, a Delaware limited liability company

PVP II GP, LLC, a Delaware limited liability company

Red Mile Syndication Inc., an Ontario corporation

River Road Asset Management, LLC, a Delaware limited liability company

RRAM Acquisition, LLC, a Delaware limited liability company

SCP GP, LLC, a Delaware limited liability company

SouthernSun Asset Management, LLC, a Delaware limited liability company

SouthernSun Asset Management (UK) Ltd., a limited company incorporated in
England and Wales

Squam Acquisition GP, LLC, a Delaware limited liability company

Squam Acquisition LP, LLC, a Delaware limited liability company

SSAM Acquisition, LLC, a Delaware limited liability company

Systematic Financial Management, L.P., a Delaware limited partnership

The Renaissance Group LLC, a Delaware limited liability company

Third Avenue Holdings Delaware LLC, a Delaware limited liability company

Third Avenue Management LLC, a Delaware limited liability company

TimesSquare Capital Management, LLC, a Delaware limited liability company

TimesSquare Manager Member, LLC, a Delaware limited liability company

Titan NJ GP Holdings, Inc., a Delaware corporation

Titan NJ LP Holdings, LLC, a Delaware limited liability company

TMF Corp., a Delaware corporation

Topspin Acquisition, LLC, a Delaware limited liability company

Trident NYC Acquisition, LLC, a Delaware limited liability company

Trilogy Global Advisors International LLP, a limited liability partnership
incorporated in the United Kingdom

Trilogy Global Advisors UK Holdings Limited, a limited company incorporated in
the United Kingdom

Trilogy Global Advisors, LP, a Delaware limited partnership

Tweedy, Browne Company LLC, a Delaware limited liability company

Union Acquisition, LLC, a Delaware limited liability company

VAM Bidco Limited, a private UK limited company

Veritable, LP, a Delaware limited partnership

Veritas Asset Management (Asia) Limited, a Hong Kong company

Veritas Asset Management LLP, a UK limited liability partnership

Watson Acquisition, LLC, a Delaware limited liability company

Welch & Forbes LLC, a Delaware limited liability company

Windermere Cayman LP, a Cayman Islands exempted limited partnership

WP Group, LLC, a Delaware limited liability company

Yacktman Asset Management LP, a Delaware limited partnership



--------------------------------------------------------------------------------

SCHEDULE 10.2

ADDRESSES

BORROWER:

Affiliated Managers Group, Inc.

777 South Flagler Drive

West Palm Beach, Florida 33401

Attention: Chief Financial Officer

Website Address: www.amg.com

with a copy to:

Affiliated Managers Group, Inc.

600 Hale Street

P.O. Box 1000

Prides Crossing, Massachusetts 01965

Attention: General Counsel

Website Address: www.amg.com

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

101 N. Tryon Street

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attention: Eileen Deacon

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

135 S. LaSalle Street

Mail Code: IL4-135-09-61

Chicago, IL 60603

Attention: Felicia Brinson

L/C ISSUER:

Bank of America, N.A.

1 Fleet Way

Scranton, PA 18507

Attention: Michael Grizzanti



--------------------------------------------------------------------------------

SWINGLINE LENDER:

Bank of America, N.A.

101 N. Tryon Street

Mail Code: NC1-001-05-46

Charlotte, NC 28255-0001

Attention: Eileen Deacon



--------------------------------------------------------------------------------

EXHIBIT A TO

CREDIT AGREEMENT

FORM OF NOTE

[Date]

FOR VALUE RECEIVED, the undersigned, Affiliated Managers Group, Inc., a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
_________ (the “Lender”), in the currency in which such Loan is denominated and
in Same Day Funds at the Administrative Agent’s Office for such currency, on the
Termination Date the aggregate unpaid principal amount of all Loans made by the
Lender to the Borrower pursuant to the Credit Agreement referred to below. The
Borrower further agrees to pay interest (in the currency in which the underlying
Loan is denominated and in Same Day Funds at the Administrative Agent’s Office
for such currency) on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in the Credit Agreement.

If any amount is not paid in full when due hereunder, such unpaid amount shall
bear interest, to be paid upon demand, from the due date thereof until the date
of actual payment (and before as well as after judgment) computed at the per
annum rate set forth in the Credit Agreement.

The Lender is authorized to record in its records, or on the schedules annexed
hereto, the date, Type, amount and currency of each Loan made by it pursuant to
the Credit Agreement and the date and amount of each payment or prepayment of
principal thereof, each continuation thereof, each conversion of all or a
portion thereof to the other Type and, in the case of a Eurodollar Loan, the
length of each Interest Period with respect thereto. Each such recordation shall
constitute prima facie evidence of the accuracy of the information recorded. The
failure to make any such recordation shall not affect the obligations of the
Borrower in respect of any such Loan.

This Note (a) is one of the Notes referred to in the Amended and Restated Credit
Agreement dated as of January 18, 2019 (as amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”) among the
Borrower, the Lender, various other financial institutions, and Bank of America,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer, (b) is subject
to the provisions of the Credit Agreement and (c) is subject to optional and
mandatory prepayment in whole or in part as provided in the Credit Agreement.

Upon the occurrence of any Event of Default, all amounts then remaining unpaid
on this Note may become, or may be declared to be, immediately due and payable,
all as provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

 

A-1



--------------------------------------------------------------------------------

Unless otherwise defined herein, capitalized terms used but not defined herein
shall have the respective meanings given to them in the Credit Agreement.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK.

 

AFFILIATED MANAGERS GROUP, INC.

By:

 

                                         

 

Name:

 

Title:

 

A-2



--------------------------------------------------------------------------------

Schedule A

to Note

LOANS, CONVERSIONS AND REPAYMENTS OF ABR LOANS

 

Date         Amount of ABR    
Loans 

Amount

Converted to 

ABR Loans 

Amount of   

Principal of ABR   
Loans Repaid   

Amount of ABR   

Loans Converted   

to 

Eurodollar Loans   

Unpaid Principal   

Balance of ABR   

Loans 

Notation 

Made By 

    

    

    

    

    

    

    

    

    

    

    

    

    

 

A-3



--------------------------------------------------------------------------------

Schedule B

to Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date   

Amount and     
Currency of     

Eurodollar   

Loans 

  

Amount   

Converted to   

Eurodollar   

Loans 

  

Interest Period 

and Eurodollar 

Rate with 

Respect Thereto 

  

Amount of 

Principal of 

Eurodollar 

Loans Repaid 

  

Amount of 

Eurodollar 

Loans 

Converted to 

ABR Loans 

  

Unpaid 

Principal 

Balance of 

Eurodollar 

Loans 

  

Notation 

Made By 

    

                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
                                                                              
    

 

A-4



--------------------------------------------------------------------------------

EXHIBIT B TO

CREDIT AGREEMENT

FORM OF BORROWER CERTIFICATE

AFFILIATED MANAGERS GROUP, INC.

January 18, 2019

Pursuant to Section 5.1(c) of the Amended and Restated Credit Agreement dated as
of the date hereof (the “Agreement;” capitalized terms defined therein being
used herein as therein defined) among Affiliated Managers Group, Inc., a
Delaware corporation (the “Borrower”), various financial institutions and Bank
of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer, the
undersigned Responsible Officer of the Borrower hereby certifies, in his
capacity as such and not individually, as follows:

1.        The representations and warranties of the Borrower set forth in the
Agreement and each of the other Loan Documents to which the Borrower is a party
or which are contained in any certificate or financial statement furnished by or
on behalf of the Borrower pursuant to or in connection with any Loan Document
are true and correct in all material respects on and as of the date hereof with
the same effect as if made on the date hereof, except for representations and
warranties stated to relate to a specific earlier date, in which case such
representations and warranties were true and correct in all material respects as
of such earlier date.

2.        Exhibit A hereto sets forth all consents or authorizations of, filings
with, notices to or other acts by or in respect of any Governmental Authority or
any other Person required in connection with the execution, delivery,
performance, validity or enforceability of the Agreement and the other Loan
Documents and such consents, authorizations and filings are in full force and
effect on the date hereof.

3.        No Default has occurred and is continuing as of the date hereof or
would result from the making of the Loans on the date hereof.

4.        Since December 31, 2017, there has been no event or condition which
has had or could reasonably be expected to have, either individually or in the
aggregate, a Material Adverse Effect.

5.        There are no liquidation or dissolution proceedings pending or to my
knowledge threatened against the Borrower, nor has any other event occurred
materially adversely affecting or to my knowledge threatening the continued
corporate existence of the Borrower after the date hereof.

6.        The Debt Rating of the Borrower on the date hereof is [Reserved] by
Moody’s and [Reserved] by S&P.

 

B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has hereto set his name as of the date first
set forth above.

 

AFFILIATED MANAGERS GROUP, INC.

By:

 

            

 

Name:

 

Title:

 

B-2



--------------------------------------------------------------------------------

EXHIBIT C TO

CREDIT AGREEMENT

FORM OF OPINION OF BORROWER’S COUNSEL

Please see attached.



--------------------------------------------------------------------------------

January 18, 2019                                

Bank of America, N.A., as Administrative Agent

  under the Credit Agreement, as hereinafter

  defined (in such capacity, the “Administrative Agent”)

      and

The Lenders and L/C Issuers listed on Schedule I hereto

 

  Re:

Amended and Restated Credit Agreement, dated as of January 18, 2019

      

(the “Credit Agreement”), among Affiliated Managers Group, Inc., a

      

Delaware corporation (the “Company”), the lending institutions

      

identified in the Credit Agreement (the “Lenders”) and the

      

Administrative Agent

Ladies and Gentlemen:

We have acted as counsel to the Company in connection with the preparation,
execution and delivery of the following documents:

(i)         the Credit Agreement; and

(ii)        each of the Notes issued on the date hereof (collectively, the
“Notes”).

The Credit Agreement and the Notes are collectively referred to herein as the
“Credit Documents”. Unless otherwise indicated, capitalized terms used but not
defined herein shall have the meanings assigned to such terms in the Credit
Agreement. This opinion letter is furnished to you pursuant to Section 5.1(i) of
the Credit Agreement.

We have examined each of the Credit Documents. In addition, we have examined,
and have relied as to matters of fact upon, the documents delivered to you at
the closing, and upon originals, or duplicates or certified or conformed copies,
of such corporate records, agreements, documents and other instruments and such
certificates or comparable documents of public officials and of officers and
representatives of the Company, and have made such other investigations as we
have deemed relevant and necessary in connection with the opinions hereinafter
set forth. In such examination, we have assumed the genuineness of all
signatures, the legal capacity of natural persons, the authenticity of all
documents submitted to us as originals, the conformity to original documents of
all documents submitted to us as



--------------------------------------------------------------------------------

duplicates or certified or conformed copies, and the authenticity of the
originals of such latter documents. In addition, we have relied as to certain
matters of fact upon the representations made in the Credit Agreement.

Based upon the foregoing, and subject to the assumptions, qualifications and
limitations set forth herein, we are of the opinion that:

1.    The Company (a) is validly existing and in good standing as a corporation
under the Delaware General Corporation Law (the “DGCL”), (b) has the corporate
power and authority to execute and deliver each of the Credit Documents, to
borrow under the Credit Agreement and to perform its obligations under the
Credit Documents and (c) has duly authorized, executed and delivered each Credit
Document.

2.    The execution and delivery by the Company of the Credit Documents, the
borrowings by the Company in accordance with the terms of the Credit Agreement
and the performance by the Company of its payment obligations under the Credit
Documents (a) will not result in any violation of the certificate of
incorporation or by-laws of the Company, (b) assuming that proceeds of
borrowings will be used in accordance with the terms of the Credit Agreement,
will not result in any violation of any federal or New York statute, or the DGCL
or any rule or regulation issued pursuant to any federal or New York statute, or
the DGCL or any order known to us issued by any court or governmental agency or
body acting pursuant to any federal or New York statute or the DGCL and (c) will
not breach or result in a default under or result in the creation of any lien
upon or security interest in the Company’s properties pursuant to the terms of
any agreement identified on Schedule II hereto.

3.    No consent, approval, authorization, order, filing, registration or
qualification of or with any federal or New York governmental agency or body or
any Delaware governmental agency or body acting pursuant to the DGCL is required
for the execution and delivery by the Company of the Credit Documents or the
performance by the Company of its payment obligations under the Credit
Documents.

4.    Assuming that each Credit Document is a valid and legally binding
obligation of each of the parties thereto (other than the Company) and assuming
that (a) the execution, delivery and performance by the Company of the Credit
Documents do not violate any applicable laws (excepting the federal laws of the
United States, the law of the State of New York and the DGCL) and (b) the
execution, delivery and performance by the Company of the Credit Documents do
not constitute a breach of or default under any agreement or instrument which is
binding upon the Company (except that we do not make the assumption in the
foregoing clause (b) with respect to the agreements that are the subject of
opinion paragraph 2(c) of this opinion letter), each Credit Document constitutes
the valid and legally binding obligation of the Company, enforceable against the
Company in accordance with its terms.

5.    The Company is not an “investment company” within the meaning of, and
subject to regulation under, the Investment Company Act of 1940, as amended.



--------------------------------------------------------------------------------

6.    Assuming that the Company will comply with the provisions of the Credit
Agreement relating to the use of proceeds, the execution and delivery of the
Credit Agreement by the Company and the making of the Loans under the Credit
Agreement will not violate Regulation T, U or X of the Board of Governors of the
Federal Reserve System.

Our opinions in paragraphs 2 and 3 above are based on our review of only those
statutes, rules, regulations and orders that, in our experience, are customarily
applicable to transactions of the type contemplated by the Credit Documents.

Our opinion in paragraph 4 above is subject to (i) the effects of bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, (ii) general
equitable principles (whether considered in a proceeding in equity or at law)
and (iii) an implied covenant of good faith and fair dealing.

We express no opinion with respect to:

(A)        the effect of any provision of the Credit Documents that is intended
to permit modification thereof only by means of an agreement in writing signed
by the parties thereto;

(B)        the effect of any provision of the Credit Documents insofar as it
provides that any Person purchasing a participation from a Lender or other
Person may exercise set-off or similar rights with respect to such participation
or that any Lender or other Person may exercise set-off or similar rights other
than in accordance with applicable law;

(C)        the effect of any provision of the Credit Documents imposing
penalties or forfeitures;

(D)        the effect of any provision of the Credit Documents to the extent
that such provision constitutes a waiver of illegality as a defense to the
performance of contract obligations; and

(E)        the effect of any provision of the Credit Documents relating to
indemnification or exculpation in connection with violations of any securities
laws or relating to indemnification, contribution or exculpation in connection
with willful, reckless or criminal acts or gross negligence of the indemnified
or exculpated Person or the Person receiving contribution.

In connection with the provisions of the Credit Documents whereby the parties
submit to the jurisdiction of the courts of the United States of America located
in the State and County of New York, we note the limitations of 28 U.S.C.
Sections 1331 and 1332 on subject matter jurisdiction of the federal courts. In
connection with the provisions of the Credit Documents that relate to forum
selection



--------------------------------------------------------------------------------

(including, without limitation, any waiver of any objection to venue or any
objection that a court is an inconvenient forum), we note that under NYCPLR
Section 510 a New York State court may have discretion to transfer the place of
trial, and under 28 U.S.C. Section 1404(a) a United States district court has
discretion to transfer an action from one federal court to another.

We do not express any opinion herein concerning any law other than the federal
law of the United States, the law of the State of New York and the DGCL.

This opinion letter is rendered to you in connection with the above described
transactions. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by, or furnished to, any other person, firm or
corporation without our prior written consent; provided that this opinion may be
furnished to, but not relied upon by, (i) any Person that purchases an interest
or a participation in the Loans, (ii) any auditor or regulatory authority having
jurisdiction over, and any accountants and counsel for, any Lender, any L/C
Issuer or the Administrative Agent on the basis that they make no further
disclosure and (iii) any other Person pursuant to court order or judicial
process or as required by applicable law.

Very truly yours,

SIMPSON THACHER & BARTLETT LLP



--------------------------------------------------------------------------------

EXHIBIT D TO

CREDIT AGREEMENT

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees] hereunder are several and not joint.]3
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the respective facilities identified below
(including, without limitation, the Letters of Credit and the Swingline Loans
included in such facilities) and (ii) to the extent permitted to be assigned
under applicable law, all claims, suits, causes of action and any other right of
[the Assignor (in its capacity as a Lender)][the respective Assignors (in their
respective capacities as Lenders)] against any Person, whether known or unknown,
arising under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the foregoing, including, but not
limited to, contract claims, tort claims, malpractice claims, statutory claims
and all other claims at law or in equity related to the rights and obligations
sold and assigned pursuant to clause (i) above (the rights and obligations sold
and assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned
Interest”). Each

 

 

1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2 For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3 Include bracketed language if there are either multiple Assignors or multiple
Assignees.

 

D-1



--------------------------------------------------------------------------------

such sale and assignment is without recourse to [the][any] Assignor and, except
as expressly provided in this Assignment and Assumption, without representation
or warranty by [the][any] Assignor.

 

1.

Assignor[s]:                                                          

 

                                                                            
                          



                              [Assignor [is][is not] a Defaulting Lender]

2.

Assignee[s]:                                                          

 

                                                                  
                                    

                              [for each Assignee, indicate [Affiliate] of
[identify Lender]]

 

3.

Borrower:   Affiliated Managers Group, Inc.

 

4.

Administrative Agent:     Bank of America, N.A., as the administrative agent
under the Credit Agreement

 

5.

Credit Agreement: Amended and Restated Credit Agreement, dated as of January 18,
2019, among Affiliated Managers Group, Inc., various financial institutions and
Bank of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer.

 

6.

Assigned Interest:

 

Assignor[s]4  

 

  

Assignee[s]5  

 

    

Aggregate  

Commitment/Loans of  

all Lenders  

 

    

Amount of  

Commitment/Loans  
Assigned  

 

    

 

Percentage  

Assigned of  

Commitment/

Loans6  

 

   

CUSIP

                Number                 

 

                  $                                        
$                                ___________ %                         
$                                         $                               
___________ %                          $                                        
$                                ___________ %         

 

[7.

Trade Date: __________________]7

Effective Date: __________________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

 

 

4         List each Assignor, as appropriate.

5         List each Assignee, as appropriate.

6         Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

7         To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

 

D-2



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[NAME OF ASSIGNOR]

By: _____________________________

            Title:

ASSIGNEE

[NAME OF ASSIGNEE]

By: _____________________________

             Title:

 

  [Consented to and]1 Accepted:      BANK OF AMERICA, N.A., as     
Administrative Agent      By:   

 

        Title:      [Consented to:]2      AFFILIATED MANAGER GROUP, INC.     
By:   

 

        Title:   

 

 

 

1         To be added only if the consent of the Administrative Agent is
required by the terms of the Credit Agreement.

2         To be added only if the consent of the Borrower and/or other parties
(e.g. Swingline Lender or L/C Issuer) is required by the terms of the Credit
Agreement.

 

D-3



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

AFFILIATED MANAGERS GROUP, INC.

CREDIT AGREEMENT

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1.          Representations and Warranties.

1.1.      Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.      Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 10.6(b)(iii) and
(v) of the Credit Agreement (subject to such consents, if any, as may be
required under Section 10.6(b)(iii) of the Credit Agreement), (iii) from and
after the Effective Date, it shall be bound by the provisions of the Credit
Agreement as a Lender thereunder and, to the extent of [the][the relevant]
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it is
sophisticated with respect to decisions to acquire assets of the type
represented by [the][such] Assigned Interest and either it, or the Person
exercising discretion in making its decision to acquire [the][such] Assigned
Interest, is experienced in acquiring assets of such type, (v) it has received a
copy of the Credit Agreement, and has received or has been accorded the
opportunity to receive copies of the most recent financial statements delivered
pursuant to Section 6.1 thereof, as applicable, and such other documents and
information as it deems appropriate to make its own credit analysis and decision
to enter into this Assignment and Assumption and to purchase [the][such]
Assigned Interest, (vi) it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Assignment and Assumption and to purchase
[the][such] Assigned Interest, and (vii) if it is a Foreign Lender, attached
hereto is any documentation required to be delivered by it pursuant to the terms
of the Credit Agreement, duly completed and executed by [the][such] Assignee;
(b) agrees that (i) it will, independently and without reliance upon the
Administrative Agent, [the][any] Assignor or any other Lender, and based on such
documents and information as it

 

D-4



--------------------------------------------------------------------------------

shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender; and (c)(i)
represents and warrants, as of the Effective Date, to, and (ii) covenants, from
the Effective Date to the date such Person ceases being a Lender party to the
Credit Agreement, for the benefit of, [the][each] Assignor, the Administrative
Agent, the Arranger and their respective Affiliates, and not, for the avoidance
of doubt, to or for the benefit of the Borrower, that [the][such] Assignee is
not using “plan assets” (within the meaning of Section 3(42) of ERISA or
otherwise) of one or more of the following in connection with the Loans: (x) an
“employee benefit plan” (as defined in ERISA) that is subject to Title I of
ERISA, (y) a “plan” as defined in Section 4975 of the Code or (z) any Person
whose assets include (for purposes of ERISA Section 3(42) or otherwise for
purposes of Title I of ERISA or Section 4975 of the Code) the assets of any such
“employee benefit plan” or “plan” .

2.      Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3.      General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

D-5



--------------------------------------------------------------------------------

EXHIBIT E TO

CREDIT AGREEMENT

FORM OF CONFIDENTIALITY AGREEMENT

[LETTERHEAD OF INFORMATION RECIPIENT]

__________ ____, _____        

[Name and Address of

  Information Provider]

Dear Sirs:

In connection with our interest in entering into a transaction (“Transaction”)
[to purchase [a participation interest in] [an assignment of] the rights of a
Lender pursuant to Section 10.6]1 of the Amended and Restated Credit Agreement
dated as of January 18, 2019 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) among Affiliated Managers
Group, Inc. (the “Company”), various financial institutions and Bank of America,
N.A., as Administrative Agent, Swingline Lender and L/C Issuer, the Company is
furnishing us with certain information which is either non-public, confidential
or proprietary in nature. All information furnished (irrespective of the form of
communication) to us, our agents or our representatives, including without
limitation attorneys, accountants, consultants and financial advisors
(collectively, “representatives”), by the Company or any of its representatives,
and all analyses, compilations, data, studies or other documents prepared by us
or our representatives containing, or based in whole or in part on, any such
furnished information or reflecting our review or assessment of the Company are
hereinafter collectively referred to as the “Information.” In consideration of
our being furnished with the Information, we agree that:

1.        The Information will be kept confidential, will not, without the prior
written consent of the Company or except as required by law (including to bank
regulators and examiners) and then only with prior written notice as soon as
possible to the Company (provided that such written notice shall not be required
for ordinary course disclosures pursuant to requests by bank regulators and
examiners or to the extent prohibited by law or legal process), be disclosed by
us or our representatives, in any manner whatsoever, in whole or in part, and
will not be used by us or our representatives directly or indirectly for any
purpose other than evaluating a Transaction. Moreover, we agree to transmit the
Information only to those representatives who need to know the Information for
the purpose of evaluating a Transaction, who are informed by us of the
confidential nature of the Information and who are provided with a copy of this
Confidentiality Agreement (this “Agreement”) and agree to be bound by the terms

 

 

1 Update as necessary to describe the purpose of the Confidentiality Agreement
consistent with Section 10.15(f) of the Credit Agreement.

 

E-1



--------------------------------------------------------------------------------

of this Agreement. We will be responsible for any breach of this Agreement by
our representatives.

2.        Without the Company’s prior written consent, we and our
representatives will not disclose to any other person the fact that the
Information has been made available, that discussions or negotiations are taking
place concerning a possible transaction involving us and the Company or any of
the terms, conditions or other facts with respect to any such possible
transaction, including the status thereof, except as required by law (including
to bank regulators and examiners) and then only with prior written notice as
soon as possible to the Company (provided that such written notice shall not be
required for ordinary course disclosures pursuant to requests by bank regulators
and examiners or to the extent prohibited by law or legal process). The term
“person” as used in this letter shall be interpreted to include, without
limitation, the media and any corporation, company, group, partnership or
individual.

3.        The Information and all copies thereof will be destroyed or returned
immediately, without retaining any copies thereof, (a) if we do not within a
reasonable time proceed with a Transaction or (b) at any earlier time that the
Company so requests; provided that we may retain copies of Information as
required by law (including bank regulations), pursuant to our customary document
retention policies or in back-up tapes or similar electronic form, but in any
event any such retained Information shall be maintained confidentially and with
no less than a reasonable degree of care. Notwithstanding the return or
destruction of the Information, we and our representatives will continue to be
bound by our obligations hereunder.

4.        This Agreement shall be inoperative as to such portions of the
Information which (a) become publicly available other than as a result of a
breach of this Agreement; or (b) become available to us on a nonconfidential
basis from a source other than the Company (so long as such source is not known
to us to be bound by confidentiality obligations to the Company or its
subsidiaries).

5.        We understand that the Company has endeavored to include in the
Information those materials which are believed to be reliable and relevant for
the purpose of our evaluation, but we acknowledge that the Company and its
representatives make no representation or warranty as to the accuracy or
completeness of the Information. We agree that the Company and its
representatives shall have no liability to us or to any of our representatives
as a result of the use of the Information by us and our representatives, it
being understood that only those particular representations and warranties which
may be made by the Company in a definitive agreement, when, as and if it is
executed, and subject to such limitations and restrictions as may be specified
in such definitive agreement, shall have any legal effect. We further agree that
unless and until a definitive agreement regarding a Transaction has been
executed, neither we nor the Company will be under any legal obligation of any
kind whatsoever with respect to any Transaction by virtue of this Agreement
except for the matters specifically agreed to herein. We acknowledge and agree
that the Company reserves the right to exercise its consent rights under the
Credit Agreement (such consent not to be unreasonably withheld or delayed).

6.        In the event that we or anyone to whom we transmit the Information
pursuant to this Agreement are requested or become legally compelled (by oral
questions,

 

E-2



--------------------------------------------------------------------------------

interrogatories, request for information or documents, subpoena, criminal or
civil investigative demand or similar process) to disclose any of the
Information, we will (so long as not prohibited by law or legal process) provide
the Company with prompt written notice so that the Company may seek (with our
cooperation, if so requested by the Company) a protective order or other
appropriate remedy and/or waive compliance with the provisions of this
Agreement. In the event that such protective order or other remedy is not
obtained, or the Company waives compliance with the provisions of this
Agreement, we will furnish only that portion of the Information which is legally
required and will exercise reasonable efforts to obtain reliable assurance that
confidential treatment will be accorded the Information.

7.        We acknowledge that we are aware, and we will advise our
representatives who receive Information, that the U.S. securities laws restrict
any person who has material, non-public information concerning the Company from
purchasing or selling securities of the Company (and options, warrants and
rights relating thereto).

8.        We agree that the Company shall be entitled to equitable relief,
including injunction and specific performance, in the event of any actual or
threatened breach of this Agreement. Such remedies shall not be deemed to be the
exclusive remedies for a breach of this Agreement by us or our representatives
but shall be in addition to all other remedies available at law or equity.

9.        It is further understood and agreed that no failure or delay by the
Company in exercising any right, power or privilege under this Agreement shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise of any right, power or privilege
hereunder.

10.        This Agreement shall be governed by and construed in accordance with
the laws of the State of New York applicable to agreements made and to be
performed within such State.

 

Very truly yours,

[NAME OF INFORMATION RECIPIENT]

By:

 

                                             

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F TO

CREDIT AGREEMENT

TERMS AND CONDITIONS OF SUBORDINATED INDEBTEDNESS

Subordination Provisions

(a)        General. This [_________], including all principal, interest, fees,
costs, enforcement expense (including legal fees and disbursements), and any
other reimbursement and indemnity obligations created or evidenced by this
[__________], or any prior, concurrent or subsequent notes, instruments, or
agreements of indebtedness, liabilities or obligations of any type or form
whatsoever relating thereto in favor of [the Payee] (“Subordinated Debt”) and
any and all documents or instruments evidencing, guaranteeing or securing
directly or indirectly any of the foregoing, whether now existing or hereafter
created (“Subordinated Documents”), shall be and hereby are subordinated and the
payment thereof is deferred until the full and final payment in cash of the
Senior Debt, whether now or hereafter incurred or owed by [the Maker].
Notwithstanding the immediately preceding sentence, [the Maker] shall be
permitted to pay, and [the Payee] shall be permitted to receive, any regularly
scheduled payment of interest or principal on this [_______], so long as at the
time of such payment, such payment is permitted and no default or event of
default has occurred and is continuing, in each case under the terms and
provisions of any Senior Debt or would occur after giving effect thereto.

(b)        Enforcement. [The Payee] will not take or omit to take any action or
assert any claim with respect to the Subordinated Debt or otherwise which is
inconsistent with the provisions of this Section [___]. Without limiting the
foregoing, [the Payee] will not assert, collect or enforce the Subordinated Debt
or any part thereof or take any action to foreclose or realize upon the
Subordinated Debt or any part thereof or enforce any of the Subordinated
Documents except (i) in each such case as necessary, so long as no default or
event of default has occurred and is then continuing under the terms and
provisions of any Senior Debt or would occur after giving effect thereto, to
collect any sums expressly permitted to be paid by [the Maker] pursuant to
Section [__](a) above or (ii) to the extent (but only to such extent) that the
commencement of a legal action may be required to toll the running of any
applicable statute of limitations. Until the Senior Debt has been finally paid
in full in cash, [the Payee] shall not have any right of subrogation,
reimbursement, restitution, contribution or indemnity whatsoever from any assets
of [the Maker] or any guarantor of or provider of collateral security for any
Senior Debt. [The Payee] further waives any and all rights with respect to
marshalling.

(c)        Payments Held in Trust. [The Payee] will hold in trust and
immediately pay over to the holders of Senior Debt, in the same form of payment
received, with appropriate endorsements, for application to the Senior Debt, any
cash (or cash equivalent) amount that [the Maker] pays to [the Payee] with
respect to the Subordinated Debt, or as collateral for the Senior Debt any other
assets of [the Maker] that [the Payee] may receive with respect to Subordinated
Debt, in each case except with respect to payments expressly permitted pursuant
to Section [__](a) above.

 

F-1



--------------------------------------------------------------------------------

(d)        Defense to Enforcement. If [the Payee], in contravention of the terms
of this [______], shall commence, prosecute or participate in any suit, action
or proceeding against [the Maker], then [the Maker] may interpose as a defense
or plea the agreements in this [_____], and any holder of Senior Debt may
intervene and interpose such defense or plea in its name or in the name of [the
Maker]. If [the Payee], in contravention of the terms of this [________], shall
attempt to collect any of the Subordinated Debt or enforce any of the
Subordinated Documents, then any holder of Senior Debt or [the Maker] may, by
virtue of this Agreement, restrain the enforcement thereof in the name of any
holder of Senior Debt or in the name of [the Maker]. If [the Payee], in
contravention of the terms of this Agreement, obtains any cash or other assets
of [the Maker] as a result of any administrative, legal or equitable actions, or
otherwise, [the Payee] agrees forthwith to pay, deliver and assign to the
holders of Senior Debt, with appropriate endorsements, any such cash (or cash
equivalent) for application to the Senior Debt and any such other assets as
collateral for the Senior Debt.

(e)        Bankruptcy, Etc.

(i)        At any meeting of creditors of [the Maker] or in the event of any
case or proceeding, voluntary or involuntary, for the distribution, division or
application of all or part of the assets of [the Maker] or the proceeds thereof,
whether such case or proceeding be for the liquidation, dissolution or winding
up of [the Maker] or its business, a receivership, insolvency or bankruptcy case
or proceeding, an assignment for the benefit of creditors or a proceeding by or
against [the Maker] for relief under the federal Bankruptcy Code or any other
bankruptcy, reorganization or insolvency law or any other law relating to the
relief of debtors, readjustment of indebtedness, reorganization, arrangement,
composition or extension or marshalling of assets or otherwise, the holders of
Senior Debt are hereby irrevocably authorized at any such meeting or in any such
proceeding to receive or collect any cash or other assets of [the Maker]
distributed, divided or applied by way of dividend or payment, or any securities
issued on account of any Subordinated Debt, and apply such cash to or hold such
other assets or securities as collateral for the Senior Debt, and to apply to
the Senior Debt any cash proceeds of any realization upon such other assets or
securities that the holders of Senior Debt elect to effect, until all of the
Senior Debt shall have been paid in full in cash.

(ii)        Notwithstanding the foregoing provisions of Section[___](e)(i)
above, [the Payee] shall be entitled to receive and retain any securities of
[the Maker] or any other corporation or other entity provided for by a plan of
reorganization or readjustment provided that: (x) the payment of such securities
is subordinate, at least to the extent provided in this [__________] with
respect to Subordinated Debt, to the payment of all Senior Debt under any such
plan of reorganization or readjustment, (y) the rights of the holders of the
Senior Debt are not, without the consent of such holders, altered or impaired by
such arrangement, reorganization or readjustment, and (z) all other terms of
such arrangement, reorganization or readjustment are acceptable to the holders
of Senior Debt.

(iii)        [[The Payee] undertakes and agrees for the benefit of each holder
of Senior Debt to execute, verify, deliver and file any proof of claim, consent,
assignment or other instrument which any holder of Senior Debt may at any time
require in order to prove and realize upon any right or claim pertaining to the
Subordinated Debt and to effectuate the full benefit of

 

F-2



--------------------------------------------------------------------------------

the subordination contained herein; and upon failure of [the Payee] so to do
prior to 30 days before the expiration any such holder of Senior Debt shall be
deemed irrevocably appointed the agent and attorney-in-fact of [the Payee] to
execute, verify, deliver and file any such proof of claim, consent, assignment
or other instrument.]1

(iv)        At any such meeting of creditors or in the event of any such case or
proceeding, [the Payee] shall not vote with respect to any plan of partial or
complete liquidation, reorganization, arrangement, composition or extension, or
take any other action in any way so as to contest (i) the validity of any Senior
Debt or any collateral therefor or guaranties thereof, (ii) the relative rights
and duties of any holders of any Senior Debt established in any instruments or
agreements creating or evidencing any of the Senior Debt with respect to any of
such collateral or guaranties or (iii) [the Payee]’s obligations and agreements
set forth in this Agreement.

(f)        Freedom of Dealing. [The Payee] agrees that [the Maker] may, from
time to time and at any time, incur additional Senior Debt as it deems
necessary, appropriate or desirable in its sole discretion. [The Payee] agrees,
with respect to any and all Senior Debt and any and all collateral therefor or
guaranties thereof, that [the Maker] and the holders of Senior Debt may agree to
increase the amount of any Senior Debt or otherwise modify the terms of any
Senior Debt, and the holders of Senior Debt may grant extensions of the time of
payment or performance to and make compromises, including releases of collateral
or guaranties, and settlements with [the Maker] and all other persons, in each
case without the consent of [the Payee] and without affecting the agreements of
[the Payee] contained in this [_______]; provided, however, that nothing
contained in this Section [___](f) shall constitute a waiver of the right of
[the Maker] itself to agree to or consent to a settlement or compromise of a
claim which any holder of Senior Debt may have against [the Maker].

(g)        Sale of Subordinated Debt. [The Payee] will not, at any time while
this Agreement is in effect, sell, transfer, pledge, assign, hypothecate or
otherwise dispose of any Subordinated Debt to any person other than a person who
agrees in a writing, satisfactory in form and substance to [the Maker] and the
holders of a majority of the then outstanding principal amount of Senior Debt,
to be bound by all of the obligations of [the Payee] hereunder. In the case of
any such disposition by [the Payee], [the Payee] will use its best efforts to
notify each holder of Senior Debt at least 10 days prior to the date of any of
such intended disposition.

(h)        Continuation of Subordination. To the extent that [the Maker] or any
guarantor of or provider of collateral for the Senior Debt makes any payment on
the Senior Debt that is subsequently invalidated, declared to be fraudulent or
preferential or set aside or is required to be repaid to a trustee, receiver or
any other party under any bankruptcy, insolvency or reorganization act, state or
federal law, common law or equitable cause (such payment being hereinafter
referred to as a “Voided Payment”), then to the extent of such Voided Payment,
that portion of the Senior Debt that had been previously satisfied by such
Voided Payment shall be revived and continue in full force and effect (and
continue to have the benefit of the subordination provisions hereof) as if

 

 

1 This clause (iii) shall only be required for Subordinated Payment Notes issued
on or after the Closing Date.

 

F-3



--------------------------------------------------------------------------------

such Voided Payment had never been made. To the extent that [the Payee] has
received any payments with respect to Subordinated Debt subsequent to the date
of the initial receipt of such Voided Payment by a holder of Senior Debt and
such payments have not been invalidated, declared to be fraudulent or
preferential or set aside or required to be repaid to a trustee, receiver, or
any other party under any bankruptcy act, state or federal law, common law or
equitable cause, [the Payee] shall be obligated and hereby agrees that any such
payment so made or received shall be deemed to have been received in trust for
the benefit of the recipient of the Voided Payment, and [the Payee] hereby
agrees to pay to the recipient of the Voided Payment, upon demand, the full
amount so received by [the Payee] during such period of time to the extent
necessary fully to restore to the recipient of the Voided Payment the amount of
such Voided Payment.

(i)    Continuing Agreement. The provisions of this Section [__] constitute a
continuing agreement and shall be binding upon [the Maker] and [the Payee] and
their successors and assigns, and inure to the benefit of and be enforceable by
each holder of Senior Debt and their successors, transferees and assigns.

For purposes of these subordination provisions, Senior Debt would be defined as
follows:

“Senior Debt” means (i) all indebtedness of [the Maker] for or relating to money
borrowed from banks or other institutional lenders or evidenced by a note, bond,
debenture or similar instrument and financing leases, including any extension or
renewals thereof, whether outstanding on the date hereof or hereafter created or
incurred, which is not by its terms subordinate and junior to or on a parity
with the [_________]s, (ii) all guaranties by [the Maker], which are not by
their terms subordinate and junior to or on a parity with the [_______]s, of
indebtedness of any subsidiary if such indebtedness would have been Senior Debt
pursuant to the provisions of clause (i) of this sentence had it been
indebtedness of [the Maker], (iii) all obligations of [the Maker] in respect of
letters of credit or similar instruments issued or accepted by banks and other
financial institutions for account of [the Maker], and (iv) all obligations of
[the Maker] in connection with an interest rate swap, cap or collar agreement or
similar arrangement between [the Maker] and one or more financial institutions
providing for the transfer or mitigation of interest risks either generally or
under specific contingencies, in each case including all principal, interest
(including, without limitation, any interest accruing subsequent to the
commencement of bankruptcy, insolvency or similar proceedings with respect to
[the Maker], whether or not such interest is allowable as a claim in any such
proceeding), fees, costs, enforcement expenses (including legal fees and
disbursements), collateral protection expenses and other reimbursement or
indemnity obligations created or evidenced by any prior, concurrent, or
subsequent notes, instruments or agreements of indebtedness, liabilities or
obligations of any type or form whatsoever relating to any of the foregoing.
Senior Debt shall expressly include any and all interest accruing and
out-of-pocket costs or expenses incurred after the date of any filing by or
against [the Maker] of any petition under the federal Bankruptcy Code or any
other bankruptcy, insolvency, or reorganization act regardless of whether the
claim of any holder of Senior Debt therefor is allowed or allowable in the case
or proceeding relating thereto.

 

F-4



--------------------------------------------------------------------------------

CONFIDENTIAL

EXHIBIT G TO

CREDIT AGREEMENT

FORM OF COMPLIANCE CERTIFICATE

Financial Statement Date:________, 20__

 

To:

Bank of America, N.A., as Administrative Agent,

and the Lenders under the Credit Agreement referred to below

Ladies and Gentlemen:

Please refer to the Amended and Restated Credit Agreement dated as of
January 18, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement;” capitalized terms defined therein being
used herein as therein defined) among Affiliated Managers Group, Inc., a
Delaware corporation (the “Borrower”), various financial institutions and Bank
of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer.

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [___________________] of the Borrower, and that, as such, he/she
is authorized to execute and deliver this Certificate to the Administrative
Agent on the behalf of the Borrower, and further certifies, in his/her capacity
in such office and not individually, that:

[Use following paragraph 1 for fiscal year-end financial statements]

1.        The year-end audited financial statements required by Section 6.1(a)
of the Credit Agreement for the fiscal year ended as of the Financial Statement
Date specified above (the “Statement Date”), together with the report and
opinion of an independent certified public accountant required by such section,
are either attached hereto or have been filed with the Securities and Exchange
Commission.

[Use following paragraph 1 for fiscal quarter-end financial statements]

1.        The quarter-end unaudited financial statements required by
Section 6.1(b) of the Credit Agreement for the fiscal quarter ended as of the
Financial Statement Date specified above (the “Statement Date”), are either
attached hereto or have been filed with the Securities and Exchange Commission.
Such financial statements fairly present, in all material respects, the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP as at such date and for such period,
subject only to normal year-end audit adjustments and the absence of footnotes.

2.        The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under his/her
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Borrower during the period covered by the filed or attached
financial statements with a view to determining whether during such period the
Borrower performed and observed all its obligations under the Loan Documents,
and

 

G-1



--------------------------------------------------------------------------------

[select one:]

[to the best knowledge of the undersigned no Default exists.]

--or--

[the following covenants or conditions have not been performed or observed and
the following is a list of each such Default and its nature and status:]

3.        Attached hereto is a true and accurate calculation of each of the
financial ratios and restrictions set forth in Section 7.1 of the Credit
Agreement as of the Statement Date.

4.        Attached hereto is a calculation of Total Indebtedness less the
aggregate amount of cash and Cash Equivalents permitted to be deducted therefrom
pursuant to the definition of “Leverage Ratio” in the Credit Agreement.

 

G-2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of ______,
20__.

 

AFFILIATED MANAGERS GROUP, INC.

By:

 

                                             

Name:

Title:

 

G-3



--------------------------------------------------------------------------------

EXHIBIT H TO

CREDIT AGREEMENT

FORM OF BORROWING NOTICE

Date:________, 20__

 

  To:

Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Please refer to the Amended and Restated Credit Agreement dated as of
January 18, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement;” capitalized terms defined therein being
used herein as therein defined) among Affiliated Managers Group, Inc., a
Delaware corporation (the “Borrower”), various financial institutions and Bank
of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer.

 

A.

The Borrower hereby requests a borrowing of Revolving Loans:

 

  1.

Comprised of [Eurodollar][ABR] Loans.

 

  2.

In [Dollars][Canadian Dollars][EUR][Sterling].

 

  3.

In the amount of [$][CAD$][€][£]___________.

 

  4.

On [specify Borrowing Date].

 

  5.

For Eurodollar Loans: with an Interest Period of _____ [months][one week].

 

H-1



--------------------------------------------------------------------------------

The Borrower hereby represents and warrants that the conditions specified in
Sections 5.2(a) and (b) of the Credit Agreement shall be satisfied on and as of
the Borrowing Date.

 

AFFILIATED MANAGERS GROUP, INC.

By:

 

                                             

Name:

Title:

 

H-2



--------------------------------------------------------------------------------

EXHIBIT I TO

CREDIT AGREEMENT

FORM OF CONVERSION/CONTINUATION NOTICE

Date:________, 20__

To:        Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Please refer to the Amended and Restated Credit Agreement dated as of
January 18, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement;” capitalized terms defined therein being
used herein as therein defined) among Affiliated Managers Group, Inc., a
Delaware corporation (the “Borrower”), various financial institutions and Bank
of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer.

[FOR CONVERSIONS]

The Borrower hereby requests a conversion of Revolving Loans comprised of
[Eurodollar][ABR] Loans:

1.        On [specify conversion date].

2.        Such Revolving Loans are to be converted into [ABR][Eurodollar] Loans.

3.        The Revolving Loans to be converted are denominated in Dollars.

4.        The aggregate amount of Revolving Loans to be converted is $________.

5.        [The Interest Period for such Eurodollar Loans shall be _____
[months][one week].]1

[FOR CONTINUATIONS]

The Borrower hereby requests a continuation of Revolving Loans comprised of
Eurodollar Loans:

1.        On [specify continuation date].

2.        The Revolving Loans to be continued are denominated in
[Dollars][Canadian Dollars][EUR][Sterling].

4.        The aggregate amount of Revolving Loans to be continued is
[$][CAD$][€][£]________.

 

 

1 For conversion into Eurodollar Loans only.

 

I-1



--------------------------------------------------------------------------------

The Interest Period for such continued Eurodollar Loans shall be _____
[months][one week].

The Borrower hereby certifies that no Event of Default exists.2

 

AFFILIATED MANAGERS GROUP, INC.

By:

 

                                             

Name:

Title:

 

 

 

 

 

 

 

 

2 This certification is applicable to conversions to Eurodollar Loans and
continuations of Eurodollar Loans.

 

I-2



--------------------------------------------------------------------------------

EXHIBIT J TO

CREDIT AGREEMENT

FORM OF JOINDER AGREEMENT

[Date]

Bank of America, N.A., as Administrative Agent

under the Credit Agreement referred to below

Attention: ______________

Ladies/Gentlemen:

Please refer to the Amended and Restated Credit Agreement dated as of
January 18, 2019 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”) among the Borrower, various financial
institutions and Bank of America, N.A., as Administrative Agent, Swingline
Lender and L/C Issuer. Capitalized terms used but not defined herein have the
respective meanings set forth in the Credit Agreement.

In connection with the increase in the Aggregate Commitments from $__________ to
$__________ pursuant to Section 2.3 of the Credit Agreement, the undersigned
confirms that it has agreed to become a Lender under the Credit Agreement with a
Commitment of $__________ effective on __________ __, 20__ (the “Increase
Effective Date”).

The undersigned (a) acknowledges that it has received a copy of the Credit
Agreement and the Schedules and Exhibits thereto, together with copies of the
most recent financial statements delivered by the Borrower pursuant to the
Credit Agreement, and such other documents and information as it has deemed
appropriate to make its own credit and legal analysis and decision to become a
Lender under the Credit Agreement; and (b) agrees that it will, independently
and without reliance upon the Administrative Agent or any other Lender and based
on such documents and information as it shall deem appropriate at the time,
continue to make its own credit and legal decisions in taking or not taking
action under the Credit Agreement.

The undersigned represents and warrants that (i) it is duly organized and
existing and it has full power and authority to take, and has taken, all action
necessary to execute and deliver this Joinder Agreement and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement; and (ii) no notices to, or consents, authorizations or approvals of,
any Person are required (other than any already given or obtained) for its due
execution and delivery of this Joinder Agreement or the performance of its
obligations as a Lender under the Credit Agreement.

The undersigned agrees to execute and deliver such other instruments, and take
such other actions, as the Administrative Agent or the Borrower may reasonably
request in connection with the transactions contemplated by this Joinder
Agreement.

 

J-1



--------------------------------------------------------------------------------

The following administrative details apply to the undersigned:

 

 

(A)

  

Notice Address:

    

Legal name:                                                              

    

Address:                                                                    

    

                                                                 
                 

    

                                                                 
                 

    

Attention:                                                                  

    

Telephone: (___)                                                       

    

Facsimile: (___)                                                        

 

(B)

  

Payment Instructions:

    

Account No.:                                                             

    

              At:                                    
                           

    

                                                                 
                 

    

                                                                 
                 

    

Reference:                                                                 

    

Attention:                                                                  

The undersigned acknowledges and agrees that, on the date on which the
undersigned becomes a Lender under the Credit Agreement as set forth in the
second paragraph hereof, the undersigned (a) will be bound by the terms of the
Credit Agreement as fully and to the same extent as if the undersigned were an
original Lender under the Credit Agreement and (b) will perform in accordance
with their terms all of the obligations which by the terms of the Loan Documents
are required to be performed by it as a Lender.

This Joinder Agreement shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and assigns. This Joinder
Agreement may be executed in any number of counterparts, which together shall
constitute one instrument. Delivery of an executed counterpart of a signature
page of this Joinder Agreement by telecopy shall be effective as delivery of a
manually executed counterpart of this Joinder Agreement. THIS JOINDER AGREEMENT
AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY,
AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW
YORK.

 

Very truly yours,

[NAME OF NEW LENDER]

By:                                                                      

Name:

Title:

 

J-2



--------------------------------------------------------------------------------

Acknowledged and consented to as of

______________, 20__

BANK OF AMERICA, N.A., as Administrative Agent

 

By:                                                                  

Name:

Title:

Acknowledged and consented to as of

______________, 20__

AFFILIATED MANAGERS GROUP, INC., as Borrower

 

By:                                                                  

Name:

Title:

 

J-3



--------------------------------------------------------------------------------

EXHIBIT K-1 TO

CREDIT AGREEMENT

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January 18, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement;” capitalized terms defined therein
being used herein as therein defined) among Affiliated Managers Group, Inc., a
Delaware corporation (the “Borrower”), various financial institutions and Bank
of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer.

Pursuant to the provisions of Section 3.11(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code, (v) the interest payments in question are not
effectively connected with the undersigned’s conduct of a United States trade or
business and (vi) if it is a “disregarded entity” for U.S. tax purposes, as such
term is used in U.S. Treasury Regulation section 301.7701-2(a), then it is
providing this form on behalf of its beneficial owner as determined for U.S.
federal income tax purposes.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Remainder of the page intentionally blank]



--------------------------------------------------------------------------------

This U.S. Tax Compliance Certificate is executed as of the date set forth below.

 

[NAME OF LENDER]

By: _______________________

Name: ________________________

Title: ________________________

DATE: ________ ___, 20___



--------------------------------------------------------------------------------

EXHIBIT K-2 TO

CREDIT AGREEMENT

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January 18, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement;” capitalized terms defined therein
being used herein as therein defined) among Affiliated Managers Group, Inc., a
Delaware corporation (the “Borrower”), various financial institutions and Bank
of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer.

Pursuant to the provisions of Section 3.11(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code, (v) the interest payments in question are not effectively connected with
the undersigned’s conduct of a United States trade or business and (vi) if it is
a “disregarded entity” for U.S. tax purposes, as such term is used in U.S.
Treasury Regulation section 301.7701-2(a), then it is providing this form on
behalf of its beneficial owner as determined for U.S. federal income tax
purposes.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN (or W-8BEN-E, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

[Remainder of the page intentionally blank]



--------------------------------------------------------------------------------

This U.S. Tax Compliance Certificate is executed as of the date set forth below.

 

[NAME OF PARTICIPANT]

By: _______________________

Name: ________________________

Title: ________________________

DATE: ________ ___, 20___



--------------------------------------------------------------------------------

EXHIBIT K-3 TO

CREDIT AGREEMENT

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January 18, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement;” capitalized terms defined therein
being used herein as therein defined) among Affiliated Managers Group, Inc., a
Delaware corporation (the “Borrower”), various financial institutions and Bank
of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer.

Pursuant to the provisions of Section 3.11(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the Borrower as described in Section 881(c)(3)(C) of the Code, (vi) the
interest payments in question are not effectively connected with the
undersigned’s or its direct or indirect partners’/members’ (or owner’s for U.S.
federal income tax purposes, as applicable) conduct of a United States trade or
business and (vii) if it is a “disregarded entity” for U.S. tax purposes, as
such term is used in U.S. Treasury Regulation section 301.7701-2(a), then it is
providing this form on behalf of its beneficial owner as determined for U.S.
federal income tax purposes.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN (or
W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN (or W-8BEN-E, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

[Remainder of the page intentionally blank]



--------------------------------------------------------------------------------

This U.S. Tax Compliance Certificate is executed as of the date set forth below.

 

[NAME OF PARTICIPANT]

By: _______________________

Name: ________________________

Title: ________________________

DATE: ________ ___, 20___



--------------------------------------------------------------------------------

EXHIBIT K-4 TO

CREDIT AGREEMENT

FORM OF

U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January 18, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement;” capitalized terms defined therein
being used herein as therein defined) among Affiliated Managers Group, Inc., a
Delaware corporation (the “Borrower”), various financial institutions and Bank
of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer.

Pursuant to the provisions of Section 3.11(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code, (vi) the interest
payments in question are not effectively connected with the undersigned’s or its
direct or indirect partners’/members’ conduct of a United States trade or
business and (vii) if it is a “disregarded entity” for U.S. tax purposes, as
such term is used in U.S. Treasury Regulation section 301.7701-2(a), then it is
providing this form on behalf of its beneficial owner as determined for U.S.
federal income tax purposes.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN (or W-8BEN-E, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN (or W-8BEN-E, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

[Remainder of the page intentionally blank]



--------------------------------------------------------------------------------

This U.S. Tax Compliance Certificate is executed as of the date set forth below.

 

[NAME OF LENDER]

By: _______________________

Name: ________________________

Title: ________________________

DATE: ________ ___, 20___



--------------------------------------------------------------------------------

EXHIBIT L TO

CREDIT AGREEMENT

FORM OF SWINGLINE LOAN NOTICE

Date: ___________, 20__

 

1.

To:     Bank of America, N.A., as Swingline Lender

    

           Bank of America, N.A., as Administrative Agent

Ladies and Gentlemen:

Reference is made to that certain Amended and Restated Credit Agreement dated as
of January 18, 2019 (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement;” capitalized terms defined therein
being used herein as therein defined) among Affiliated Managers Group, Inc., a
Delaware corporation (the “Borrower”), various financial institutions and Bank
of America, N.A., as Administrative Agent, Swingline Lender and L/C Issuer.

The undersigned hereby requests a Swingline Loan:

1.        On                                                   (a Business Day).

2.        In the amount of $                                 .

The Swingline Borrowing requested herein complies with the requirements of the
provisos to the first sentence of Section 2.7(a) of the Credit Agreement.

 

AFFILIATED MANAGERS GROUP, INC.

By:                                                                            

Name:                                                                       

Title:                                                                         